Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 1 of 131




                   EXHIBIT 33
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 2 of 131


                                  UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                                      Washington, D.C. 20549

                                                            FORM 10-K
☒     ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF
      1934
      For the Fiscal Year Ended June 30, 2018
                                                                    OR
☐     TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
      OF 1934
      For the Transition Period From                to
                                                   Commission File Number 001-37845


                             MICROSOFT CORPORATION
                            WASHINGTON                                                                 XX-XXXXXXX
                    (STATE OF INCORPORATION)                                                            (I.R.S. ID)

                                    ONE MICROSOFT WAY, REDMOND, WASHINGTON 98052-6399
                                                               (425) 882-8080
                                                         www.microsoft.com/investor
                                         Securities registered pursuant to Section 12(b) of the Act:
                        COMMON STOCK, $0.00000625 par value per share                                         NASDAQ
                                         Securities registered pursuant to Section 12(g) of the Act:
                                                                   NONE
Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.    Yes ☒     No ☐
Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange
Act. Yes ☐ No ☒
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange
Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has
been subject to such filing requirements for the past 90 days. Yes ☒ No ☐
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data
File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or
for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐
Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained
herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by
reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,”
and “emerging growth company” in Rule 12b-2 of the Exchange Act.
Large accelerated filer ☒                                                                   Accelerated filer ☐
Non-accelerated filer ☐ (Do not check if a smaller reporting company)                       Smaller reporting company ☐
Emerging growth company ☐
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying
with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).      Yes ☐   No ☒
As of December 31, 2017, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $650.1
billion based on the closing sale price as reported on the NASDAQ National Market System. As of July 31, 2018, there were 7,668,217,316
shares of common stock outstanding.
                                            DOCUMENTS INCORPORATED BY REFERENCE
Portions of the definitive Proxy Statement to be delivered to shareholders in connection with the Annual Meeting of Shareholders to be held
on November 28, 2018 are incorporated by reference into Part III.
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 3 of 131

                                          MICROSOFT CORPORATION
                                                    FORM 10-K
                                     For the Fiscal Year Ended June 30, 2018
                                                       INDEX
                                                                                                              Page

PART I
           Item 1.    Business                                                                                   3
                      Executive Officers of the Registrant                                                      14
           Item 1A.   Risk Factors                                                                              16
           Item 1B.   Unresolved Staff Comments                                                                 27
           Item 2.    Properties                                                                                27
           Item 3.    Legal Proceedings                                                                         27
           Item 4.    Mine Safety Disclosures                                                                   27
PART II
           Item 5.    Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer
                      Purchases of Equity Securities                                                            28
           Item 6.    Selected Financial Data                                                                   29
           Item 7.    Management’s Discussion and Analysis of Financial Condition and Results of Operations     30
           Item 7A.   Quantitative and Qualitative Disclosures about Market Risk                                49
           Item 8.    Financial Statements and Supplementary Data                                               50
           Item 9.    Changes in and Disagreements with Accountants on Accounting and Financial Disclosure      97
           Item 9A.   Controls and Procedures                                                                   97
                      Report of Management on Internal Control over Financial Reporting                         97
                      Report of Independent Registered Public Accounting Firm                                   98
           Item 9B.   Other Information                                                                         99
PART III
           Item 10.   Directors, Executive Officers and Corporate Governance                                    99
           Item 11.   Executive Compensation                                                                    99
           Item 12.   Security Ownership of Certain Beneficial Owners and Management and Related
                      Stockholder Matters                                                                       99
           Item 13.   Certain Relationships and Related Transactions, and Director Independence                 99
           Item 14.   Principal Accounting Fees and Services                                                    99
PART IV
           Item 15.   Exhibits, Financial Statement Schedules                                                 100
           Item 16.   Form 10-K Summary                                                                       105
                      Signatures                                                                              106




                                                             2
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 4 of 131
                                                              PART I
                                                              Item 1

                                         Note About Forward-Looking Statements

This report includes estimates, projections, statements relating to our business plans, objectives, and expected
operating results that are “forward-looking statements” within the meaning of the Private Securities Litigation Reform
Act of 1995, Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934.
Forward-looking statements may appear throughout this report, including the following sections: “Business” (Part I,
Item 1 of this Form 10-K), “Risk Factors” (Part I, Item 1A of this Form 10-K), and “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” (Part II, Item 7 of this Form 10-K). These forward-looking
statements generally are identified by the words “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,”
“strategy,” “future,” “opportunity,” “plan,” “may,” “should,” “will,” “would,” “will be,” “will continue,” “will likely result,” and
similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject
to risks and uncertainties that may cause actual results to differ materially. We describe risks and uncertainties that
could cause actual results and events to differ materially in “Risk Factors,” “Management’s Discussion and Analysis of
Financial Condition and Results of Operations,” and “Quantitative and Qualitative Disclosures about Market Risk” (Part
II, Item 7A of this Form 10-K). Readers are cautioned not to place undue reliance on forward-looking statements, which
speak only as of the date they are made. We undertake no obligation to update or revise publicly any forward-looking
statements, whether because of new information, future events, or otherwise.

                                                             PART I

                                                    ITEM 1. BUSINESS
                                                           GENERAL

Embracing Our Future

Microsoft is a technology company whose mission is to empower every person and every organization on the planet
to achieve more. We strive to create local opportunity, growth, and impact in every country around the world. Our
platforms and tools help drive small business productivity, large business competitiveness, and public-sector efficiency.
They also support new startups, improve educational and health outcomes, and empower human ingenuity.

We continue to transform our business to lead in the new era of the intelligent cloud and intelligent edge. We bring
technology and products together into experiences and solutions that unlock value for our customers. In this next phase
of innovation, computing is more powerful and ubiquitous from the cloud to the edge. Artificial intelligence (“AI”)
capabilities are rapidly advancing, fueled by data and knowledge of the world. Physical and virtual worlds are coming
together to create richer experiences that understand the context surrounding people, the things they use, the places
they go, and their activities and relationships. A person’s experience with technology spans a multitude of devices and
has become increasingly more natural and multi-sensory with voice, ink, and gaze interactions.

What We Offer

Founded in 1975, we develop and support software, services, devices, and solutions that deliver new value for
customers and help people and businesses realize their full potential.

Our products include operating systems; cross-device productivity applications; server applications; business solution
applications; desktop and server management tools; software development tools; and video games. We also design,
manufacture, and sell devices, including PCs, tablets, gaming and entertainment consoles, other intelligent devices,
and related accessories.

We offer an array of services, including cloud-based solutions that provide customers with software, services,
platforms, and content, and we provide solution support and consulting services. We also deliver relevant online
advertising to a global audience.

The Ambitions That Drive Us

To achieve our vision, our research and development efforts focus on three interconnected ambitions:
       •    Reinvent productivity and business processes.
       •    Build the intelligent cloud platform.
       •    Create more personal computing.
                                                                 3
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 5 of 131
                                                         PART I
                                                         Item 1

Reinvent Productivity and Business Processes

We are in a unique position to empower people and organizations to succeed in a rapidly evolving workplace.
Computing experiences are evolving, no longer bound to one device at a time. Instead, experiences are expanding to
many devices as people move from home to work to on the go. These modern needs, habits, and expectations of our
customers are motivating us to bring Microsoft Office 365, Windows platform, devices, including Microsoft Surface,
and third-party applications into a more cohesive Microsoft 365 experience.

Our growth depends on securely delivering continuous innovation and advancing our leading productivity and
collaboration tools and services, including Office, Microsoft Dynamics, and LinkedIn. Microsoft 365 brings together
Office 365, Windows 10, and Enterprise Mobility + Security to help organizations empower their employees with AI-
backed tools that unlock creativity, increase teamwork, and fuel innovation, all the while enabling compliance coverage
and data protection. Microsoft Teams is core to our vision for the modern workplace as the digital hub that creates a
single canvas for teamwork, conversations, meetings, and content. Microsoft Relationship Sales solution brings
together LinkedIn Sales Navigator and Dynamics to transform business to business sales through social selling.
Dynamics 365 for Talent with LinkedIn Recruiter and Learning gives human resource professionals a complete solution
to compete for talent.

These scenarios represent a move to unlock creativity and inspire teamwork, while simplifying security and
management. Organizations of all sizes can now digitize business-critical functions, redefining what customers can
expect from their business applications. This creates an opportunity for us to reach new customers and increase usage
and engagement with existing customers.

Build the Intelligent Cloud Platform

Companies are looking to use digital technology to fundamentally reimagine how they empower their employees,
engage customers, optimize their operations, and change the very core of their products and services. Partnering with
organizations on their digital transformation is one of our largest opportunities and we are uniquely positioned to
become the strategic digital transformation platform and partner of choice.

Our strategy requires continued investment in datacenters and other infrastructure to support our services. Microsoft
Azure is a trusted cloud with comprehensive compliance coverage and AI-based security built in.

Our cloud business benefits from three economies of scale: datacenters that deploy computational resources at
significantly lower cost per unit than smaller ones; datacenters that coordinate and aggregate diverse customer,
geographic, and application demand patterns, improving the utilization of computing, storage, and network resources;
and multi-tenancy locations that lower application maintenance labor costs.

As one of the two largest providers of cloud computing at scale, we believe we work from a position of strength. Being
a global, hyper-scale cloud, Azure uniquely offers hybrid consistency, developer productivity, AI capabilities, and
trusted security and compliance. Moreover, with Azure Stack, organizations can extend Azure into their own
datacenters to create a consistent stack across the public cloud and the intelligent edge. Our hybrid infrastructure
consistency spans identity, data, compute, management, and security, helping to support the real-world needs and
evolving regulatory requirements of commercial customers and enterprises.

The ability to convert data into AI drives our competitive advantage. Azure SQL Database makes it possible for
customers to take Microsoft SQL Server from their on-premises datacenter to a fully managed instance in the cloud to
utilize built-in AI. We are accelerating adoption of AI innovations from research to products. Our innovation helps every
developer be an AI developer, with approachable new tools from Azure Machine Learning Studio for creating simple
machine learning models, to the powerful Azure Machine Learning Workbench for the most advanced AI modeling and
data science.

On June 4, 2018, Microsoft announced plans to acquire GitHub, Inc., a service that millions of developers around the
world rely on to write code together. The acquisition is expected to close by the end of the calendar year.

Create More Personal Computing

We strive to make computing more personal by putting users at the core of the experience, enabling them to interact
with technology in more intuitive, engaging, and dynamic ways. Windows 10 is the cornerstone of our ambition,
providing a foundation for the secure, modern workplace, and designed to foster innovation through rich and consistent

                                                           4
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 6 of 131
                                                         PART I
                                                         Item 1

experiences across the range of existing devices and entirely new device categories. Windows 10 empowers people
with AI-first interfaces ranging from voice-activated commands through Cortana, inking, immersive 3D content
storytelling, and mixed reality experiences. Cloud sharing and co-authoring experiences are now natively enabled with
OneDrive files on demand. Windows 10 is more accessible for everyone with new features like Eye Control, which
gives people the ability to operate a PC using just their eyes.

Our ambition for Windows 10 is to broaden our economic opportunity through three key levers: an original equipment
manufacturer (“OEM”) ecosystem that creates exciting new hardware designs for Windows 10; our commitment to our
first-party premium device portfolio; and monetization opportunities such as gaming, services, subscriptions, and
search advertising.

We are working to create a broad developer opportunity by unifying the Windows installed base on Windows 10 and
enabling universal Windows applications to run across devices so developers and OEMs can contribute to a thriving
Windows ecosystem. Additionally, we are committed to designing and marketing first-party devices, such as the
Surface Laptop, Surface Book 2, and Surface Pro to help drive innovation, create new device categories, and stimulate
demand in the Windows ecosystem.

We are mobilizing to pursue our expansive opportunity in the gaming industry, broadening our approach to how we
think about gaming end-to-end, from the way games are created and distributed to how they are played and viewed.
We have a strong position with our Xbox One console, our large and growing highly engaged community of gamers on
Xbox Live, and with Windows 10, the most popular operating system for PC gamers. And we will continue to connect
our gaming assets across PC, console, and mobile, and work to grow and engage the Xbox Live member network
more deeply and frequently with new services like Mixer and Xbox Game Pass. Our approach is to enable gamers to
play the games they want, with the people they want, on the devices they want.

Our Future Opportunity

Customers are looking to us to accelerate their own digital transformations and to unlock new opportunity in this era of
intelligent cloud and intelligent edge. We continue to develop complete, intelligent solutions for our customers that
empower users to be creative and work together while safeguarding businesses and simplifying IT management. Our
goal is to lead the industry in several distinct areas of technology over the long-term, which we expect will translate to
sustained growth. We are investing significant resources in:
       •   Transforming the workplace to deliver new modern, modular business applications to improve how people
           communicate, collaborate, learn, work, play, and interact with one another.
       •   Building and running cloud-based services in ways that unleash new experiences and opportunities for
           businesses and individuals.
       •   Applying AI to drive insights and act on our customer’s behalf by understanding and interpreting their needs
           using natural methods of communication.
       •   Using Windows to develop new categories of devices – both our own and third-party – as a person’s
           experience with technology becomes more natural, personal, and predictive with multi-sensory
           breakthroughs in voice, ink, gaze interactions, and augmented reality holograms.
       •   Inventing new gaming experiences that bring people together around their shared love for games on any
           devices and pushing the boundaries of innovation with console and PC gaming by creating the next wave
           of entertainment.

Our future growth depends on our ability to transcend current product category definitions, business models, and sales
motions. We have the opportunity to redefine what customers and partners can expect and are working to deliver new
solutions that reflect the best of Microsoft.

                                               OPERATING SEGMENTS

We operate our business and report our financial performance using three segments: Productivity and Business
Processes, Intelligent Cloud, and More Personal Computing. Our segments provide management with a
comprehensive financial view of our key businesses. The segments enable the alignment of strategies and objectives
across the development, sales, marketing, and services organizations, and they provide a framework for timely and
rational allocation of resources within businesses.



                                                            5
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 7 of 131
                                                        PART I
                                                        Item 1

Additional information on our operating segments and geographic and product information is contained in Note 21 –
Segment Information and Geographic Data of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K).

Our reportable segments are described below.

Productivity and Business Processes

Our Productivity and Business Processes segment consists of products and services in our portfolio of productivity,
communication, and information services, spanning a variety of devices and platforms. This segment primarily
comprises:
      •    Office Commercial, including Office 365 subscriptions and Office licensed on-premises, comprising Office,
           Exchange, SharePoint, Skype for Business, and Microsoft Teams, and related Client Access Licenses
           (“CALs”).
      •    Office Consumer, including Office 365 subscriptions and Office licensed on-premises, and Office Consumer
           Services, including Skype, Outlook.com, and OneDrive.
      •    LinkedIn, including Talent Solutions, Marketing Solutions, and Premium Subscriptions.
      •    Dynamics business solutions, including Dynamics ERP on-premises, Dynamics CRM on-premises, and
           Dynamics 365, a set of cloud-based applications across ERP and CRM.

Office Commercial

Office Commercial is designed to increase personal, team, and organizational productivity through a range of products
and services. Growth depends on our ability to reach new users in new markets such as first-line workers, small and
medium businesses, and growth markets, as well as add value to our core product and service offerings to span
productivity categories such as communication, collaboration, analytics, and security. Office Commercial revenue is
mainly affected by a combination of continued installed base growth and average revenue per user expansion, as well
as the continued shift from Office licensed on-premises to Office 365. CALs provide certain Office Commercial products
and services with access rights to our server products and CAL revenue is reported with the associated Office products
and services.

Office Consumer

Office Consumer is designed to increase personal productivity through a range of products and services. Growth
depends on our ability to reach new users, add value to our core product set, and continue to expand our product and
service offerings into new markets. Office Consumer revenue is mainly affected by the percentage of customers that
buy Office with their new devices and the continued shift from Office licensed on-premises to Office 365. Office
Consumer Services revenue is mainly affected by the demand for communication and storage through Skype,
Outlook.com, and OneDrive, which is largely driven by subscriptions, advertising, and the sale of minutes.

LinkedIn

LinkedIn connects the world's professionals to make them more productive and successful, and is the world's largest
professional network on the Internet. LinkedIn offers services that can be used by customers to transform the way they
hire, market, sell, and learn. In addition to LinkedIn’s free services, LinkedIn offers three categories of monetized
solutions: Talent Solutions, Marketing Solutions, and Premium Subscriptions, which includes Sales Solutions. Talent
Solutions is comprised of two elements: Hiring, and Learning and Development. Hiring provides services to recruiters
that enable them to attract, recruit, and hire talent. Learning and Development provides subscriptions to enterprises
and individuals to access online learning content. Marketing Solutions enables companies to advertise to LinkedIn’s
member base. Premium Subscriptions enables professionals to manage their professional identity, grow their network,
and connect with talent through additional services like premium search. Premium Subscriptions also includes Sales
Solutions, which helps sales professionals find, qualify, and create sales opportunities and accelerate social selling
capabilities. Growth will depend on our ability to increase the number of LinkedIn members and our ability to continue
offering services that provide value for our members and increase their engagement. LinkedIn revenue is mainly
affected by demand from enterprises and professional organizations for subscriptions to Talent Solutions and Premium
Subscriptions offerings, as well as member engagement and the quality of the sponsored content delivered to those
members to drive Marketing Solutions.



                                                          6
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 8 of 131
                                                        PART I
                                                        Item 1

Dynamics

Dynamics provides on-premises and cloud-based business solutions for financial management, enterprise resource
planning (“ERP”), customer relationship management (“CRM”), supply chain management, and analytics applications
for small and medium businesses, large organizations, and divisions of global enterprises. Dynamics revenue is largely
driven by the number of users licensed and the continued shift to Dynamics 365, a unified set of cloud-based intelligent
business applications.

Competition

Competitors to Office include software and global application vendors, such as Apple, Cisco Systems, Facebook,
Google, IBM, and Slack, and numerous web-based and mobile application competitors as well as local application
developers. Apple distributes versions of its pre-installed application software, such as email and calendar products,
through its PCs, tablets, and phones. Cisco Systems is using its position in enterprise communications equipment to
grow its unified communications business. Google provides a hosted messaging and productivity suite. Skype for
Business and Skype also compete with a variety of instant messaging, voice, and video communication providers,
ranging from start-ups to established enterprises. Web-based offerings competing with individual applications have
also positioned themselves as alternatives to our products and services. We compete by providing powerful, flexible,
secure, and easy-to-use productivity and collaboration tools and services that create comprehensive solutions and
work well with technologies our customers already have both on-premises or in the cloud.

LinkedIn faces competition from online recruiting companies, talent management companies, and larger companies
that are focusing on talent management and human resource services; job boards; traditional recruiting firms; and
companies that provide learning and development products and services. Marketing Solutions competes with online
and offline outlets that generate revenue from advertisers and marketers.

Dynamics competes with vendors such as Infor, Oracle, NetSuite. Salesforce.com, SAP, and The Sage Group to
provide on-premise and cloud-based business solutions for small, medium, and large organizations.

Intelligent Cloud

Our Intelligent Cloud segment consists of our public, private, and hybrid server products and cloud services that can
power modern business. This segment primarily comprises:
       •   Server products and cloud services, including SQL Server, Windows Server, Visual Studio, System Center,
           and related CALs, and Azure.
       •   Enterprise Services, including Premier Support Services and Microsoft Consulting Services.

Server Products and Cloud Services

Our server products are designed to make IT professionals, developers, and their systems more productive and
efficient. Server software is integrated server infrastructure and middleware designed to support software applications
built on the Windows Server operating system. This includes the server platform, database, business intelligence,
storage, management and operations, virtualization, service-oriented architecture platform, security, and identity
software. We also license standalone and software development lifecycle tools for software architects, developers,
testers, and project managers. Server products revenue is mainly affected by purchases through volume licensing
programs, licenses sold to OEMs, and retail packaged products. CALs provide access rights to certain server products,
including SQL Server and Windows Server, and revenue is reported along with the associated server product.

Azure is a comprehensive set of cloud services that offer developers, IT professionals, and enterprises freedom to
build, deploy, and manage applications on any platform or device. Customers can use Azure through our global network
of datacenters for basic computing, networking, storage, mobile and web app services, AI, Internet of Things (“IoT”),
cognitive services, and machine learning. Azure enables customers to devote more resources to development and use
of applications that benefit their organizations, rather than managing on-premises hardware and software. Azure
revenue is mainly affected by infrastructure-as-a-service and platform-as-a-service consumption-based services, and
per user-based services such as Enterprise Mobility + Security.




                                                           7
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 9 of 131
                                                         PART I
                                                         Item 1

Enterprise Services

Enterprise Services, including Premier Support Services and Microsoft Consulting Services, assist customers in
developing, deploying, and managing Microsoft server and desktop solutions and provide training and certification to
developers and IT professionals on various Microsoft products.

Competition

Our server products face competition from a wide variety of server operating systems and applications offered by
companies with a range of market approaches. Vertically integrated computer manufacturers such as Hewlett-Packard,
IBM, and Oracle offer their own versions of the Unix operating system preinstalled on server hardware. Nearly all
computer manufacturers offer server hardware for the Linux operating system and many contribute to Linux operating
system development. The competitive position of Linux has also benefited from the large number of compatible
applications now produced by many commercial and non-commercial software developers. A number of companies,
such as Red Hat, supply versions of Linux.

We compete to provide enterprise-wide computing solutions and point solutions with numerous commercial software
vendors that offer solutions and middleware technology platforms, software applications for connectivity (both Internet
and intranet), security, hosting, database, and e-business servers. IBM and Oracle lead a group of companies focused
on the Java Platform Enterprise Edition that competes with our enterprise-wide computing solutions. Commercial
competitors for our server applications for PC-based distributed client-server environments include CA Technologies,
IBM, and Oracle. Our web application platform software competes with open source software such as Apache, Linux,
MySQL, and PHP. In middleware, we compete against Java vendors.

Our database, business intelligence, and data warehousing solutions offerings compete with products from IBM,
Oracle, SAP, and other companies. Our system management solutions compete with server management and server
virtualization platform providers, such as BMC, CA Technologies, Hewlett-Packard, IBM, and VMware. Our products
for software developers compete against offerings from Adobe, IBM, Oracle, and other companies, and also against
open-source projects, including Eclipse (sponsored by CA Technologies, IBM, Oracle, and SAP), PHP, and Ruby on
Rails.

We believe our server products provide customers with advantages in performance, total costs of ownership, and
productivity by delivering superior applications, development tools, compatibility with a broad base of hardware and
software applications, security, and manageability.

Azure faces diverse competition from companies such as Amazon, Google, IBM, Oracle, Salesforce.com, VMware,
and open source offerings. Azure’s competitive advantage includes enabling a hybrid cloud, allowing deployment of
existing datacenters with our public cloud into a single, cohesive infrastructure, and the ability to run at a scale that
meets the needs of businesses of all sizes and complexities.

Our Enterprise Services business competes with a wide range of companies that provide strategy and business
planning, application development, and infrastructure services, including multinational consulting firms and small niche
businesses focused on specific technologies.

More Personal Computing

Our More Personal Computing segment consists of products and services geared towards harmonizing the interests
of end users, developers, and IT professionals across all devices. This segment primarily comprises:
       •   Windows, including Windows OEM licensing (“Windows OEM”) and other non-volume licensing of the
           Windows operating system; Windows Commercial, comprising volume licensing of the Windows operating
           system, Windows cloud services, and other Windows commercial offerings; patent licensing; Windows IoT;
           and MSN advertising.
       •   Devices, including Surface, PC accessories, and other intelligent devices.
       •   Gaming, including Xbox hardware and Xbox software and services, comprising Xbox Live transactions,
           subscriptions, and advertising (“Xbox Live”), video games, and third-party video game royalties.
       •   Search.




                                                           8
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 10 of 131
                                                        PART I
                                                        Item 1

Windows

The Windows operating system is designed to deliver a more personal computing experience for users by enabling
consistency of experience, applications, and information across their devices. Windows OEM revenue is impacted
significantly by the number of Windows operating system licenses purchased by OEMs, which they pre-install on the
devices they sell. In addition to computing device market volume, Windows OEM revenue is impacted by:
       •   The mix of computing devices based on form factor and screen size.
       •   Differences in device market demand between developed markets and growth markets.
       •   Attachment of Windows to devices shipped.
       •   Customer mix between consumer, small and medium businesses, and large enterprises.
       •   Changes in inventory levels in the OEM channel.
       •   Pricing changes and promotions, pricing variation that occurs when the mix of devices manufactured shifts
           from local and regional system builders to large multinational OEMs, and different pricing of Windows
           versions licensed.
       •   Piracy.

Windows Commercial revenue, which includes volume licensing of the Windows operating system and Windows cloud
services such as Windows Defender Advanced Threat Protection, is affected mainly by the demand from commercial
customers for volume licensing and Software Assurance (“SA”), as well as advanced security offerings. Windows
Commercial revenue often reflects the number of information workers in a licensed enterprise and is relatively
independent of the number of PCs sold in a given year.

Patent licensing includes our programs to license patents we own for use across a broad array of technology areas,
including mobile devices and cloud offerings.

Windows IoT extends the power of Windows and the cloud to intelligent systems by delivering specialized operating
systems, tools, and services for use in embedded devices.

MSN advertising includes both native and display ads.

Devices

We design, manufacture, and sell devices, including Surface, PC accessories, and other intelligent devices, such as
Surface Hub and HoloLens. Our devices are designed to enable people and organizations to connect to the people
and content that matter most using Windows and integrated Microsoft products and services. Surface is designed to
help organizations, students, and consumers be more productive.

In May 2016, we announced plans to streamline our smartphone hardware business. In November 2016, we completed
the sale of our feature Phone business.

Gaming

Our gaming platform is designed to provide a unique variety of entertainment using our devices, peripherals,
applications, online services, and content. We released Xbox One S and Xbox One X in August 2016 and November
2017, respectively. With the launch of the Mixer service in May 2017, offering interactive live game streaming, and
Xbox Game Pass in June 2017, providing unlimited access to over 100 Xbox titles, we continue to open new
opportunities for customers to engage both on- and off-console.

Xbox Live enables people to connect and share online gaming experiences and is accessible on Xbox consoles,
Windows-enabled devices, and other devices. Xbox Live is designed to benefit users by providing access to a network
of certified applications and services and to benefit our developer and partner ecosystems by providing access to a
large customer base. Xbox Live revenue is mainly affected by subscriptions and sales of Xbox Live enabled content,
as well as advertising. We also continue to design and sell gaming content to showcase our unique platform capabilities
for Xbox consoles, Windows-enabled devices, and other devices. Growth of our Gaming business is determined by
the overall active user base through Xbox Live enabled content, availability of games, providing exclusive game content
that gamers seek, the computational power and reliability of the devices used to access our content and services, and
the ability to create new experiences via online services, downloadable content, and peripherals.


                                                          9
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 11 of 131
                                                        PART I
                                                        Item 1

Search

Our Search business, including Bing and Bing Ads, is designed to deliver relevant online advertising to a global
audience. We have several partnerships with other companies, including Oath (formerly Yahoo! and AOL) which is
owned by Verizon, through which we provide and monetize search queries. Growth depends on our ability to attract
new users, understand intent, and match intent with relevant content and advertiser offerings.

Competition

Windows faces competition from various software products and from alternative platforms and devices, mainly from
Apple and Google. We believe Windows competes effectively by giving customers choice, value, flexibility, security,
an easy-to-use interface, and compatibility with a broad range of hardware and software applications, including those
that enable productivity.

Devices face competition from various computer, tablet, and hardware manufacturers who offer a unique combination
of high-quality industrial design and innovative technologies across various price points. These manufacturers, many
of which are also current or potential partners and customers, include Apple and our Windows OEMs.

Our gaming platform competes with console platforms from Nintendo and Sony, both of which have a large, established
base of customers. The lifecycle for gaming and entertainment consoles averages five to ten years. Nintendo released
its latest generation console in March 2017 and Sony released its latest generation console in November 2013. We
also compete with other providers of entertainment services through online marketplaces. We believe our gaming
platform is effectively positioned against competitive products and services based on significant innovation in hardware
architecture, user interface, developer tools, online gaming and entertainment services, and continued strong exclusive
content from our own game franchises as well as other digital content offerings. Our video games competitors include
Electronic Arts and Activision Blizzard. Xbox Live faces competition from various online marketplaces, including those
operated by Amazon, Apple, and Google.

Our search business competes with Google and a wide array of websites, social platforms like Facebook, and portals
that provide content and online offerings to end users.

                                                    OPERATIONS

We have operations centers that support operations in their regions, including customer contract and order processing,
credit and collections, information processing, and vendor management and logistics. The regional center in Ireland
supports the European, Middle Eastern, and African region; the center in Singapore supports the Japan, India, Greater
China, and Asia-Pacific region; and the centers in Fargo, North Dakota, Fort Lauderdale, Florida, Puerto Rico,
Redmond, Washington, and Reno, Nevada support Latin America and North America. In addition to the operations
centers, we also operate datacenters throughout the Americas, Australia, Europe, and Asia.

To serve the needs of customers around the world and to improve the quality and usability of products in international
markets, we localize many of our products to reflect local languages and conventions. Localizing a product may require
modifying the user interface, altering dialog boxes, and translating text.

Our devices are primarily manufactured by third-party contract manufacturers. We generally have the ability to use
other manufacturers if a current vendor becomes unavailable or unable to meet our requirements.

                                         RESEARCH AND DEVELOPMENT

During fiscal years 2018, 2017, and 2016, research and development expense was $14.7 billion, $13.0 billion, and
$12.0 billion, respectively. These amounts represented 13% of revenue in fiscal years 2018, 2017, and 2016. We plan
to continue to make significant investments in a broad range of research and development efforts.

Product and Service Development, and Intellectual Property

We develop most of our products and services internally through the following engineering groups.
       •   Cloud and AI Platform, focuses on making IT professionals, developers, and their systems more productive
           and efficient through development of cloud infrastructure, server, database, CRM, ERP, management and
           development tools, AI cognitive services, and other business process applications and services for
           enterprises.

                                                          10
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 12 of 131
                                                        PART I
                                                        Item 1

       •   Experiences and Devices, focuses on instilling a unifying product ethos across our end-user experiences
           and devices, including Office, Windows, Enterprise Mobility and Management, and devices.
       •   AI and Research, focuses on our AI innovations and other forward-looking research and development efforts
           spanning infrastructure, services, applications, and search.
       •   LinkedIn, focuses on our services that transform the way customers hire, market, sell, and learn.
       •   Gaming, focuses on connecting gaming assets across the range of devices to grow and engage the Xbox
           Live member network through game experiences, streaming content, and social interaction.

Internal development allows us to maintain competitive advantages that come from product differentiation and closer
technical control over our products and services. It also gives us the freedom to decide which modifications and
enhancements are most important and when they should be implemented. We strive to obtain information as early as
possible about changing usage patterns and hardware advances that may affect software and hardware design. Before
releasing new software platforms, and as we make significant modifications to existing platforms, we provide
application vendors with a range of resources and guidelines for development, training, and testing. Generally, we also
create product documentation internally.

We protect our intellectual property investments in a variety of ways. We work actively in the U.S. and internationally
to ensure the enforcement of copyright, trademark, trade secret, and other protections that apply to our software and
hardware products, services, business plans, and branding. We are a leader among technology companies in pursuing
patents and currently have a portfolio of over 53,000 U.S. and international patents issued and over 29,000 pending.
While we employ much of our internally developed intellectual property exclusively in our products and services, we
also engage in outbound licensing of specific patented technologies that are incorporated into licensees’ products.
From time to time, we enter into broader cross-license agreements with other technology companies covering entire
groups of patents. We also purchase or license technology that we incorporate into our products and services. At times,
we make select intellectual property broadly available at no or low cost to achieve a strategic objective, such as
promoting industry standards, advancing interoperability, or attracting and enabling our external development
community. Our increasing engagement with open source software will also cause us to license our intellectual property
rights broadly in certain situations.

While it may be necessary in the future to seek or renew licenses relating to various aspects of our products, services,
and business methods, we believe, based upon past experience and industry practice, such licenses generally can be
obtained on commercially reasonable terms. We believe our continuing research and product development are not
materially dependent on any single license or other agreement with a third party relating to the development of our
products.

Investing in the Future

Our success is based on our ability to create new and compelling products, services, and experiences for our users,
to initiate and embrace disruptive technology trends, to enter new geographic and product markets, and to drive broad
adoption of our products and services. We invest in a range of emerging technology trends and breakthroughs that we
believe offer significant opportunities to deliver value to our customers and growth for the company. Based on our
assessment of key technology trends, we maintain our long-term commitment to research and development across a
wide spectrum of technologies, tools, and platforms spanning digital work and life experiences, cloud computing, AI,
devices, and operating systems.

While our main research and development facilities are located in Redmond, Washington, we also operate research
and development facilities in other parts of the U.S. and around the world, including Canada, China, India, Ireland,
Israel, and the United Kingdom. This global approach helps us remain competitive in local markets and enables us to
continue to attract top talent from across the world. We generally fund research at the corporate level to ensure that
we are looking beyond immediate product considerations to opportunities further in the future. We also fund research
and development activities at the operating segment level. Much of our segment level research and development is
coordinated with other segments and leveraged across the company.

In addition to our main research and development operations, we also operate Microsoft Research. Microsoft Research
is one of the world’s largest corporate research organizations and works in close collaboration with top universities
around the world to advance the state-of-the-art in computer science and a broad range of other disciplines, providing
us a unique perspective on future trends and contributing to our innovation.



                                                          11
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 13 of 131
                                                          PART I
                                                          Item 1

                                      DISTRIBUTION, SALES, AND MARKETING

We market and distribute our products and services through the following channels: OEMs, direct, and distributors and
resellers. Our sales force performs a variety of functions, including working directly with enterprises and public-sector
organizations worldwide to identify and meet their technology requirements; managing OEM relationships; and
supporting system integrators, independent software vendors, and other partners who engage directly with our
customers to perform sales, consulting, and fulfillment functions for our products and services.

OEMs

We distribute our products and services through OEMs that pre-install our software on new devices and servers they
sell. The largest component of the OEM business is the Windows operating system pre-installed on devices. OEMs
also sell devices pre-installed with other Microsoft products and services, including applications such as Office and the
capability to subscribe to Office 365.

There are two broad categories of OEMs. The largest category of OEMs are direct OEMs as our relationship with them
is managed through a direct agreement between Microsoft and the OEM. We have distribution agreements covering
one or more of our products with virtually all the multinational OEMs, including Acer, ASUS, Dell, Fujitsu, Hewlett-
Packard, Lenovo, Samsung, Toshiba, and with many regional and local OEMs. The second broad category of OEMs
are system builders consisting of lower-volume PC manufacturers, which source Microsoft software for pre-installation
and local redistribution primarily through the Microsoft distributor channel rather than through a direct agreement or
relationship with Microsoft.

Direct

Many organizations that license our products and services transact directly with us through Enterprise Agreements
and Enterprise Services contracts, with sales support from system integrators, independent software vendors, web
agencies, and partners that advise organizations on licensing our products and services (“Enterprise Agreement
Software Advisors”, or “ESA”). Microsoft offers direct sales programs targeted to reach small, medium, and corporate
customers, in addition to those offered through the reseller channel. A large network of partner advisors support many
of these sales.

We also sell commercial and consumer products and services directly to customers, such as cloud services, search,
and gaming, through our digital marketplaces, online stores, and retail stores.

Distributors and Resellers

Organizations also license our products and services indirectly, primarily through licensing solution partners (“LSP”),
distributors, value-added resellers (“VAR”), and retailers. Although each type of reselling partner may reach
organizations of all sizes, LSPs are primarily engaged with large organizations, distributors resell primarily to VARs,
and VARs typically reach small and medium organizations. ESAs are also typically authorized as LSPs and operate
as resellers for our other volume licensing programs. Microsoft Cloud Solution Provider is our main partner program
for reselling cloud services.

We distribute our retail packaged products primarily through independent non-exclusive distributors, authorized
replicators, resellers, and retail outlets. Individual consumers obtain these products primarily through retail outlets. We
distribute our devices through third-party retailers. We have a network of field sales representatives and field support
personnel that solicit orders from distributors and resellers, and provide product training and sales support.

Our Dynamics business solutions are also licensed to enterprises through a global network of channel partners
providing vertical solutions and specialized services.

                                                 LICENSING OPTIONS

We offer options for organizations that want to purchase our cloud services, on-premises software, and Software
Assurance. We license software to organizations under volume licensing agreements to allow the customer to acquire
multiple licenses of products and services instead of having to acquire separate licenses through retail channels. We
use different programs designed to provide flexibility for organizations of various sizes. While these programs may
differ in various parts of the world, generally they include those discussed below.


                                                            12
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 14 of 131
                                                        PART I
                                                        Item 1

SA conveys rights to new software and upgrades for perpetual licenses released over the contract period. It also
provides support, tools, and training to help customers deploy and use software efficiently. SA is included with certain
volume licensing agreements and is an optional purchase with others.

Volume Licensing Programs

Enterprise Agreement

Enterprise Agreements offer large organizations a manageable volume licensing program that gives them the flexibility
to buy cloud services and software licenses under one agreement. Enterprise Agreements are designed for medium
or large organizations that want to license cloud services and on-premises software organization-wide over a three-
year period. Organizations can elect to purchase perpetual licenses or subscribe to licenses. SA is included.

Microsoft Product and Services Agreement

Microsoft Product and Services Agreements are designed for medium and large organizations that want to license
cloud services and on-premises software as needed, with no organization-wide commitment, under a single, non-
expiring agreement. Organizations purchase perpetual licenses or subscribe to licenses. SA is optional for customers
that purchase perpetual licenses.

Open

Open agreements are a simple, cost-effective way to acquire the latest Microsoft technology. Open agreements are
designed for small and medium organizations that want to license cloud services and on-premises software over a
one- to three-year period. Under the Open agreements, organizations purchase perpetual licenses and SA is optional.
Under Open Value agreements, organizations can elect to purchase perpetual licenses or subscribe to licenses and
SA is included.

Select Plus

Select Plus agreements are designed for government and academic organizations to acquire on-premises licenses at
any affiliate or department level, while realizing advantages as one organization. Organizations purchase perpetual
licenses and SA is optional.

In July 2014, we announced the retirement over a two-year period of Select Plus agreements for commercial
organizations. Beginning July 2015, no new Select Plus agreements were signed with commercial organizations.

Microsoft Online Subscription Agreement

Microsoft Online Subscription Agreements are designed for small and medium organizations that want to subscribe to,
activate, provision, and maintain cloud services seamlessly and directly via the web. The agreement allows customers
to acquire monthly or annual subscriptions for cloud-based services.

Partner Programs

The Microsoft Cloud Solution Provider program offers customers an easy way to license the cloud services they need
in combination with the value-added services offered by their systems integrator, hosting partner, or cloud reseller
partner. Partners in this program can easily package their own products and services to directly provision, manage,
and support their customer subscriptions.

The Microsoft Services Provider License Agreement allows service providers and independent software vendors who
want to license eligible Microsoft software products to provide software services and hosted applications to their end
customers. Partners license software over a three-year period and are billed monthly based on consumption.

The Independent Software Vendor Royalty program enables partners to integrate Microsoft products into other
applications and then license the unified business solution to their end users.




                                                          13
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 15 of 131
                                                          PART I
                                                          Item 1

                                                     CUSTOMERS

Our customers include individual consumers, small and medium organizations, large global enterprises, public-sector
institutions, internet service providers, application developers, and OEMs. No sales to an individual customer
accounted for more than 10% of revenue in fiscal years 2018, 2017, or 2016. Our practice is to ship our products
promptly upon receipt of purchase orders from customers; consequently, backlog is not significant.

                                  EXECUTIVE OFFICERS OF THE REGISTRANT

Our executive officers as of August 3, 2018 were as follows:
Name                            Age   Position with the Company

Satya Nadella                   50    Chief Executive Officer
Christopher C. Capossela        48    Executive Vice President, Marketing and Consumer Business, and Chief
                                      Marketing Officer
Jean-Philippe Courtois          57    Executive Vice President and President, Microsoft Global Sales, Marketing and
                                      Operations
Kathleen T. Hogan               52    Executive Vice President, Human Resources
Amy E. Hood                     46    Executive Vice President, Chief Financial Officer
Margaret L. Johnson             56    Executive Vice President, Business Development
Bradford L. Smith               59    President and Chief Legal Officer

Mr. Nadella was appointed Chief Executive Officer in February 2014. He served as Executive Vice President, Cloud
and Enterprise from July 2013 until that time. From 2011 to 2013, Mr. Nadella served as President, Server and Tools.
From 2009 to 2011, he was Senior Vice President, Online Services Division. From 2008 to 2009, he was Senior Vice
President, Search, Portal, and Advertising. Since joining Microsoft in 1992, Mr. Nadella’s roles also included Vice
President of the Business Division. Mr. Nadella also serves on the Board of Directors of Starbucks Corporation.

Mr. Capossela was appointed Executive Vice President, Marketing and Consumer Business, and Chief Marketing
Officer in July 2016. He had served as Executive Vice President, Chief Marketing Officer since March 2014. Previously,
he served as the worldwide leader of the Consumer Channels Group, responsible for sales and marketing activities
with OEMs, operators, and retail partners. In his more than 25 years at Microsoft, Mr. Capossela has held a variety of
marketing leadership roles in the Microsoft Office Division. He was responsible for marketing productivity solutions
including Microsoft Office, Office 365, SharePoint, Exchange, Skype for Business, Project, and Visio.

Mr. Courtois was named Executive Vice President and President, Microsoft Global Sales, Marketing and Operations
in July 2016. Before that he was President of Microsoft International since 2005. He was Chief Executive Officer,
Microsoft Europe, Middle East, and Africa from 2003 to 2005.He was Senior Vice President and President, Microsoft
Europe, Middle East, and Africa from 2000 to 2003. He was Corporate Vice President, Worldwide Customer Marketing
from 1998 to 2000. Mr. Courtois joined Microsoft in 1984.

Ms. Hogan was appointed Executive Vice President, Human Resources in November 2014. Prior to that Ms. Hogan
was Corporate Vice President of Microsoft Services. She also served as Corporate Vice President of Customer Service
and Support. Ms. Hogan joined Microsoft in 2003.

Ms. Hood was appointed Executive Vice President and Chief Financial Officer in July 2013, subsequent to her
appointment as Chief Financial Officer in May 2013. From 2010 to 2013, Ms. Hood was Chief Financial Officer of the
Microsoft Business Division. From 2006 through 2009, Ms. Hood was General Manager, Microsoft Business Division
Strategy. Since joining Microsoft in 2002, Ms. Hood has also held finance-related positions in the Server and Tools
Business and the corporate finance organization. Ms. Hood also serves on the Board of Directors of 3M Corporation.

Ms. Johnson was appointed Executive Vice President, Business Development in September 2014. Prior to that Ms.
Johnson spent 24 years at Qualcomm in various leadership positions across engineering, sales, marketing and
business development. She most recently served as Executive Vice President of Qualcomm Technologies, Inc. Ms.
Johnson also serves on the Board of Directors of BlackRock, Inc.

Mr. Smith was appointed President and Chief Legal Officer in September 2015. He served as Executive Vice President,
General Counsel, and Secretary from 2011 to 2015, and served as Senior Vice President, General Counsel, and
Secretary from 2001 to 2011. Mr. Smith was also named Chief Compliance Officer in 2002. Since joining Microsoft in


                                                            14
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 16 of 131
                                                           PART I
                                                           Item 1

1993, he was Deputy General Counsel for Worldwide Sales and previously was responsible for managing the European
Law and Corporate Affairs Group, based in Paris. Mr. Smith also serves on the Board of Directors of Netflix, Inc.

                                                       EMPLOYEES

As of June 30, 2018, we employed approximately 131,000 people on a full-time basis, 78,000 in the U.S. and 53,000
internationally. Of the total employed people, 42,000 were in operations, including manufacturing, distribution, product
support, and consulting services; 42,000 were in product research and development; 36,000 were in sales and
marketing; and 11,000 were in general and administration. Certain of our employees are subject to collective bargaining
agreements.

                                               AVAILABLE INFORMATION

Our Internet address is www.microsoft.com. At our Investor Relations website, www.microsoft.com/investor, we make
available free of charge a variety of information for investors. Our goal is to maintain the Investor Relations website as
a portal through which investors can easily find or navigate to pertinent information about us, including:
       •   Our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any
           amendments to those reports, as soon as reasonably practicable after we electronically file that material
           with or furnish it to the Securities and Exchange Commission (“SEC”).
       •   Information on our business strategies, financial results, and metrics for investors.
       •   Announcements of investor conferences, speeches, and events at which our executives talk about our
           product, service, and competitive strategies. Archives of these events are also available.
       •   Press releases on quarterly earnings, product and service announcements, legal developments, and
           international news.
       •   Corporate governance information including our articles of incorporation, bylaws, governance guidelines,
           committee charters, codes of conduct and ethics, global corporate social responsibility initiatives, and other
           governance-related policies.
       •   Other news and announcements that we may post from time to time that investors might find useful or
           interesting.
       •   Opportunities to sign up for email alerts to have information pushed in real time.

The information found on our website is not part of this or any other report we file with, or furnish to, the SEC. In addition
to these channels, we use social media to communicate to the public. It is possible that the information we post on
social media could be deemed to be material to investors. We encourage investors, the media, and others interested
in Microsoft to review the information we post on the social media channels listed on our Investor Relations website.




                                                             15
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 17 of 131
                                                         PART I
                                                         Item 1A



                                            ITEM 1A. RISK FACTORS
Our operations and financial results are subject to various risks and uncertainties, including those described below,
that could adversely affect our business, financial condition, results of operations, cash flows, and the trading price of
our common stock.

We face intense competition across all markets for our products and services, which may lead to lower
revenue or operating margins.

Competition in the technology sector

Our competitors range in size from diversified global companies with significant research and development resources
to small, specialized firms whose narrower product lines may let them be more effective in deploying technical,
marketing, and financial resources. Barriers to entry in many of our businesses are low and many of the areas in which
we compete evolve rapidly with changing and disruptive technologies, shifting user needs, and frequent introductions
of new products and services. Our ability to remain competitive depends on our success in making innovative products,
devices, and services that appeal to businesses and consumers.

Competition among platform-based ecosystems

An important element of our business model has been to create platform-based ecosystems on which many
participants can build diverse solutions. A well-established ecosystem creates beneficial network effects among users,
application developers, and the platform provider that can accelerate growth. Establishing significant scale in the
marketplace is necessary to achieve and maintain attractive margins. We face significant competition from firms that
provide competing platforms.
       •   A competing vertically-integrated model, in which a single firm controls the software and hardware elements
           of a product and related services, has succeeded with some consumer products such as personal
           computers, tablets, phones, gaming consoles, and wearables. Competitors pursuing this model also earn
           revenue from services integrated with the hardware and software platform, including applications and
           content sold through their integrated marketplaces. They may also be able to claim security and
           performance benefits from their vertically integrated offer. We also offer some vertically-integrated hardware
           and software products and services. To the extent we shift a portion of our business to a vertically integrated
           model we increase our cost of revenue and reduce our operating margins.
       •   We derive substantial revenue from licenses of Windows operating systems on personal computers. We
           face significant competition from competing platforms developed for new devices and form factors such as
           smartphones and tablet computers. These devices compete on multiple bases including price and the
           perceived utility of the device and its platform. Users are increasingly turning to these devices to perform
           functions that in the past were performed by personal computers. Even if many users view these devices
           as complementary to a personal computer, the prevalence of these devices may make it more difficult to
           attract application developers to our PC operating system platforms. Competing with operating systems
           licensed at low or no cost may decrease our PC operating system margins. Popular products or services
           offered on competing platforms could increase their competitive strength. In addition, some of our devices
           compete with products made by our original equipment manufacturer (“OEM”) partners, which may affect
           their commitment to our platform.
       •   Competing platforms have content and application marketplaces with scale and significant installed bases.
           The variety and utility of content and applications available on a platform are important to device purchasing
           decisions. Users sometimes incur costs to move data and buy new content and applications when switching
           platforms. To compete, we must successfully enlist developers to write applications for our platform and
           ensure that these applications have high quality, security, customer appeal, and value. Efforts to compete
           with competitors’ content and application marketplaces may increase our cost of revenue and lower our
           operating margins.




                                                           16
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 18 of 131
                                                          PART I
                                                          Item 1A

Business model competition

Companies compete with us based on a growing variety of business models.
       •   Even as we transition more of our business to infrastructure-, platform-, and software-as-a-service business
           model, the license-based proprietary software model generates a substantial portion of our software
           revenue. We bear the costs of converting original ideas into software products through investments in
           research and development, offsetting these costs with the revenue received from licensing our products.
           Many of our competitors also develop and sell software to businesses and consumers under this model.
       •   Other competitors develop and offer free applications, online services and content, and make money by
           selling third-party advertising. Advertising revenue funds development of products and services these
           competitors provide to users at no or little cost, competing directly with our revenue-generating products.
       •   Some companies compete with us using an open source business model by modifying and then distributing
           open source software at nominal cost to end-users, and earning revenue on advertising or complementary
           services and products. These firms do not bear the full costs of research and development for the software.
           Some open source software vendors develop software that mimics the features and functionality of our
           products.

The competitive pressures described above may cause decreased sales volumes, price reductions, and/or increased
operating costs, such as for research and development, marketing, and sales incentives. This may lead to lower
revenue, gross margins, and operating income.

Our increasing focus on cloud-based services presents execution and competitive risks. A growing part of our
business involves cloud-based services available across the spectrum of computing devices. Our strategic vision is to
compete and grow by building best-in-class platforms and productivity services for an intelligent cloud and an intelligent
edge infused with artificial intelligence (“AI”). At the same time, our competitors are rapidly developing and deploying
cloud-based services for consumers and business customers. Pricing and delivery models are evolving. Devices and
form factors influence how users access services in the cloud and sometimes the user’s choice of which suite of cloud-
based services to use. We are devoting significant resources to develop and deploy our cloud-based strategies. The
Windows ecosystem must continue to evolve with this changing environment. We are undertaking cultural and
organizational changes to drive accountability and eliminate obstacles to innovation. Our intelligent cloud and intelligent
edge worldview is connected with the growth of the internet of things (“IoT”). Our success in the IoT will depend on the
level of adoption of our offerings such as Microsoft Azure, Azure Stack, Azure IoT Edge, and Azure Sphere. We may
not establish market share sufficient to achieve scale necessary to achieve our business objectives.

Besides software development costs, we are incurring costs to build and maintain infrastructure to support cloud
computing services. These costs will reduce the operating margins we have previously achieved. Whether we succeed
in cloud-based services depends on our execution in several areas, including:
       •   Continuing to bring to market compelling cloud-based experiences that generate increasing traffic and
           market share.
       •   Maintaining the utility, compatibility, and performance of our cloud-based services on the growing array of
           computing devices, including PCs, smartphones, tablets, gaming consoles, and other devices, as well as
           sensors and other endpoints.
       •   Continuing to enhance the attractiveness of our cloud platforms to third-party developers.
       •   Ensuring our cloud-based services meet the reliability expectations of our customers and maintain the
           security of their data.
       •   Making our suite of cloud-based services platform-agnostic, available on a wide range of devices and
           ecosystems, including those of our competitors.

It is uncertain whether our strategies will attract the users or generate the revenue required to succeed. If we are not
effective in executing organizational and technical changes to increase efficiency and accelerate innovation, or if we
fail to generate sufficient usage of our new products and services, we may not grow revenue in line with the
infrastructure and development investments described above. This may negatively impact gross margins and operating
income.




                                                            17
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 19 of 131
                                                           PART I
                                                           Item 1A

We make significant investments in new products and services that may not achieve expected returns. We will
continue to make significant investments in research, development, and marketing for existing products, services, and
technologies, including the Windows operating system, Microsoft 365, Office, Bing, Microsoft SQL Server, Windows
Server, the Windows Store, Azure, Office 365, Xbox Live, Mixer, LinkedIn, and other cloud-based offerings. We also
invest in the development and acquisition of a variety of hardware for productivity, communication, and entertainment
including PCs, tablets, gaming devices, and HoloLens. Investments in new technology are speculative. Commercial
success depends on many factors, including innovativeness, developer support, and effective distribution and
marketing. If customers do not perceive our latest offerings as providing significant new functionality or other value,
they may reduce their purchases of new software and hardware products or upgrades, unfavorably affecting revenue.
We may not achieve significant revenue from new product, service, and distribution channel investments for several
years, if at all. New products and services may not be profitable, and even if they are profitable, operating margins for
some new products and businesses will not be as high as the margins we have experienced historically. We may not
get engagement in certain features, like Windows Store, Microsoft Edge, and Bing, that drive post-license monetization
opportunities. Our data handling practices across our products and services will continue to be under scrutiny and
perceptions of mismanagement, driven by regulatory activity or negative public reaction to our practices or product
experiences, which could negatively impact product and feature adoption, product design, and product quality.

Developing new technologies is complex. It can require long development and testing periods. Significant delays in
new releases or significant problems in creating new products or services could adversely affect our revenue.

Acquisitions, joint ventures, and strategic alliances may have an adverse effect on our business. We expect to
continue making acquisitions and entering into joint ventures and strategic alliances as part of our long-term business
strategy. In December 2016, we completed our acquisition of LinkedIn Corporation for $27.0 billion. In June 2018, we
announced an agreement to acquire GitHub, Inc. for $7.5 billion. These acquisitions and other transactions and
arrangements involve significant challenges and risks, including that they do not advance our business strategy, that
we get an unsatisfactory return on our investment, that we have difficulty integrating and retaining new employees,
business systems, and technology, or that they distract management from our other businesses. If an arrangement
fails to adequately anticipate changing circumstances and interests of a party, it may result in early termination or
renegotiation of the arrangement. The success of these transactions and arrangements will depend in part on our
ability to leverage them to enhance our existing products and services or develop compelling new ones. It may take
longer than expected to realize the full benefits from these transactions and arrangements, such as increased revenue,
enhanced efficiencies, or increased market share, or the benefits may ultimately be smaller than we expected. These
events could adversely affect our operating results or financial condition.

If our goodwill or amortizable intangible assets become impaired, we may be required to record a significant
charge to earnings. We acquire other companies and intangible assets and may not realize all the economic benefit
from those acquisitions, which could cause an impairment of goodwill or intangibles. We review our amortizable
intangible assets for impairment when events or changes in circumstances indicate the carrying value may not be
recoverable. We test goodwill for impairment at least annually. Factors that may be a change in circumstances,
indicating that the carrying value of our goodwill or amortizable intangible assets may not be recoverable, include a
decline in our stock price and market capitalization, reduced future cash flow estimates, and slower growth rates in
industry segments in which we participate. We have in the past recorded, and may in the future be required to record
a significant charge in our consolidated financial statements during the period in which any impairment of our goodwill
or amortizable intangible assets is determined, negatively affecting our results of operations. Our acquisition of LinkedIn
resulted in a significant increase in our goodwill and intangible asset balances.

We may not earn the revenues we expect from our intellectual property rights.

We may not be able to adequately protect our intellectual property rights

Protecting our intellectual property rights and combating unlicensed copying and use of our software and other
intellectual property on a global basis is difficult. While piracy adversely affects U.S. revenue, the impact on revenue
from outside the U.S. is more significant, particularly countries in which the legal system provides less protection for
intellectual property rights. Our revenue in these markets may grow more slowly than the underlying device market.
Similarly, the absence of harmonized patent laws makes it more difficult to ensure consistent respect for patent rights.
Throughout the world, we educate users about the benefits of licensing genuine products and obtaining indemnification
benefits for intellectual property risks, and we educate lawmakers about the advantages of a business climate where
intellectual property rights are protected. Reductions in the legal protection for software intellectual property rights could
adversely affect revenue.

                                                             18
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 20 of 131
                                                          PART I
                                                          Item 1A

We may not receive expected royalties from our patent licenses

We expend significant resources to patent the intellectual property we create with the expectation that we will generate
revenues by incorporating that intellectual property in our products or services or, in some instances, by licensing our
patents to others in return for a royalty. Changes in the law may continue to weaken our ability to prevent the use of
patented technology or collect revenue for licensing our patents. These include legislative changes and regulatory
actions that make it more difficult to obtain injunctions, and the increasing use of legal process to challenge issued
patents. Similarly, licensees of our patents may fail to satisfy their obligations to pay us royalties, or may contest the
scope and extent of their obligations. Finally, the royalties we can obtain to monetize our intellectual property may
decline because of the evolution of technology, selling price changes in products using licensed patents, or the difficulty
of discovering infringements. Finally, our increasing engagement with open source software will also cause us to
license our intellectual property rights broadly in certain situations and may negatively impact revenue.

Third parties may claim we infringe their intellectual property rights. From time to time, others claim we infringe
their intellectual property rights. The number of these claims may grow because of constant technological change in
the markets in which we compete, the extensive patent coverage of existing technologies, the rapid rate of issuance
of new patents, and our offering of first-party devices, such as Microsoft Surface. To resolve these claims, we may
enter into royalty and licensing agreements on terms that are less favorable than currently available, stop selling or
redesign affected products or services, or pay damages to satisfy indemnification commitments with our customers.
These outcomes may cause operating margins to decline. Besides money damages, in some jurisdictions plaintiffs
can seek injunctive relief that may limit or prevent importing, marketing, and selling our products or services that have
infringing technologies. In some countries, such as Germany, an injunction can be issued before the parties have fully
litigated the validity of the underlying patents. We have paid significant amounts to settle claims related to the use of
technology and intellectual property rights and to procure intellectual property rights as part of our strategy to manage
this risk, and may continue to do so.

We may not be able to protect our source code from copying if there is an unauthorized disclosure. Source
code, the detailed program commands for our operating systems and other software programs, is critical to our
business. Although we license portions of our application and operating system source code to several licensees, we
take significant measures to protect the secrecy of large portions of our source code. If our source code leaks, we
might lose future trade secret protection for that code. It may then become easier for third parties to compete with our
products by copying functionality, which could adversely affect our revenue and operating margins. Unauthorized
disclosure of source code also could increase the security risks described in the next paragraph.

Cyberattacks and security vulnerabilities could lead to reduced revenue, increased costs, liability claims, or
harm to our reputation or competitive position.

Security of our information technology

Threats to IT security can take a variety of forms. Individual and groups of hackers and sophisticated organizations,
including state-sponsored organizations or nation-states, continuously undertake attacks that pose threats to our
customers and our IT. These actors may use a wide variety of methods, which may include developing and deploying
malicious software or exploiting vulnerabilities in hardware, software, or other infrastructure in order to attack our
products and services or gain access to our networks and datacenters, using social engineering techniques to induce
our employees, users, partners, or customers to disclose passwords or other sensitive information or take other actions
to gain access to our data or our users’ or customers’ data, or acting in a coordinated manner to launch distributed
denial of service or other coordinated attacks. Inadequate account security practices may also result in unauthorized
access to confidential data. For example, system administrators may fail to timely remove employee account access
when no longer appropriate. Employees or third parties may intentionally compromise our or our users’ security or
systems, or reveal confidential information.

Cyberthreats are constantly evolving, increasing the difficulty of detecting and successfully defending against them.
We may have no current capability to detect certain vulnerabilities, which may allow them to persist in the environment
over long periods of time. Cyberthreats can have cascading impacts that unfold with increasing speed across our
internal networks and systems and those of our partners and customers. Breaches of our facilities, network, or data
security could disrupt the security of our systems and business applications, impair our ability to provide services to
our customers and protect the privacy of their data, result in product development delays, compromise confidential or
technical business information harming our reputation or competitive position, result in theft or misuse of our intellectual
property or other assets, require us to allocate more resources to improved technologies, or otherwise adversely affect
our business.

                                                            19
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 21 of 131
                                                          PART I
                                                          Item 1A

In addition, our internal IT environment continues to evolve. Often, we are early adopters of new devices and
technologies. We embrace new ways of sharing data and communicating internally and with partners and customers
using methods such as social networking and other consumer-oriented technologies. Our business policies and internal
security controls may not keep pace with these changes as new threats emerge.

Security of our products, services, devices, and customers’ data

The security of our products and services is important in our customers’ decisions to purchase or use our products or
services. Security threats are a significant challenge to companies like us whose business is providing technology
products and services to others. Threats to our own IT infrastructure can also affect our customers. Customers using
our cloud-based services rely on the security of our infrastructure, including hardware and other elements provided by
third parties, to ensure the reliability of our services and the protection of their data. Adversaries tend to focus their
efforts on the most popular operating systems, programs, and services, including many of ours, and we expect that to
continue. Adversaries that acquire user account information at other companies can use that information to
compromise our users’ accounts where accounts share the same attributes like passwords. Inadequate account
security practices may also result in unauthorized access. We are also increasingly incorporating open source software
into our products. There may be vulnerabilities in open source software that may make our products susceptible to
cyberattacks.

To defend against security threats to our internal IT systems, our cloud-based services, and our customers’ systems,
we must continuously engineer more secure products and services, enhance security and reliability features, improve
the deployment of software updates to address security vulnerabilities in our own products as well as those provided
by others, develop mitigation technologies that help to secure customers from attacks even when software updates
are not deployed, maintain the digital security infrastructure that protects the integrity of our network, products, and
services, and provide customers security tools such as firewalls and anti-virus software and information about the need
to deploy security measures and the impact of doing so.

The cost of these steps could reduce our operating margins. If we fail to do these things well, actual or perceived
security vulnerabilities in our products and services, data corruption issues, or reduced performance could harm our
reputation and lead customers to reduce or delay future purchases of products or subscriptions to services, or to use
competing products or services. Customers may also spend more on protecting their existing computer systems from
attack, which could delay adoption of additional products or services. Customers may fail to update their systems,
continue to run software or operating systems we no longer support, or may fail timely to install or enable security
patches. Any of these actions by customers could adversely affect our reputation and revenue. Actual or perceived
vulnerabilities may lead to claims against us. Our license agreements typically contain provisions that eliminate or limit
our exposure to liability, but there is no assurance these provisions will withstand legal challenges. At times, to achieve
commercial objectives, we may enter into agreements with larger liability exposure to customers.

As illustrated by the recent Spectre and Meltdown threats, our products operate in conjunction with and are dependent
on products and components across a broad ecosystem. If there is a security vulnerability in one of these components,
and if there is a security exploit targeting it, we could face increased costs, liability claims, reduced revenue, or harm
to our reputation or competitive position.




                                                            20
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 22 of 131
                                                           PART I
                                                           Item 1A

Disclosure and misuse of personal data could result in liability and harm our reputation. As we continue to grow
the number and scale of our cloud-based offerings, we store and process increasingly large amounts of personally
identifiable information of our customers and users. The continued occurrence of high-profile data breaches provides
evidence of an external environment increasingly hostile to information security. Despite our efforts to improve the
security controls across our business groups and geographies, it is possible our security controls over personal data,
our training of employees and vendors on data security, and other practices we follow may not prevent the improper
disclosure of customer or user data we or our vendors store and manage. In addition, third parties who have limited
access to our customer or user data may use this data in unauthorized ways. Improper disclosure or misuse could
harm our reputation, lead to legal exposure to customers or users, or subject us to liability under laws that protect
personal data, resulting in increased costs or loss of revenue. Our software products and services also enable our
customers and users to store and process personal data on-premises or, increasingly, in a cloud-based environment
we host. Government authorities can sometimes require us to produce customer or user data in response to valid legal
orders. In the U.S. and elsewhere, we advocate for transparency concerning these requests and appropriate limitations
on government authority to compel disclosure. Despite our efforts to protect customer and user data, perceptions that
the collection, use, and retention of personal information is not satisfactorily protected could inhibit sales of our products
or services, and could limit adoption of our cloud-based solutions by consumers, businesses, and government entities.
Additional security measures we may take to address customer or user concerns, or constraints on our flexibility to
determine where and how to operate datacenters in response to customer or user expectations or governmental rules
or actions, may cause higher operating expenses or hinder growth of our products and services.

We may not be able to protect information in our products and services from use by others. LinkedIn and other
Microsoft products and services contain valuable information and content protected by contractual restrictions or
technical measures. In certain cases, we have made commitments to our members and users to limit access to or use
of this information. Changes in the law or interpretations of the law may weaken our ability to prevent third parties from
scraping or gathering information or content through use of bots or other measures and using it for their own benefit,
thus diminishing the value of our products and services.

Abuse of our advertising or social platforms may harm our reputation or user engagement. For LinkedIn, Bing
Ads, and other products and services that provide content or host ads that come from or can be influenced by third
parties, our reputation or user engagement may be negatively affected by activity that is hostile or inappropriate to
other people, by users impersonating other people or organizations, by use of our products or services to disseminate
information that may be viewed as misleading or intended to manipulate the opinions of our users, or by the use of our
products or services that violates our terms of service or otherwise for objectionable or illegal ends. Preventing these
actions may require us to make substantial investments in people and technology and these investments may not be
successful, adversely affecting our business and financial results.

We may have excessive outages, data losses, and disruptions of our online services if we fail to maintain an
adequate operations infrastructure. Our increasing user traffic, growth in services, and the complexity of our
products and services demand more computing power. We spend substantial amounts to build, purchase, or lease
datacenters and equipment and to upgrade our technology and network infrastructure to handle more traffic on our
websites and in our datacenters. These demands continue to increase as we introduce new products and services and
support the growth of existing services such as Bing, Exchange Online, Azure, Microsoft account services, Office 365,
OneDrive, SharePoint Online, Skype, Xbox Live, Outlook.com, and Windows Stores. We are rapidly growing our
business of providing a platform and back-end hosting for services provided by third parties to their end users.
Maintaining, securing, and expanding this infrastructure is expensive and complex. It requires that we maintain an
Internet connectivity infrastructure that is robust and reliable within competitive and regulatory constraints that continue
to evolve. Inefficiencies or operational failures, including temporary or permanent loss of customer data or insufficient
Internet connectivity, could diminish the quality of our products, services, and user experience resulting in contractual
liability, claims by customers and other third parties, regulatory actions, damage to our reputation, and loss of current
and potential users, subscribers, and advertisers, each of which may harm our operating results and financial condition.

Government litigation and regulatory activity relating to competition rules may limit how we design and market
our products. As a leading global software and device maker, government agencies closely scrutinize us under U.S.
and foreign competition laws. An increasing number of governments are actively enforcing competition laws and
regulations and this includes increased scrutiny in potentially large markets such as the European Union (“EU”), the
U.S., and China. Some jurisdictions also allow competitors or consumers to assert claims of anti-competitive conduct.
U.S. federal and state antitrust authorities have previously brought enforcement actions and continue to scrutinize our
business.



                                                             21
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 23 of 131
                                                         PART I
                                                         Item 1A

The European Commission (“the Commission”) closely scrutinizes the design of high-volume Microsoft products and
the terms on which we make certain technologies used in these products, such as file formats, programming interfaces,
and protocols, available to other companies. Flagship product releases such as Windows 10 can receive significant
scrutiny under competition laws. For example, in 2004, the Commission ordered us to create new versions of our
Windows operating system that do not include certain multimedia technologies and to provide our competitors with
specifications for how to implement certain proprietary Windows communications protocols in their own products. In
2009, the Commission accepted a set of commitments we offered to address the Commission’s concerns relating to
competition in web browsing software, including an undertaking to address Commission concerns relating to
interoperability. The web browsing commitments expired in 2014. The remaining obligations may limit our ability to
innovate in Windows or other products in the future, diminish the developer appeal of the Windows platform, and
increase our product development costs. The availability of licenses related to protocols and file formats may enable
competitors to develop software products that better mimic the functionality of our products, which could hamper sales
of our products.

Our portfolio of first-party devices continues to grow; at the same time our OEM partners offer a large variety of devices
on our platforms. As a result, increasingly we both cooperate and compete with our OEM partners, creating a risk that
we fail to do so in compliance with competition rules. Regulatory scrutiny in this area may increase. Certain foreign
governments, particularly in China and other countries in Asia, have advanced arguments under their competition laws
that exert downward pressure on royalties for our intellectual property.

Government regulatory actions and court decisions such as these may result in fines, or hinder our ability to provide
the benefits of our software to consumers and businesses, reducing the attractiveness of our products and the revenue
that come from them. New competition law actions could be initiated, potentially using previous actions as precedent.
The outcome of such actions, or steps taken to avoid them, could adversely affect us in a variety of ways, including:
       •   We may have to choose between withdrawing products from certain geographies to avoid fines or designing
           and developing alternative versions of those products to comply with government rulings, which may entail
           a delay in a product release and removing functionality that customers want or on which developers rely.
       •   We may be required to make available licenses to our proprietary technologies on terms that do not reflect
           their fair market value or do not protect our associated intellectual property.
       •   We are subject to a variety of ongoing commitments because of court or administrative orders, consent
           decrees, or other voluntary actions we have taken. If we fail to comply with these commitments, we may
           incur litigation costs and be subject to substantial fines or other remedial actions.
       •   Our ability to realize anticipated Windows 10 post-sale monetization opportunities may be limited.

Our global operations subject us to potential liability under anti-corruption, trade protection, and other laws
and regulations. The Foreign Corrupt Practices Act and other anti-corruption laws and regulations (“Anti-Corruption
Laws”) prohibit corrupt payments by our employees, vendors, or agents. From time to time, we receive inquiries from
authorities in the U.S. and elsewhere and reports from employees and others about our business activities outside the
U.S. and our compliance with Anti-Corruption Laws. Specifically, we have been cooperating with authorities in the U.S.
in connection with reports concerning our compliance with the Foreign Corrupt Practices Act in various countries. Most
countries in which we operate also have competition laws that prohibit competitors from colluding or otherwise
attempting to reduce competition between themselves. While we devote substantial resources to our global compliance
programs and have implemented policies, training, and internal controls designed to reduce the risk of corrupt
payments and collusive activity, our employees, vendors, or agents may violate our policies. Our failure to comply with
Anti-Corruption Laws or competition laws could result in significant fines and penalties, criminal sanctions against us,
our officers, or our employees, prohibitions on the conduct of our business, and damage to our reputation. Operations
outside the U.S. may be affected by changes in trade protection laws, policies, and measures, sanctions, and other
regulatory requirements affecting trade and investment. We may be subject to legal liability and reputational damage
if we sell goods or services in violation of U.S. trade sanctions on countries such as Iran, North Korea, Cuba, Sudan,
and Syria.

Other regulatory areas that may apply to our products and online services offerings include user privacy,
telecommunications, data storage and protection, and online content. For example, regulators may take the position
that our offerings such as Skype are covered by existing laws regulating telecommunications services and new laws
may define more of our services as regulated telecommunications services. Data protection authorities may assert that
our collection, use, and management of customer data is inconsistent with their laws and regulations. Legislative or
regulatory action relating cybersecurity requirements may increase the costs to develop, implement, or secure our
products and services. Legislative or regulatory action could also emerge in the area of AI, increasing costs or

                                                           22
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 24 of 131
                                                           PART I
                                                           Item 1A

restricting opportunity. Applying these laws and regulations to our business is often unclear, subject to change over
time, and sometimes may conflict from jurisdiction to jurisdiction. Additionally, these laws and governments’ approach
to their enforcement, and our products and services, are continuing to evolve. Compliance with these types of
regulation may involve significant costs or require changes in products or business practices that result in reduced
revenue. Noncompliance could result in the imposition of penalties or orders we stop the alleged noncompliant activity.

We strive to empower all people and organizations to achieve more, and accessibility of our products is an important
aspect of this goal. There is increasing pressure from advocacy groups, regulators, competitors, and customers to
make technology more accessible. If our products do not meet customer expectations or emerging global accessibility
requirements, we could lose sales opportunities or face regulatory actions

Laws and regulations relating to the handling of personal data may impede the adoption of our services or
result in increased costs, legal claims, fines against us, or reputational damage. The growth of our Internet- and
cloud-based services internationally relies increasingly on the movement of data across national boundaries. Legal
requirements relating to the collection, storage, handling, and transfer of personal data continue to evolve. For example,
the EU and the U.S. formally entered into a new framework in July 2016 that provides a mechanism for companies to
transfer data from EU member states to the U.S. This framework, called the Privacy Shield, is intended to address
shortcomings identified by the European Court of Justice in a predecessor mechanism. The Privacy Shield and other
mechanisms are currently subject to challenges in European courts, which may lead to uncertainty about the legal
basis for data transfers across the Atlantic. The Privacy Shield and other potential rules on the flow of data across
borders could increase the cost and complexity of delivering our products and services in some markets. In May 2018,
a new EU law governing data practices and privacy, the General Data Protection Regulation (“GDPR”), became
effective. The law, which applies to all of our activities conducted from an establishment in the EU or related to products
and services offered in the EU, imposes a range of new compliance obligations regarding the handling of personal
data. Engineering efforts to build new capabilities to facilitate compliance with the law have entailed substantial
expense and the diversion of engineering resources from other projects and may continue to do so. We might
experience reduced demand for our offerings if we are unable to engineer products that meet our legal duties or help
our customers meet their obligations under the GDPR or other data regulations, or if the changes we implement to
comply with the GDPR make our offerings less attractive. The GDPR imposes significant new obligations and
compliance with these obligations depends in part on how particular regulators apply and interpret them. If we fail to
comply with the GDPR, or if regulators assert we have failed to comply with the GDPR, it may lead to regulatory
enforcement actions, which can result in monetary penalties of up to 4% of worldwide revenue, private lawsuits, or
reputational damage.

The Company’s investment in gaining insights from data is becoming central to the value of the services we deliver to
customers, to our operational efficiency and key opportunities in monetization, customer perceptions of quality, and
operational efficiency. Our ability to use data in this way may be constrained by regulatory developments that impede
realizing the expected return from this investment. Ongoing legal reviews by regulators may result in burdensome or
inconsistent requirements, including data sovereignty and localization requirements, affecting the location and
movement of our customer and internal employee data as well as the management of that data. Compliance with
applicable laws and regulations regarding personal data may require changes in services, business practices, or
internal systems that result in increased costs, lower revenue, reduced efficiency, or greater difficulty in competing with
foreign-based firms. Compliance with data regulations might limit our ability to innovate or offer certain features and
functionality in some jurisdictions where we operate. Failure to comply with existing or new rules may result in significant
penalties or orders to stop the alleged noncompliant activity, as well as negative publicity and diversion of management
time and effort.

Our business depends on our ability to attract and retain talented employees. Our business is based on
successfully attracting and retaining talented employees. The market for highly skilled workers and leaders in our
industry is extremely competitive. Maintaining our brand and reputation are important to our ability to recruit and retain
employees. We are also limited in our ability to recruit internationally by restrictive domestic immigration laws. Changes
to U.S. immigration policies that restrain the flow of technical and professional talent may inhibit our ability to adequately
staff our research and development efforts. If we are less successful in our recruiting efforts, or if we cannot retain
highly skilled workers and key leaders, our ability to develop and deliver successful products and services may be
adversely affected. Effective succession planning is also important to our long-term success. Failure to ensure effective
transfer of knowledge and smooth transitions involving key employees could hinder our strategic planning and
execution. How employment-related laws are interpreted and applied to our workforce practices may result in increased
operating costs and less flexibility in how we meet our workforce needs.



                                                             23
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 25 of 131
                                                          PART I
                                                          Item 1A

We have claims and lawsuits against us that may result in adverse outcomes. We are subject to a variety of
claims and lawsuits. These claims may arise from a wide variety of business practices and initiatives, including major
new product releases such as Windows 10, significant business transactions, warranty or product claims, and
employment practices. Adverse outcomes in some or all of these claims may result in significant monetary damages
or injunctive relief that could adversely affect our ability to conduct our business. The litigation and other claims are
subject to inherent uncertainties and management’s view of these matters may change in the future. A material adverse
impact in our consolidated financial statements could occur for the period in which the effect of an unfavorable outcome
becomes probable and reasonably estimable.

We may have additional tax liabilities. We are subject to income taxes in the U.S. and many foreign jurisdictions.
Significant judgment is required in determining our worldwide provision for income taxes. In the course of our business,
there are many transactions and calculations where the ultimate tax determination is uncertain. For example,
compliance with the 2017 United States Tax Cut and Jobs Act (“TCJA”) may require the collection of information not
regularly produced within the Company, the use of estimates in our financial statements, and the exercise of significant
judgment in accounting for its provisions. As regulations and guidance evolve with respect to TCJA, and as we gather
more information and perform more analysis, our results may differ from previous estimates and may materially affect
our financial position.

We regularly are under audit by tax authorities in different jurisdictions. Economic and political pressures to increase
tax revenue in various jurisdictions may make resolving tax disputes favorably more difficult. Although we believe our
tax estimates are reasonable, the final determination of tax audits and any related litigation in the jurisdictions where
we are subject to taxation could be materially different from our historical income tax provisions and accruals. The
results of an audit or litigation could have a material effect in our consolidated financial statements in the period or
periods in which that determination is made.

We earn a significant amount of our operating income outside the U.S. A change in the mix of earnings and losses in
countries with differing statutory tax rates, changes in our business or structure, or the expiration of or disputes about
certain tax agreements in a particular country may result in higher effective tax rates for the Company. In addition,
changes in U.S. federal and state or international tax laws applicable to corporate multinationals, other fundamental
law changes currently being considered by many countries, including in the U.S., and changes in taxing jurisdictions’
administrative interpretations, decisions, policies, and positions may materially adversely impact our tax expense and
cash flows.

We may experience quality or supply problems. Our hardware products such as Xbox consoles, Surface devices,
and other devices we design, manufacture, and market are highly complex and can have defects in design,
manufacture, or associated software. We could incur significant expenses, lost revenue, and reputational harm as a
result of recalls, safety alerts, or product liability claims if we fail to prevent, detect, or address such issues through
design, testing, or warranty repairs.

Our software products also may experience quality or reliability problems. The highly-sophisticated software products
we develop may contain bugs and other defects that interfere with their intended operation. Any defects we do not
detect and fix in pre-release testing could cause reduced sales and revenue, damage to our reputation, repair or
remediation costs, delays in the release of new products or versions, or legal liability. Although our license agreements
typically contain provisions that eliminate or limit our exposure to liability, there is no assurance these provisions will
withstand legal challenge.

We acquire some device and datacenter components from sole suppliers. Our competitors use some of the same
suppliers and their demand for hardware components can affect the capacity available to us. If a component from a
sole-source supplier is delayed or becomes unavailable, whether because of supplier capacity constraint, industry
shortages, legal or regulatory changes, or other reasons, we may not obtain timely replacement supplies, resulting in
reduced sales or inadequate datacenter capacity. Component shortages, excess or obsolete inventory, or price
reductions resulting in inventory adjustments may increase our cost of revenue. Xbox consoles, Surface devices,
datacenter servers, and other hardware are assembled in Asia and other geographies that may be subject to
disruptions in the supply chain, resulting in shortages that would affect our revenue and operating margins. These
same risks would apply to any other hardware and software products we may offer.

Our global business exposes us to operational and economic risks. Our customers are located in over 200 countries
and a significant part of our revenue comes from international sales. The global nature of our business creates operational
and economic risks. Our results of operations may be affected by global, regional, and local economic developments,
monetary policy, inflation, and recession, as well as political and military disputes. In addition, our international growth

                                                            24
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 26 of 131
                                                           PART I
                                                           Item 1A

strategy includes certain markets, the developing nature of which presents several risks, including deterioration of social,
political, labor, or economic conditions in a country or region, and difficulties in staffing and managing foreign operations.
Emerging nationalist trends in specific countries may significantly alter the trade environment. Changes to trade policy or
agreements as a result of populism, protectionism, or economic nationalism may result in higher tariffs, local sourcing
initiatives, or other developments that make it more difficult to sell our products in foreign countries. Disruptions of these
kinds in developed or emerging markets could negatively impact demand for our products and services or increase
operating costs. Although we hedge a portion of our international currency exposure, significant fluctuations in foreign
exchange rates between the U.S. dollar and foreign currencies may adversely affect our revenue.

Catastrophic events or geopolitical conditions may disrupt our business. A disruption or failure of our systems
or operations because of a major earthquake, weather event, cyberattack, terrorist attack, or other catastrophic event
could cause delays in completing sales, providing services, or performing other critical functions. Our corporate
headquarters, a significant portion of our research and development activities, and certain other essential business
operations are in the Seattle, Washington area, and we have other business operations in the Silicon Valley area of
California, both of which are seismically active regions. A catastrophic event that results in the destruction or disruption
of any of our critical business or IT systems could harm our ability to conduct normal business operations. Providing
our customers with more services and solutions in the cloud puts a premium on the resilience of our systems and
strength of our business continuity management plans, and magnifies the potential impact of prolonged service outages
on our operating results.

Abrupt political change, terrorist activity, and armed conflict pose a risk of general economic disruption in affected
countries, which may increase our operating costs. These conditions also may add uncertainty to the timing and budget
for technology investment decisions by our customers, and may cause supply chain disruptions for hardware
manufacturers. Geopolitical change may result in changing regulatory requirements that could impact our operating
strategies, access to global markets, hiring, and profitability. Geopolitical instability may lead to sanctions and impact
our ability to do business in some markets or with some public-sector customers. Any of these changes may negatively
impact our revenues.

The long-term effects of climate change on the global economy or the IT industry in particular are unclear.
Environmental regulations or changes in the supply, demand or available sources of energy or other natural resources
may affect the availability or cost of goods and services, including natural resources, necessary to run our business.
Changes in weather where we operate may increase the costs of powering and cooling computer hardware we use to
develop software and provide cloud-based services.

Adverse economic or market conditions may harm our business. Worsening economic conditions, including
inflation, recession, or other changes in economic conditions, may cause lower IT spending and adversely affect our
revenue. If demand for PCs, servers, and other computing devices declines, or consumer or business spending for
those products declines, our revenue will be adversely affected. Substantial revenue comes from our U.S. government
contracts. An extended federal government shutdown resulting from failing to pass budget appropriations, adopt
continuing funding resolutions or raise the debt ceiling, and other budgetary decisions limiting or delaying federal
government spending, could reduce government IT spending on our products and services and adversely affect our
revenue.

Our product distribution system relies on an extensive partner and retail network. OEMs building devices that run our
software have also been a significant means of distribution. The impact of economic conditions on our partners, such
as the bankruptcy of a major distributor, OEM, or retailer, could cause sales channel disruption.

Challenging economic conditions also may impair the ability of our customers to pay for products and services they
have purchased. As a result, allowances for doubtful accounts and write-offs of accounts receivable may increase.

We maintain an investment portfolio of various holdings, types, and maturities. These investments are subject to
general credit, liquidity, market, and interest rate risks, which may be exacerbated by market downturns or events that
affect global financial markets. A significant part of our investment portfolio comprises U.S. government securities. If
global financial markets decline for long periods, or if there is a downgrade of the U.S. government credit rating due to
an actual or threatened default on government debt, our investment portfolio may be adversely affected and we could
determine that more of our investments have experienced an other-than-temporary decline in fair value, requiring
impairment charges that could adversely affect our financial results.

Changes in our sales organization may impact revenues. In July 2017, we announced plans to reorganize our
global sales organization to help enable customers’ digital transformation, add greater technical ability to our sales
force, and create pooled resources that can be used across countries and industries. The reorganization is the most
                                                             25
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 27 of 131
                                                         PART I
                                                         Item 1A

significant change in our global sales organization in our history, involving employees changing roles, adding additional
talent, realigning teams, and onboarding new partners. Successfully executing these changes will be a significant factor
in enabling future revenue growth. As we continue to navigate through this transition, sales, profitability, and cash flow
could be adversely impacted.

The development of the internet of things presents security, privacy, and execution risks. To support the growth
of the intelligent cloud and the intelligent edge, we are developing products, services, and technologies to power the
IoT, a network of distributed and interconnected devices employing sensors, data, and computing capabilities including
AI. The IoT’s great potential also carries substantial risks. IoT products and services may contain defects in design,
manufacture, or operation, that make them insecure or ineffective for their intended purposes. An IoT solution has
multiple layers of hardware, sensors, processors, software, and firmware, several of which we may not develop or
control. Each layer, including the weakest layer, can impact the security of the whole system. Many IoT devices have
limited interfaces and ability to be updated or patched. IoT solutions may collect large amounts of data, and our handling
of IoT data may not satisfy customers or regulatory requirements. IoT scenarios may increasingly affect personal health
and safety. If IoT solutions that include our technologies do not work as intended, violate the law, or harm individuals
or businesses, we may be subject to legal claims or enforcement actions. These risks, if realized, may increase our
costs, damage our reputation or brands, or negatively impact our revenues or margins.

Issues in the use of artificial intelligence in our offerings may result in reputational harm or liability. We are
building AI into many of our offerings and we expect this element of our business to grow. We envision a future in which
AI operating in our devices, applications, and the cloud helps our customers be more productive in their work and
personal lives. As with many disruptive innovations, AI presents risks and challenges that could affect its adoption, and
therefore our business. AI algorithms may be flawed. Datasets may be insufficient or contain biased information.
Inappropriate or controversial data practices by Microsoft or others could impair the acceptance of AI solutions. These
deficiencies could undermine the decisions, predictions, or analysis AI applications produce, subjecting us to
competitive harm, legal liability, and brand or reputational harm. Some AI scenarios present ethical issues. If we enable
or offer AI solutions that are controversial because of their impact on human rights, privacy, employment, or other
social issues, we may experience brand or reputational harm.

If our reputation or our brands are damaged, our business and operating results may be harmed. Our reputation
and brands are globally recognized and are important to our business. Our reputation and brands affect our ability to
attract and retain consumer, business, and public-sector customers. There are numerous ways our reputation or brands
could be damaged. These include product safety or quality issues, or our environmental impact, supply chain practices,
or human rights record. We may experience backlash from customers, government entities, advocacy groups,
employees, and other stakeholders that disagree with our product offering decisions or public policy positions. Damage
to our reputation or our brands may occur from, among other things:
       •   The introduction of new features, products, services, or terms of service that customers, users, or partners
           do not like.
       •   Public scrutiny of our decisions regarding user privacy, data practices, or content.
       •   Data security breaches, compliance failures, or actions of partners or individual employees.

The proliferation of social media may increase the likelihood, speed, and magnitude of negative brand events. If our
brands or reputation are damaged, it could negatively impact our revenues or margins, or ability to attract the most
highly qualified employees.




                                                           26
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 28 of 131
                                                          PART I
                                                      Item 1B, 2, 3, 4


                               ITEM 1B. UNRESOLVED STAFF COMMENTS
We have received no written comments regarding our periodic or current reports from the staff of the Securities and
Exchange Commission that were issued 180 days or more preceding the end of our fiscal year 2018 that remain
unresolved.

                                              ITEM 2. PROPERTIES
Our corporate headquarters are located in Redmond, Washington. We have approximately 15 million square feet of
space located in King County, Washington that is used for engineering, sales, marketing, and operations, among other
general and administrative purposes. These facilities include approximately 10 million square feet of owned space
situated on approximately 540 acres of land we own at our corporate headquarters, and approximately five million
square feet of space we lease. In addition, we own and lease space domestically that includes office, datacenter, and
retail space.

We also own and lease facilities internationally. The largest owned properties include: our research and development
centers in China and India; our datacenters in Ireland, Singapore, and the Netherlands; and our operations and facilities
in Ireland and the United Kingdom. The largest leased properties include space in the following locations: India, China,
France, the United Kingdom, Canada, Australia, Germany, and Japan.

In addition to the above locations, we have various product development facilities, both domestically and internationally,
as described under Research and Development (Part I, Item 1 of this Form 10-K).

The table below shows a summary of the square footage of our office, datacenter, retail, and other facilities owned and
leased domestically and internationally as of June 30, 2018:

(Square feet in millions)

Location                                                                           Owned           Leased           Total

U.S.                                                                                  18               13             31
International                                                                          6               13             19

   Total                                                                              24               26             50


                                        ITEM 3. LEGAL PROCEEDINGS
While not material to the Company, the Company makes the following annual report of the general activities of the
Company’s Antitrust Compliance Office as required by the Final Order and Judgment in Barovic v. Ballmer et al, United
States District Court for the Western District of Washington (“Final Order”). For more information see
http://aka.ms/MSLegalNotice2015. These annual reports will continue through 2020. During fiscal year 2018, the
Antitrust Compliance Office (a) monitored the Company’s compliance with the European Commission Decision of
March 24, 2004, (“2004 Decision”) and with the Company’s Public Undertaking to the European Commission dated
December 16, 2009 (“2009 Undertaking”); (b) monitored, in the manner required by the Final Order, employee,
customer, competitor, regulator, or other third-party complaints regarding compliance with the 2004 Decision, the 2009
Undertaking, or other EU or U.S. laws or regulations governing tying, bundling, and exclusive dealing contracts; and,
(c) monitored, in the manner required by the Final Order, the training of the Company’s employees regarding the
Company’s antitrust compliance polices. In addition, the Antitrust Compliance Officer reports to the Regulatory and
Public Policy Committee of the Board at each of its regularly scheduled meetings and to the full Board annually.

Refer to Note 17 – Contingencies of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K) for information
regarding legal proceedings in which we are involved.

                                   ITEM 4. MINE SAFETY DISCLOSURES
Not applicable.




                                                            27
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 29 of 131
                                                        PART II
                                                         Item 5

                                                       PART II

    ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER
              MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES
                                         MARKET AND STOCKHOLDERS

Our common stock is traded on the NASDAQ Stock Market under the symbol MSFT. On July 31, 2018, there were
97,535 registered holders of record of our common stock. The high and low common stock sales prices per share were
as follows:

Quarter Ended                                                       September 30 December 31      March 31    June 30    Fiscal Year

Fiscal Year 2018

High                                                                   $ 75.97      $ 87.50 $ 97.24 $ 102.69            $ 102.69
Low                                                                      68.02        73.71   83.83    87.51               68.02

Fiscal Year 2017

High                                                                   $ 58.70      $ 64.10 $ 66.19 $ 72.89             $ 72.89
Low                                                                      50.39        56.32   61.95   64.85               50.39


                                    DIVIDENDS AND SHARE REPURCHASES

Refer to Note 18 – Stockholders’ Equity of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K) for
further discussion regarding dividends and share repurchases. Following are our monthly stock repurchases for the
fourth quarter of fiscal year 2018:
                                                                                    Total Number of
                                                                                Shares Purchased as      Approximate Dollar Value of
                                              Total Number           Average         Part of Publicly        Shares that May Yet be
                                                  of Shares        Price Paid      Announced Plans        Purchased under the Plans
Period                                          Purchased          per Share            or Programs                    or Programs

                                                                                                                        (in millions)
April 1, 2018 – April 30, 2018               10,320,190 $ 93.11                        10,320,190        $                 29,339
May 1, 2018 – May 31, 2018                            0       0                                 0                          29,339
June 1, 2018 – June 30, 2018                 11,335,224  100.49                        11,335,224                          28,200

                                             21,655,414                                21,655,414

All repurchases were made using cash resources. Our stock repurchases may occur through open market purchases
or pursuant to a Rule 10b5-1 trading plan. The above table excludes shares repurchased to settle employee tax
withholding related to the vesting of stock awards.




                                                              28
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 30 of 131
                                                         PART II
                                                          Item 6


                                       ITEM 6. SELECTED FINANCIAL DATA
                                               FINANCIAL HIGHLIGHTS

(In millions, except per share data)

Year Ended June 30,                                      2018                2017 (b)(c)          2016 (b)            2015                2014 (h)

Revenue                                            $ 110,360          $    96,571          $    91,154         $    93,580         $    86,833
Gross margin                                          72,007               62,310               58,374              60,542              59,755
Operating income                                      35,058               29,025
                                                                                    (d)
                                                                                                26,078
                                                                                                         (e)
                                                                                                                    18,161
                                                                                                                             (g)
                                                                                                                                        27,759
Net income                                            16,571
                                                                (a)
                                                                           25,489
                                                                                    (d)
                                                                                                20,539
                                                                                                         (e)
                                                                                                                    12,193
                                                                                                                             (g)
                                                                                                                                        22,074
Diluted earnings per share                               2.13
                                                                (a)
                                                                             3.25
                                                                                    (d)
                                                                                                  2.56
                                                                                                         (e)
                                                                                                                      1.48
                                                                                                                             (g)
                                                                                                                                          2.63
Cash dividends declared per share                        1.68                1.56                 1.44                1.24                1.12
Cash, cash equivalents, and short-term
  investments                                        133,768              132,981              113,240              96,526              85,709
Total assets                                         258,848              250,312              202,897
                                                                                                         (f)
                                                                                                                   174,303
                                                                                                                             (f)
                                                                                                                                       170,569
                                                                                                                                                 (f)

Long-term obligations                                117,642              106,856               66,705
                                                                                                         (f)
                                                                                                                    44,574
                                                                                                                             (f)
                                                                                                                                        35,285
                                                                                                                                                 (f)

Stockholders’ equity                                  82,718               87,711               83,090              80,083              89,784

(a)    Includes a $13.7 billion net charge related to the Tax Cuts and Jobs Act, which decreased net income and diluted
       earnings per share (“EPS”) by $13.7 billion and $1.75, respectively. Refer to Note 13 – Income Taxes of the
       Notes to Financial Statements (Part II, Item 8 of this Form 10-K) for further discussion.
(b)    Reflects the impact of the adoption of new accounting standards in fiscal year 2018 related to revenue recognition
       and leases. Refer to Note 1 – Accounting Policies of the Notes to Financial Statements (Part II, Item 8 of this
       Form 10-K) for further discussion.
(c)    On December 8, 2016, we acquired LinkedIn Corporation. LinkedIn has been included in our consolidated results
       of operations starting on the acquisition date.
(d)    Includes $306 million of employee severance expenses primarily related to our sales and marketing restructuring
       plan, which decreased operating income, net income, and diluted EPS by $306 million, $243 million, and $0.04,
       respectively.
(e)    Includes $630 million of asset impairment charges related to our Phone business, and $480 million of
       restructuring charges associated with our Phone business restructuring plans, which together decreased
       operating income, net income, and diluted EPS by $1.1 billion, $895 million, and $0.11, respectively.
(f)    Reflects the impact of the adoption of the new accounting standard in fiscal year 2017 related to balance sheet
       classification of debt issuance costs.
(g)    Includes $7.5 billion of goodwill and asset impairment charges related to our Phone business, and $2.5 billion of
       integration and restructuring expenses, primarily associated with our Phone business restructuring plans, which
       together decreased operating income, net income, and diluted EPS by $10.0 billion, $9.5 billion, and $1.15,
       respectively.
(h)    On April 25, 2014, we acquired substantially all of Nokia Corporation’s Devices and Services business (“NDS”).
       NDS has been included in our consolidated results of operations starting on the acquisition date.




                                                            29
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 31 of 131
                                                         PART II
                                                          Item 7


 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND
                          RESULTS OF OPERATIONS
The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is
intended to help the reader understand the results of operations and financial condition of Microsoft Corporation. MD&A
is provided as a supplement to, and should be read in conjunction with, our financial statements and the accompanying
Notes to Financial Statements (Part II, Item 8 of this Form 10-K).

                                                      OVERVIEW

Microsoft is a technology company whose mission is to empower every person and every organization on the planet
to achieve more. We strive to create local opportunity, growth, and impact in every country around the world. Our
platforms and tools help drive small business productivity, large business competitiveness, and public-sector efficiency.
They also support new startups, improve educational and health outcomes, and empower human ingenuity.

We generate revenue by licensing and supporting an array of software products; offering a wide range of cloud-based
and other services to people and businesses; designing, manufacturing, and selling devices; and delivering relevant
online advertising to a global audience. Our most significant expenses are related to compensating employees;
designing, manufacturing, marketing, and selling our products and services; datacenter costs in support of our cloud-
based services; and income taxes.

Highlights from fiscal year 2018 compared with fiscal year 2017 included:
       •   Commercial cloud revenue, which primarily comprises Microsoft Office 365 commercial, Microsoft Azure,
           Microsoft Dynamics 365, and other cloud properties, increased 56% to $23.2 billion.
       •   Office Commercial revenue increased 11%, driven by Office 365 commercial revenue growth of 41%.
       •   Office Consumer revenue increased 11% and Office 365 consumer subscribers increased to 31.4 million.
       •   LinkedIn contributed revenue of $5.3 billion, driven by strong momentum across all business lines.
       •   Dynamics revenue increased 13%, driven by Dynamics 365 revenue growth of 65%.
       •   Server products and cloud services revenue increased 21%, driven by Azure revenue growth of 91%.
       •   Enterprise Services revenue increased 5%.
       •   Windows original equipment manufacturer licensing (“Windows OEM”) revenue increased 5%, driven by
           OEM Pro revenue growth of 11%.
       •   Windows Commercial revenue increased 12%, driven by an increased volume of multi-year agreements.
       •   Gaming revenue increased 14%, driven by Xbox software and services revenue growth of 20%, mainly from
           third-party title strength.
       •   Microsoft Surface revenue increased 16%, driven by a higher mix of premium devices and an increase in
           volumes sold, due to the latest editions of Surface.
       •   Search advertising revenue, excluding traffic acquisition costs, increased 16%, driven by higher revenue
           per search and search volume.

On June 4, 2018, we entered into a definitive agreement to acquire GitHub, Inc. for $7.5 billion in an all-stock
transaction, which is expected to close by the end of the calendar year. On December 8, 2016, we completed our
acquisition of LinkedIn Corporation for a total purchase price of $27.0 billion. LinkedIn has been included in our
consolidated results of operations since the date of acquisition. Refer to Note 9 – Business Combinations of the Notes
to Financial Statements (Part II, Item 8 of this Form 10-K) for further discussion.

On December 22, 2017, the Tax Cuts and Jobs Act (“TCJA”) was enacted into law, which significantly changes existing
U.S. tax law and includes numerous provisions that affect our business. During fiscal year 2018, we recorded a net
charge of $13.7 billion related to the TCJA. Refer to Note 13 – Income Taxes of the Notes to Financial Statements
(Part II, Item 8 of this Form 10-K) for further discussion.

We adopted the new accounting standards for revenue recognition and leases effective July 1, 2017. These new
standards had a material impact in our consolidated financial statements. Beginning in fiscal year 2018, our financial
results reflect adoption of the standards with prior periods restated accordingly. Refer to Note 1 – Accounting Policies
of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K) for further discussion.
                                                           30
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 32 of 131
                                                          PART II
                                                           Item 7

Industry Trends

Our industry is dynamic and highly competitive, with frequent changes in both technologies and business models. Each
industry shift is an opportunity to conceive new products, new technologies, or new ideas that can further transform
the industry and our business. At Microsoft, we push the boundaries of what is possible through a broad range of
research and development activities that seek to identify and address the changing demands of customers and users,
industry trends, and competitive forces.

Economic Conditions, Challenges, and Risks

The markets for software, devices, and cloud-based services are dynamic and highly competitive. Our competitors are
developing new software and devices, while also deploying competing cloud-based services for consumers and
businesses. The devices and form factors customers prefer evolve rapidly, and influence how users access services
in the cloud, and in some cases, the user’s choice of which suite of cloud-based services to use. We must continue to
evolve and adapt over an extended time in pace with this changing environment. The investments we are making in
infrastructure and devices will continue to increase our operating costs and may decrease our operating margins.

Our success is highly dependent on our ability to attract and retain qualified employees. We hire a mix of university
and industry talent worldwide. We compete for talented individuals globally by offering an exceptional working
environment, broad customer reach, scale in resources, the ability to grow one’s career across many different products
and businesses, and competitive compensation and benefits. Aggregate demand for our software, services, and
devices is correlated to global macroeconomic and geopolitical factors, which remain dynamic.

Our international operations provide a significant portion of our total revenue and expenses. Many of these revenue
and expenses are denominated in currencies other than the U.S. dollar. As a result, changes in foreign exchange rates
may significantly affect revenue and expenses. Strengthening of the U.S. dollar relative to certain foreign currencies
throughout fiscal year 2017 negatively impacted reported revenue and reduced reported expenses from our
international operations. This trend reversed in fiscal year 2018. Strengthening of foreign currencies relative to the U.S.
dollar positively impacted reported revenue and increased reported expenses from our international operations.

Refer to Risk Factors (Part I, Item 1A of this Form 10-K) for a discussion of these factors and other risks.

Seasonality

We expect our revenue to fluctuate quarterly and to be higher in the second and fourth quarters of our fiscal year.
Second quarter revenue is driven by corporate year-end spending trends in our major markets and holiday season
spending by consumers, and fourth quarter revenue is driven by the volume of multi-year on-premises contracts
executed during the period.

Reportable Segments

We report our financial performance based on the following segments: Productivity and Business Processes, Intelligent
Cloud, and More Personal Computing. The segment amounts included in MD&A are presented on a basis consistent
with our internal management reporting. All differences between our internal management reporting basis and
accounting principles generally accepted in the United States of America (“GAAP”), along with certain corporate-level
and other activity, are included in Corporate and Other.

Additional information on our reportable segments is contained in Note 21 – Segment Information and Geographic
Data of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K).




                                                            31
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 33 of 131
                                                          PART II
                                                           Item 7



                                             SUMMARY RESULTS OF OPERATIONS

                                                                                                Percentage    Percentage
                                                                                               Change 2018   Change 2017
(In millions, except percentages and per share amounts)             2018     2017       2016   Versus 2017   Versus 2016

Revenue                                                    $ 110,360 $ 96,571 $ 91,154                14%           6%
Gross margin                                                  72,007   62,310   58,374                16%           7%
Operating income                                              35,058   29,025   26,078                21%          11%
Net Income                                                    16,571   25,489   20,539              (35)%          24%
Diluted earnings per share                                      2.13     3.25     2.56              (34)%          27%

Adjusted operating income                                        35,058    29,331    27,188          20%            8%
Adjusted net income                                              30,267    25,732    21,434          18%           20%
Adjusted diluted earnings per share                                3.88      3.29      2.67          18%           23%


Consolidated results of operations include LinkedIn results since the date of acquisition on December 8, 2016. Fiscal
year 2018 includes a full period of LinkedIn results, whereas fiscal year 2017 only includes results from the date of
acquisition.

Adjusted operating income, net income, and adjusted diluted earnings per share (“EPS”) exclude the net charge related
to the TCJA, and impairment and restructuring expenses. Refer to the Non-GAAP Financial Measures section below
for a reconciliation of our financial results reported in accordance with GAAP to non-GAAP financial results.

Fiscal Year 2018 Compared with Fiscal Year 2017

Revenue increased $13.8 billion or 14%, driven by growth across each of our segments. Productivity and Business
Processes revenue increased, driven by LinkedIn and higher revenue from Office. Intelligent Cloud revenue increased,
primarily due to higher revenue from server products and cloud services. More Personal Computing revenue increased,
driven by higher revenue from Gaming, Windows, Search advertising, and Surface, offset in part by lower revenue
from Phone.

Gross margin increased $9.7 billion or 16%, due to growth across each of our segments. Gross margin percentage
increased slightly, driven by favorable segment sales mix and gross margin percentage improvement in More Personal
Computing. Gross margin included a 7 percentage point improvement in commercial cloud, primarily from Azure.

Operating income increased $6.0 billion or 21%, driven by growth across each of our segments. LinkedIn operating
loss increased $63 million to $987 million, including $1.5 billion of amortization of intangible assets. Operating income
included a favorable foreign currency impact of 2%.

Key changes in expenses were:
        •    Cost of revenue increased $4.1 billion or 12%, mainly due to growth in our commercial cloud, Gaming,
             LinkedIn, and Search advertising, offset in part by a reduction in Phone cost of revenue.
        •    Sales and marketing expenses increased $2.0 billion or 13%, primarily due to LinkedIn expenses and
             investments in commercial sales capacity, offset in part by a decrease in Windows marketing expenses.
        •    Research and development expenses increased $1.7 billion or 13%, primarily due to investments in cloud
             engineering and LinkedIn expenses.
        •    General and administrative expenses increased $273 million or 6%, primarily due to LinkedIn expenses.
Current year net income and diluted EPS were negatively impacted by the net charge related to TCJA, which resulted
in a decrease to net income and diluted earnings per share of $13.7 billion and $1.75, respectively. Prior year diluted
EPS was negatively impacted by restructuring expenses, which resulted in a decrease in operating income, net income,
and diluted EPS of $306 million, $243 million, and $0.04, respectively.

Fiscal Year 2017 Compared with Fiscal Year 2016

Revenue increased $5.4 billion or 6%, driven by growth in Productivity and Business Processes and Intelligent Cloud,
offset in part by lower revenue from More Personal Computing. Productivity and Business Processes revenue
                                                            32
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 34 of 131
                                                           PART II
                                                            Item 7

increased, driven by the acquisition of LinkedIn and higher revenue from Microsoft Office. Intelligent Cloud revenue
increased, primarily due to higher revenue from server products and cloud services. More Personal Computing revenue
decreased, mainly due to lower revenue from Devices, offset in part by higher revenue from Windows and Search
advertising.

Gross margin increased $3.9 billion or 7%, due to growth across each of our segments, including the acquisition of
LinkedIn, driven by higher revenue. Gross margin percentage increased slightly due to a margin percent increase in
More Personal Computing and segment sales mix, offset in part by margin percent declines in Productivity and
Business Processes and Intelligent Cloud. Gross margin percentage includes a 5 percentage point improvement in
commercial cloud gross margin primarily across Azure and Office 365.

Operating income increased $2.9 billion or 11%, primarily due to higher gross margin and lower impairment and
restructuring expenses, offset in part by an increase in research and development and sales and marketing expenses.
Operating income included an operating loss of $924 million related to the acquisition of LinkedIn, including $866
million of amortization of intangible assets. Operating income also included an unfavorable foreign currency impact of
3%. Key changes in expenses were:
        •     Cost of revenue increased $1.5 billion or 5%, mainly due to growth in our commercial cloud, the acquisition
              of LinkedIn, and higher Search advertising traffic acquisition costs, offset in part by a reduction in Phone
              sales and Gaming cost of revenue.
        •     Research and development expenses increased $1.0 billion or 9%, primarily due to LinkedIn expenses and
              increased investments in cloud engineering, offset in part by a reduction in Phone expenses.
        •     Sales and marketing expenses increased $826 million or 6%, primarily due to LinkedIn expenses and
              increased investments in sales capacity for our commercial cloud, offset in part by a reduction in Phone and
              marketing expenses.
        •     Impairment and restructuring expenses decreased $804 million, driven by asset impairment charges and
              restructuring charges related to our Phone business in fiscal year 2016, offset in part by employee
              severance expenses primarily related to our sales and marketing restructuring plan in fiscal year 2017.

Diluted EPS was $3.25 for fiscal year 2017, and was negatively impacted by restructuring expenses, which resulted in
a decrease of $0.04. Diluted EPS was $2.56 for fiscal year 2016, and was negatively impacted by impairment and
restructuring expenses, which resulted in a decrease of $0.11.

                                         SEGMENT RESULTS OF OPERATIONS


                                                                                                  Percentage    Percentage
                                                                                                 Change 2018   Change 2017
(In millions, except percentages)                                    2018   2017       2016      Versus 2017   Versus 2016

Revenue

Productivity and Business Processes                         $ 35,865 $ 29,870 $ 25,792                 20%          16%
Intelligent Cloud                                             32,219   27,407   24,952                 18%          10%
More Personal Computing                                       42,276   39,294   40,410                  8%          (3)%

    Total                                                   $ 110,360 $ 96,571 $ 91,154                14%            6%
Operating Income (Loss)

Productivity and Business Processes                         $ 12,924 $ 11,389 $ 11,756                 13%          (3)%
Intelligent Cloud                                             11,524    9,127    9,249                 26%          (1)%
More Personal Computing                                       10,610    8,815    6,183                 20%          43%
Corporate and Other                                                0     (306 ) (1,110 )                  *             *

    Total                                                   $ 35,058 $ 29,025 $ 26,078                 21%           11%

*           Not meaningful




                                                             33
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 35 of 131
                                                        PART II
                                                         Item 7

Reportable Segments

Fiscal Year 2018 Compared with Fiscal Year 2017

Productivity and Business Processes

Revenue increased $6.0 billion or 20%.
       •   LinkedIn revenue increased $3.0 billion to $5.3 billion. Fiscal year 2018 includes a full period of results,
           whereas fiscal year 2017 only includes results from the date of acquisition on December 8, 2016. LinkedIn
           revenue primarily consisted of revenue from Talent Solutions.
       •   Office Commercial revenue increased $2.4 billion or 11%, driven by Office 365 commercial revenue growth,
           mainly due to growth in subscribers and average revenue per user, offset in part by lower revenue from
           products licensed on-premises, reflecting a continued shift to Office 365 commercial.
       •   Office Consumer revenue increased $382 million or 11%, driven by Office 365 consumer revenue growth,
           mainly due to growth in subscribers.
       •   Dynamics revenue increased 13%, driven by Dynamics 365 revenue growth.

Operating income increased $1.5 billion or 13%, including a favorable foreign currency impact of 2%.
       •   Gross margin increased $4.4 billion or 19%, driven by LinkedIn and growth in Office commercial. Gross
           margin percentage decreased slightly, due to an increased mix of cloud offerings, offset in part by gross
           margin percentage improvement in Office 365 commercial and LinkedIn. LinkedIn cost of revenue increased
           $818 million to $1.7 billion, including $888 million of amortization for acquired intangible assets.
       •   Operating expenses increased $2.9 billion or 25%, driven by LinkedIn expenses and investments in
           commercial sales capacity and cloud engineering. LinkedIn operating expenses increased $2.2 billion to
           $4.5 billion, including $617 million of amortization of acquired intangible assets.

Intelligent Cloud

Revenue increased $4.8 billion or 18%.
       •   Server products and cloud services revenue increased $4.5 billion or 21%, driven by Azure and server
           products licensed on-premises revenue growth. Azure revenue growth of 91%, due to higher infrastructure-
           as-a-service and platform-as-a-service consumption-based and per user-based services. Server products
           licensed on-premises revenue increased 5%, mainly due to a higher mix of premium licenses for Windows
           Server and Microsoft SQL Server.
       •   Enterprise Services revenue increased $304 million or 5%, driven by higher revenue from Premier Support
           Services and Microsoft Consulting Services, offset in part by a decline in revenue from custom support
           agreements.

Operating income increased $2.4 billion or 26%.
       •   Gross margin increased $3.1 billion or 16%, driven by growth in server products and cloud services revenue
           and cloud services scale and efficiencies. Gross margin percentage decreased, due to an increased mix of
           cloud offerings, offset in part by gross margin percentage improvement in Azure.
       •   Operating expenses increased $683 million or 7%, driven by investments in commercial sales capacity and
           cloud engineering.

More Personal Computing

Revenue increased $3.0 billion or 8%.
       •   Windows revenue increased $925 million or 5%, driven by growth in Windows Commercial and Windows
           OEM, offset by a decline in patent licensing revenue. Windows Commercial revenue increased 12%, driven
           by multi-year agreement revenue growth. Windows OEM revenue increased 5%. Windows OEM Pro
           revenue grew 11%, ahead of a strengthening commercial PC market. Windows OEM non-Pro revenue
           declined 4%, below the consumer PC market, driven by continued pressure in the entry-level price category.




                                                          34
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 36 of 131
                                                       PART II
                                                        Item 7

       •   Gaming revenue increased $1.3 billion or 14%, driven by Xbox software and services revenue growth of
           20%, mainly from third-party title strength.
       •   Search advertising revenue increased $793 million or 13%. Search advertising revenue, excluding traffic
           acquisition costs, increased 16%, driven by growth in Bing, due to higher revenue per search and search
           volume.
       •   Surface revenue increased $625 million or 16%, driven by a higher mix of premium devices and an increase
           in volumes sold, due to the latest editions of Surface.
       •   Phone revenue decreased $525 million.

Operating income increased $1.8 billion or 20%, including a favorable foreign currency impact of 2%.
       •   Gross margin increased $2.2 billion or 11%, driven by growth in Windows, Surface, Search, and Gaming.
           Gross margin percentage increased, primarily due to gross margin percentage improvement in Surface.
       •   Operating expenses increased $391 million or 3%, driven by investments in Search, artificial intelligence,
           and Gaming engineering and commercial sales capacity, offset in part by a decrease in Windows marketing
           expenses.

Fiscal Year 2017 Compared with Fiscal Year 2016

Productivity and Business Processes

Revenue increased $4.1 billion or 16%.
       •   LinkedIn revenue was $2.3 billion, primarily comprised of revenue from Talent Solutions.
       •   Office Commercial revenue increased $1.4 billion or 7%, driven by higher revenue from Office 365
           commercial, mainly due to growth in subscribers, offset in part by lower revenue from products licensed on-
           premises, reflecting a continued shift to Office 365 commercial.
       •   Office Consumer revenue increased $351 million or 11%, driven by higher revenue from Office 365
           consumer, mainly due to growth in subscribers.
       •   Dynamics revenue increased 5%, primarily due to higher revenue from Dynamics 365.

Operating income decreased $367 million or 3%, including an unfavorable foreign currency impact of 2%.
       •   Operating expenses increased $2.3 billion or 26%, mainly due to LinkedIn and cloud engineering expenses.
           Operating expenses included $2.3 billion related to our acquisition of LinkedIn, including $359 million of
           amortization of acquired intangible assets. Sales and marketing expenses increased $1.2 billion or 24%,
           research and development expenses increased $955 million or 35%, and general and administrative
           expenses increased $212 million or 14%.
       •   Gross margin increased $2.0 billion or 9%, primarily due to our acquisition of LinkedIn. Gross margin
           percentage decreased, due to an increased mix of cloud offerings and amortization of acquired intangible
           assets related to LinkedIn. Cost of revenue included $918 million related to our acquisition of LinkedIn,
           including $507 million of amortization of acquired intangible assets.

Intelligent Cloud

Revenue increased $2.5 billion or 10%.
       •   Server products and cloud services revenue grew $2.6 billion or 14%, driven by Azure revenue growth of
           98% and server products licensed on-premises revenue growth of 5%.
       •   Enterprise Services revenue decreased 2%, driven by a decline in revenue from custom support agreements,
           offset in part by higher revenue from Premier Support Services and Microsoft Consulting Services.

Operating income decreased $122 million or 1%, including an unfavorable foreign currency impact of 2%.
       •   Operating expenses increased $975 million or 11%, driven by investments in sales capacity, cloud
           engineering, and developer engagement. Sales and marketing expenses increased $549 million or 13%,
           research and development expenses increased $468 million or 14%, and general and administrative
           expenses decreased $42 million or 3%.



                                                         35
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 37 of 131
                                                        PART II
                                                         Item 7

       •   Gross margin increased $853 million or 5%, driven by growth in server products and cloud services revenue
           and cloud services scale and efficiencies, offset in part by a decline in Enterprise Services gross margin.
           Gross margin percentage decreased, due to an increased mix of cloud offerings and lower Enterprise
           Services gross margin percent, offset by improvement in Azure gross margin percent.

More Personal Computing

Revenue decreased $1.1 billion or 3%.
       •   Windows revenue increased $1.0 billion or 6%, mainly due to higher revenue from Windows Commercial
           and Windows OEM. Windows Commercial revenue grew 14%, driven by multi-year agreement revenue.
           Windows OEM revenue increased 3%. Windows OEM Pro revenue grew 4%, outperforming the commercial
           PC market, primarily due to a higher mix of premium licenses sold. Windows OEM non-Pro revenue grew
           3%, outperforming the consumer PC market, primarily due to a higher mix of premium devices sold.
       •   Search advertising revenue increased $791 million or 15%. Search advertising revenue, excluding traffic
           acquisition costs, increased 9%, primarily driven by growth in Bing, due to higher revenue per search and
           search volume.
       •   Gaming revenue decreased slightly, primarily due to lower Xbox hardware revenue, offset in part by higher
           revenue from Xbox software and services. Xbox hardware revenue decreased 21%, mainly due to lower
           prices of consoles sold and a decline in volume of consoles sold. Xbox software and services revenue
           increased 11%, driven by a higher volume of Xbox Live transactions and revenue per transaction.
       •   Surface revenue decreased $82 million or 2%, primarily due to a reduction in volumes sold, offset in part
           by a higher mix of premium devices.
       •   Phone revenue decreased $2.8 billion.

Operating income increased $2.6 billion or 43%, including an unfavorable foreign currency impact of 3%.
       •   Operating expenses decreased $1.5 billion or 12%, driven by a reduction in Phone expenses and Surface
           launch-related expenses in the prior year. Sales and marketing expenses decreased $893 million or 16%,
           research and development expenses decreased $374 million or 6%, and general and administrative
           expenses decreased $252 million or 16%.
       •   Gross margin increased $1.1 billion or 6%, driven by growth in Windows, Search advertising, and Gaming,
           offset in part by a decline in Phone and Surface. Gross margin percentage increased, due to favorable sales
           mix and gross margin percent improvements across Windows, Gaming, and Search advertising, offset by
           a gross margin percent decline in Devices.

Corporate and Other

Corporate and Other operating loss is comprised of corporate-level activity not specifically allocated to a segment,
including impairment and restructuring expenses.

Fiscal Year 2018 Compared with Fiscal Year 2017

Corporate and Other operating loss decreased $306 million, due to a reduction in impairment and restructuring
expenses, driven by employee severance expenses primarily related to our sales and marketing restructuring plan in
fiscal year 2017.

Fiscal Year 2017 Compared with Fiscal Year 2016

Corporate and Other operating loss decreased $804 million, primarily due to a reduction in impairment and restructuring
expenses, driven by asset impairment charges and restructuring charges related to our Phone business in fiscal year
2016, offset in part by employee severance expenses primarily related to our sales and marketing restructuring plan
in fiscal year 2017.




                                                          36
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 38 of 131
                                                       PART II
                                                        Item 7

                                             OPERATING EXPENSES

Research and Development

                                                                                                Percentage    Percentage
                                                                                               Change 2018   Change 2017
(In millions, except percentages)                                2018        2017       2016   Versus 2017   Versus 2016

Research and development                                   $ 14,726 $ 13,037 $ 11,988                13%            9%
As a percent of revenue                                        13%      13%      13%                 0ppt          0ppt


Research and development expenses include payroll, employee benefits, stock-based compensation expense, and
other headcount-related expenses associated with product development. Research and development expenses also
include third-party development and programming costs, localization costs incurred to translate software for
international markets, and the amortization of purchased software code and services content.

Fiscal Year 2018 Compared with Fiscal Year 2017

Research and development expenses increased $1.7 billion or 13%, primarily due to investments in cloud engineering
and LinkedIn expenses. LinkedIn expenses increased $762 million to $1.5 billion.

Fiscal Year 2017 Compared with Fiscal Year 2016

Research and development expenses increased $1.0 billion or 9%, primarily due to LinkedIn expenses and increased
investments in cloud engineering, offset in part by a reduction in Phone expenses. Expenses included $745 million
related to our acquisition of LinkedIn.

Sales and Marketing

                                                                                              Percentage      Percentage
                                                                                             Change 2018     Change 2017
(In millions, except percentages)                                2018        2017       2016 Versus 2017     Versus 2016

Sales and marketing                                        $ 17,469 $ 15,461 $ 14,635                13%            6%
As a percent of revenue                                        16%      16%      16%                 0ppt          0ppt


Sales and marketing expenses include payroll, employee benefits, stock-based compensation expense, and other
headcount-related expenses associated with sales and marketing personnel, and the costs of advertising, promotions,
trade shows, seminars, and other programs.

Fiscal Year 2018 Compared with Fiscal Year 2017

Sales and marketing expenses increased $2.0 billion or 13%, primarily due to LinkedIn expenses and investments in
commercial sales capacity, offset in part by a decrease in Windows marketing expenses. LinkedIn expenses increased
$1.2 billion to $2.5 billion, including $617 million of amortization of acquired intangible assets.

Fiscal Year 2017 Compared with Fiscal Year 2016

Sales and marketing expenses increased $826 million or 6%, primarily due to LinkedIn expenses and increased
investments in sales capacity for our commercial cloud, offset in part by a reduction in Phone expenses and prior year
marketing expenses primarily related to Surface, commercial, and Windows 10. Expenses included $1.2 billion related
to our acquisition of LinkedIn, including $359 million of amortization of acquired intangible assets.




                                                         37
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 39 of 131
                                                       PART II
                                                        Item 7

General and Administrative

                                                                                               Percentage    Percentage
                                                                                              Change 2018   Change 2017
(In millions, except percentages)                                 2018      2017       2016   Versus 2017   Versus 2016

General and administrative                                     $ 4,754 $   4,481 $   4,563           6%          (2)%
As a percent of revenue                                            4%        5%        5%         (1)ppt          0ppt

General and administrative expenses include payroll, employee benefits, stock-based compensation expense,
severance expense, and other headcount-related expenses associated with finance, legal, facilities, certain human
resources and other administrative personnel, certain taxes, and legal and other administrative fees.

Fiscal Year 2018 Compared with Fiscal Year 2017

General and administrative expenses increased $273 million or 6%, primarily due to LinkedIn expenses. LinkedIn
expenses increased $234 million to $528 million.

Fiscal Year 2017 Compared with Fiscal Year 2016

General and administrative expenses decreased $82 million or 2%, primarily due to prior year investments in
infrastructure supporting our business transformation, a reduction in Phone expenses, and lower employee-related
expenses, offset in part by LinkedIn expenses. Expenses included $294 million related to our acquisition of LinkedIn.

                                    IMPAIRMENT AND RESTRUCTURING EXPENSES

Impairment and restructuring expenses include costs associated with the impairment of intangible assets related to our
Phone business, and employee severance expenses and other costs associated with the consolidation of facilities and
manufacturing operations related to restructuring activities.

Fiscal Year 2018 Compared with Fiscal Year 2017

During fiscal year 2017, we recorded $306 million of employee severance expenses primarily related to our sales and
marketing restructuring plan.

Fiscal Year 2017 Compared with Fiscal Year 2016

Impairment and restructuring expenses were $306 million for fiscal year 2017, compared to $1.1 billion for fiscal year
2016.

During fiscal year 2016, we recorded $630 million of asset impairment charges related to our Phone business. We also
recorded $480 million of restructuring charges, including employee severance expenses and contract termination
costs, primarily related to our previously announced Phone business restructuring plans.




                                                          38
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 40 of 131
                                                         PART II
                                                          Item 7

                                         OTHER INCOME (EXPENSE), NET

The components of other income (expense), net were as follows:

(In millions)

Year Ended June 30,                                                                         2018       2017        2016

Dividends and interest income                                                         $ 2,214 $ 1,387 $      903
Interest expense                                                                        (2,733 ) (2,222 ) (1,243 )
Net recognized gains on investments                                                      2,399    2,583      668
Net losses on derivatives                                                                 (187 )   (510 )   (443 )
Net losses on foreign currency remeasurements                                             (218 )   (111 )   (129 )
Other, net                                                                                 (59 )   (251 )   (195 )

   Total                                                                              $ 1,416      $   876    $   (439 )

We use derivative instruments to: manage risks related to foreign currencies, equity prices, interest rates, and credit;
enhance investment returns; and facilitate portfolio diversification. Gains and losses from changes in fair values of
derivatives that are not designated as hedges are primarily recognized in other income (expense), net.

Fiscal Year 2018 Compared with Fiscal Year 2017

Dividends and interest income increased primarily due to higher average portfolio balances and yields on fixed-income
securities. Interest expense increased primarily due to higher average outstanding long-term debt and higher finance
lease expense. Net recognized gains on investments decreased primarily due to higher losses on sales of fixed-income
securities, offset in part by higher gains on sales of equity securities. Net losses on derivatives decreased primarily
due to lower losses on equity, foreign exchange, and commodity derivatives, offset in part by losses on interest rate
derivatives in the current period as compared to gains in the prior period.

Fiscal Year 2017 Compared with Fiscal Year 2016

Dividends and interest income increased primarily due to higher portfolio balances and yields on fixed-income
securities. Interest expense increased primarily due to higher outstanding long-term debt. Net recognized gains on
investments increased primarily due to higher gains on sales of equity securities. Net losses on derivatives increased
due to higher losses on equity derivatives, offset in part by lower losses on commodity and foreign currency derivatives.
Other, net reflects recognized losses from certain joint ventures and divestitures.

                                                   INCOME TAXES

Effective Tax Rate

Fiscal Year 2018 Compared with Fiscal Year 2017

Our effective tax rate for fiscal years 2018 and 2017 was 55% and 15%, respectively. The increase in our effective tax
rate for fiscal year 2018 compared to fiscal year 2017 was primarily due to the net charge related to the enactment of
the TCJA in fiscal year 2018 and the realization of tax benefits attributable to previous Phone business losses in fiscal
year 2017. Our effective tax rate was higher than the U.S. federal statutory rate primarily due to the net charge related
to the enactment of the TCJA, offset in part by earnings taxed at lower rates in foreign jurisdictions resulting from our
foreign regional operations centers in Ireland, Singapore, and Puerto Rico.

The mix of income before income taxes between the U.S. and foreign countries impacted our effective tax rate as a
result of the geographic distribution of, and customer demand for, our products and services. In fiscal year 2018, our
U.S. income before income taxes was $11.5 billion and our foreign income before income taxes was $24.9 billion. In




                                                           39
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 41 of 131
                                                          PART II
                                                           Item 7

fiscal year 2017, our U.S. income before income taxes was $6.8 billion and our foreign income before income taxes
was $23.1 billion.

Fiscal Year 2017 Compared with Fiscal Year 2016

Our effective tax rate for fiscal years 2017 and 2016 was 15% and 20%, respectively. The decrease in our effective
tax rate for fiscal year 2017 compared to fiscal year 2016 was primarily due to the realization of tax benefits attributable
to previous Phone business losses, offset in part by changes in the mix of our income before income taxes between
the U.S. and foreign countries. Our effective tax rate was lower than the U.S. federal statutory rate primarily due to
earnings taxed at lower rates in foreign jurisdictions resulting from our foreign regional operations centers in Ireland,
Singapore, and Puerto Rico.

The mix of income before income taxes between the U.S. and foreign countries impacted our effective tax rate as a
result of the geographic distribution of, and customer demand for, our products and services. In fiscal year 2017, our
U.S. income before income taxes was $6.8 billion and our foreign income before income taxes was $23.1 billion. In
fiscal year 2016, our U.S. income before income taxes was $5.1 billion and our foreign income before income taxes
was $20.5 billion.

Recent Tax Legislation

On December 22, 2017, the TCJA was enacted into law, which significantly changes existing U.S. tax law and includes
numerous provisions that affect our business, such as imposing a one-time transition tax on deemed repatriation of
deferred foreign income, reducing the U.S. federal statutory tax rate, and adopting a territorial tax system. The TCJA
required us to incur a one-time transition tax on deferred foreign income not previously subject to U.S. income tax at a
rate of 15.5% for foreign cash and certain other net current assets, and 8% on the remaining income. The TCJA also
reduced the U.S. federal statutory tax rate from 35% to 21% effective January 1, 2018. For fiscal year 2018, our blended
U.S. federal statutory tax rate is 28.1%. This is the result of using the tax rate of 35% for the first and second quarter
of fiscal year 2018 and the reduced tax rate of 21% for the third and fourth quarter of fiscal year 2018. The TCJA
includes a provision to tax global intangible low-taxed income (“GILTI”) of foreign subsidiaries and a base erosion anti-
abuse tax (“BEAT”) measure that taxes certain payments between a U.S. corporation and its foreign subsidiaries. The
GILTI and BEAT provisions of the TCJA will be effective for us beginning July 1, 2018.

The TCJA was effective in the second quarter of fiscal year 2018. As of June 30, 2018, we have not completed our
accounting for the estimated tax effects of the TCJA. During fiscal year 2018, we recorded a provisional net charge of
$13.7 billion related to the TCJA based on reasonable estimates for those tax effects. Due to the timing of the
enactment and the complexity in applying the provisions of the TCJA, the provisional net charge is subject to revisions
as we continue to complete our analysis of the TCJA, collect and prepare necessary data, and interpret any additional
guidance issued by the U.S. Treasury Department, Internal Revenue Service (“IRS”), Financial Accounting Standards
Board, and other standard-setting and regulatory bodies. Adjustments may materially impact our provision for income
taxes and effective tax rate in the period in which the adjustments are made. Our accounting for the estimated tax
effects of the TCJA will be completed during the measurement period, which is not expected to extend beyond one
year from the enactment date.

During fiscal year 2018, we recorded an estimated net charge of $13.7 billion related to the TCJA, due to the impact
of the one-time transition tax on the deemed repatriation of deferred foreign income of $17.9 billion, offset in part by
the impact of changes in the tax rate of $4.2 billion, primarily on deferred tax assets and liabilities.

Uncertain Tax Positions

While we settled a portion of the IRS audit for tax years 2004 to 2006 during the third quarter of fiscal year 2011, and
a portion of the IRS audit for tax years 2007 to 2009 during the first quarter of fiscal year 2016, we remain under audit
for those years. In the second quarter of fiscal year 2018, we settled a portion of the IRS audit for tax years 2010 to
2013. We continue to be subject to examination by the IRS for tax years 2010 to 2017. In February 2012, the IRS
withdrew its 2011 Revenue Agents Report for tax years 2004 to 2006 and reopened the audit phase of the examination.
As of June 30, 2018, the primary unresolved issue relates to transfer pricing, which could have a significant impact in
our consolidated financial statements if not resolved favorably. We believe our allowances for income tax contingencies
are adequate. We have not received a proposed assessment for the unresolved issues and do not expect a final
resolution of these issues in the next 12 months. Based on the information currently available, we do not anticipate a
significant increase or decrease to our tax contingencies for these issues within the next 12 months.

                                                            40
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 42 of 131
                                                                 PART II
                                                                  Item 7

We are subject to income tax in many jurisdictions outside the U.S. Our operations in certain jurisdictions remain
subject to examination for tax years 1996 to 2017, some of which are currently under audit by local tax authorities. The
resolution of each of these audits is not expected to be material to our consolidated financial statements.

                                               NON-GAAP FINANCIAL MEASURES

Adjusted operating income, net income and diluted earnings per share are non-GAAP financial measures which
exclude the net charge related to the TCJA, and impairment and restructuring expenses. We believe these non-GAAP
measures aid investors by providing additional insight into our operational performance and help clarify trends affecting
our business. For comparability of reporting, management considers non-GAAP measures in conjunction with GAAP
financial results in evaluating business performance. These non-GAAP financial measures presented should not be
considered a substitute for, or superior to, the measures of financial performance prepared in accordance with GAAP.

The following table reconciles our financial results reported in accordance with GAAP to non-GAAP financial results:
                                                                                                    Percentage    Percentage
                                                                                                   Change 2018   Change 2017
(In millions, except percentages and per share amounts)          2018            2017       2016   Versus 2017   Versus 2016

Operating income                                           $   35,058      $   29,025 $   26,078         21%           11%
Net charge related to the TCJA                                      0               0          0
Impairment and restructuring expenses                               0             306      1,110
   Adjusted operating income                               $   35,058      $   29,331 $   27,188         20%            8%

Net income                                                 $   16,571      $   25,489 $   20,539       (35)%           24%
Net charge related to the TCJA                                 13,696               0          0
Impairment and restructuring expenses                               0             243        895
   Adjusted net income                                     $   30,267      $   25,732 $   21,434         18%           20%

Diluted earnings per share                                 $     2.13      $    3.25 $      2.56       (34)%           27%
Net charge related to the TCJA                                   1.75              0           0
Impairment and restructuring expenses                               0           0.04        0.11

   Adjusted diluted earnings per share                     $     3.88      $    3.29 $      2.67         18%           23%



                                                          FINANCIAL CONDITION

Cash, Cash Equivalents, and Investments

Cash, cash equivalents, and short-term investments totaled $133.8 billion and $133.0 billion as of June 30, 2018 and
2017, respectively. Equity and other investments were $1.9 billion and $6.0 billion as of June 30, 2018 and 2017,
respectively. Our short-term investments are primarily intended to facilitate liquidity and capital preservation. They
consist predominantly of highly liquid investment-grade fixed-income securities, diversified among industries and
individual issuers. The investments are predominantly U.S. dollar-denominated securities, but also include foreign
currency-denominated securities to diversify risk. Our fixed-income investments are exposed to interest rate risk and
credit risk. The credit risk and average maturity of our fixed-income portfolio are managed to achieve economic returns
that correlate to certain fixed-income indices. The settlement risk related to these investments is insignificant given that
the short-term investments held are primarily highly liquid investment-grade fixed-income securities.

As a result of the TCJA, our cash, cash equivalents, and short-term investments held by foreign subsidiaries are no
longer subject to U.S. tax on repatriation into the U.S.

Valuation

In general, and where applicable, we use quoted prices in active markets for identical assets or liabilities to determine
the fair value of our financial instruments. This pricing methodology applies to our Level 1 investments, such as U.S.
government securities, common and preferred stock, and mutual funds. If quoted prices in active markets for identical
assets or liabilities are not available to determine fair value, then we use quoted prices for similar assets and liabilities

                                                                   41
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 43 of 131
                                                         PART II
                                                          Item 7

or inputs other than the quoted prices that are observable either directly or indirectly. This pricing methodology applies
to our Level 2 investments such as corporate notes and bonds, foreign government bonds, mortgage- and asset-
backed securities, commercial paper, certificates of deposit, and U.S. agency securities. Level 3 investments are
valued using internally developed models with unobservable inputs. Assets and liabilities measured at fair value on a
recurring basis using unobservable inputs are an immaterial portion of our portfolio.

A majority of our investments are priced by pricing vendors and are generally Level 1 or Level 2 investments as these
vendors either provide a quoted market price in an active market or use observable inputs for their pricing without
applying significant adjustments. Broker pricing is used mainly when a quoted price is not available, the investment is
not priced by our pricing vendors, or when a broker price is more reflective of fair values in the market in which the
investment trades. Our broker-priced investments are generally classified as Level 2 investments because the broker
prices these investments based on similar assets without applying significant adjustments. In addition, all our broker-
priced investments have a sufficient level of trading volume to demonstrate that the fair values used are appropriate
for these investments. Our fair value processes include controls that are designed to ensure appropriate fair values
are recorded. These controls include model validation, review of key model inputs, analysis of period-over-period
fluctuations, and independent recalculation of prices where appropriate.

Cash Flows

Fiscal Year 2018 Compared with Fiscal Year 2017

Cash from operations increased $4.4 billion to $43.9 billion for the fiscal year ended June 30, 2018, mainly due to an
increase in cash received from customers, offset in part by an increase in cash paid to employees, net cash paid for
income taxes, cash paid for interest on debt, and cash paid to suppliers. Cash used in financing was $33.6 billion for
the fiscal year ended June 30, 2018, compared to cash from financing of $8.4 billion for the fiscal year ended June 30,
2017. The change was mainly due to a $41.7 billion decrease in proceeds from issuance of debt, net of repayments,
offset in part by a $1.1 billion decrease in cash used for common stock repurchases. Cash used in investing decreased
$40.7 billion to $6.1 billion for the fiscal year ended June 30, 2018, mainly due to a $25.1 billion decrease in cash used
for acquisitions of companies, net of cash acquired, and purchases of intangible and other assets, and a $19.1 billion
increase in cash from net investment purchases, sales, and maturities.

Fiscal Year 2017 Compared with Fiscal Year 2016

Cash from operations increased $6.2 billion to $39.5 billion during the fiscal year, mainly due to an increase in cash
received from customers and an income tax refund for overpayment of estimated taxes, offset in part by an increase
in cash paid to employees. Cash from financing increased $16.8 billion to $8.4 billion, mainly due to a $13.2 billion
increase in proceeds from issuances of debt, net of repayments, and a $4.2 billion decrease in cash used for common
stock repurchases, offset in part by an $839 million increase in dividends paid. Cash used in investing increased $22.8
billion to $46.8 billion, mainly due to a $24.6 billion increase in cash used for acquisitions of companies, net of cash
acquired, and purchases of intangibles and other assets, offset in part by a $1.9 billion decrease in cash used for net
investment purchases, sales, and maturities.

Debt

We issued debt to take advantage of favorable pricing and liquidity in the debt markets, reflecting our credit rating and
the low interest rate environment. The proceeds of these issuances were or will be used for general corporate purposes,
which may include, among other things, funding for working capital, capital expenditures, repurchases of capital stock,
acquisitions, and repayment of existing debt. Refer to Note 12 – Debt of the Notes to Financial Statements (Part II,
Item 8 of this Form 10-K) for further discussion.

Unearned Revenue

Unearned revenue comprises mainly unearned revenue related to volume licensing programs and includes Software
Assurance (“SA”) and cloud services. Unearned revenue is generally billed upfront at the beginning of each annual
coverage period for multi-year agreements and recognized ratably over the coverage period. Unearned revenue also
includes payments for other offerings for which we have been paid in advance and earn the revenue when we transfer
control of the product or service. Refer to Note 1 – Accounting Policies of the Notes to Financial Statements (Part II,
Item 8 of this Form 10-K) for further discussion.



                                                           42
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 44 of 131
                                                         PART II
                                                          Item 7

The following table outlines the expected future recognition of unearned revenue as of June 30, 2018:

(In millions)

Three Months Ending,

September 30, 2018                                                                                          $    11,081
December 31, 2018                                                                                                 8,688
March 31, 2019                                                                                                    5,995
June 30, 2019                                                                                                     3,141
Thereafter                                                                                                        3,815

   Total                                                                                                    $    32,720

If our customers choose to license cloud-based versions of our products and services rather than licensing transaction-
based products and services, the associated revenue will shift from being recognized at the time of the transaction to
being recognized over the subscription period or upon consumption, as applicable.

Share Repurchases

For the fiscal years ended June 30, 2018, 2017, and 2016, we repurchased 99 million shares, 170 million shares, and
294 million shares of our common stock for $8.6 billion, $10.3 billion, and $14.8 billion, respectively, through our share
repurchase programs. All repurchases were made using cash resources. Refer to Note 18 – Stockholders’ Equity of
the Notes to Financial Statements (Part II, Item 8 of this Form 10-K) for further discussion.

Dividends

Refer to Note 18 – Stockholders’ Equity of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K) for
further discussion.

Off-Balance Sheet Arrangements

We provide indemnifications of varying scope and size to certain customers against claims of intellectual property
infringement made by third parties arising from the use of our products and certain other matters. Additionally, we have
agreed to cover damages resulting from breaches of certain security and privacy commitments in our cloud business.
In evaluating estimated losses on these obligations, we consider factors such as the degree of probability of an
unfavorable outcome and our ability to make a reasonable estimate of the amount of loss. These obligations did not
have a material impact in our consolidated financial statements during the periods presented.




                                                           43
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 45 of 131
                                                         PART II
                                                          Item 7

Contractual Obligations

The following table summarizes the payments due by fiscal year for our outstanding contractual obligations as of June
30, 2018:

 (In millions)                                                          2019   2020-2021   2022-2023   Thereafter   Total

 Long-term debt: (a)
    Principal payments                                             $ 4,000 $ 9,268 $ 10,794 $ 52,836 $ 76,898
    Interest payments                                                2,377   4,495    4,066   31,247   42,185
 Construction commitments (b)                                        1,793     107        0        0    1,900
 Operating leases, including imputed interest (c)                    1,538   2,567    1,778    2,416    8,299
 Finance leases, including imputed interest (c)                        470   1,101    1,142    5,751    8,464
 Transition tax (d)                                                  1,495   2,808    2,808   10,530   17,641
 Purchase commitments (e)                                           19,321     874      255      408   20,858
 Other long-term liabilities (f)                                         0      76       19      313      408

      Total contractual obligations                                $ 30,994 $ 21,296 $ 20,862 $ 103,501 $ 176,653

(a)    Refer to Note 12 – Debt of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K).
(b)    Refer to Note 8 – Property and Equipment of the Notes to Financial Statements (Part II, Item 8 of this Form 10-
       K).
(c)    Refer to Note 16 – Leases of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K).
(d)    Refer to Note 13 – Income Taxes of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K).
(e)    Amounts represent purchase commitments, including open purchase orders and take-or-pay contracts that are
       not presented as construction commitments above.
(f)    We have excluded long-term tax contingencies, other tax liabilities, and deferred income taxes of $13.6 billion
       from the amounts presented as the timing of these obligations is uncertain. We have also excluded unearned
       revenue and non-cash items.

Other Planned Uses of Capital

We will continue to invest in sales, marketing, product support infrastructure, and existing and advanced areas of
technology, as well as continue making acquisitions that align with our business strategy. Additions to property and
equipment will continue, including new facilities, datacenters, and computer systems for research and development,
sales and marketing, support, and administrative staff. We expect capital expenditures to increase in coming years to
support growth in our cloud offerings. We have operating and finance leases for datacenters, corporate offices,
research and development facilities, retail stores, and certain equipment. We have not engaged in any related party
transactions or arrangements with unconsolidated entities or other persons that are reasonably likely to materially
affect liquidity or the availability of capital resources.

Liquidity

As a result of the TCJA, we are required to pay a one-time transition tax of $17.9 billion on deferred foreign income not
previously subject to U.S. income tax. In fiscal year 2018, we paid transition tax of $228 million. Under the TCJA, the
remaining transition tax of $17.6 billion is payable interest-free over eight years, with 8% due in each of the first five
years, 15% in year six, 20% in year seven, and 25% in year eight.

We expect existing cash, cash equivalents, short-term investments, cash flows from operations, and access to capital
markets to continue to be sufficient to fund our operating activities and cash commitments for investing and financing
activities, such as dividends, share repurchases, debt maturities, material capital expenditures, and the transition tax
related to the TCJA, for at least the next 12 months and thereafter for the foreseeable future.




                                                           44
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 46 of 131
                                                           PART II
                                                            Item 7

                                          RECENT ACCOUNTING GUIDANCE

Refer to Note 1 – Accounting Policies of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K) for further
discussion.

                                APPLICATION OF CRITICAL ACCOUNTING POLICIES

Our consolidated financial statements and accompanying notes are prepared in accordance with GAAP. Preparing
consolidated financial statements requires management to make estimates and assumptions that affect the reported
amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by
management’s application of accounting policies. Critical accounting policies for us include revenue recognition,
impairment of investment securities, goodwill, research and development costs, contingencies, income taxes, and
inventories.

Revenue Recognition

Our contracts with customers often include promises to transfer multiple products and services to a customer.
Determining whether products and services are considered distinct performance obligations that should be accounted
for separately versus together may require significant judgment. When a cloud-based service includes both on-
premises software licenses and cloud services, judgment is required to determine whether the software license is
considered distinct and accounted for separately, or not distinct and accounted for together with the cloud service and
recognized over time. Certain cloud services, primarily Office 365, depend on a significant level of integration,
interdependency, and interrelation between the desktop applications and cloud services, and are accounted for
together as one performance obligation. Revenue from Office 365 is recognized ratably over the period in which the
cloud services are provided.

Judgment is required to determine the stand-alone selling price (“SSP") for each distinct performance obligation. We
use a single amount to estimate SSP for items that are not sold separately, including on-premises licenses sold with
SA or software updates provided at no additional charge. We use a range of amounts to estimate SSP when we sell
each of the products and services separately and need to determine whether there is a discount to be allocated based
on the relative SSP of the various products and services.

In instances where SSP is not directly observable, such as when we do not sell the product or service separately, we
determine the SSP using information that may include market conditions and other observable inputs. We typically
have more than one SSP for individual products and services due to the stratification of those products and services
by customers and circumstances. In these instances, we may use information such as the size of the customer and
geographic region in determining the SSP.

Due to the various benefits from and the nature of our SA program, judgment is required to assess the pattern of
delivery, including the exercise pattern of certain benefits across our portfolio of customers.

Our products are generally sold with a right of return, we may provide other credits or incentives, and in certain
instances we estimate customer usage of our products and services, which are accounted for as variable consideration
when determining the amount of revenue to recognize. Returns and credits are estimated at contract inception and
updated at the end of each reporting period if additional information becomes available. Changes to our estimated
variable consideration were not material for the periods presented.

The new standard related to revenue recognition had a material impact in our consolidated financial statements. Refer
to Note 1 – Accounting Policies of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K) for further
discussion.

Impairment of Investment Securities

We review investments quarterly for indicators of other-than-temporary impairment. This determination requires
significant judgment. In making this judgment, we employ a systematic methodology quarterly that considers available
quantitative and qualitative evidence in evaluating potential impairment of our investments. If the cost of an investment
exceeds its fair value, we evaluate, among other factors, general market conditions, credit quality of debt instrument
issuers, the duration and extent to which the fair value is less than cost, and for equity securities, our intent and ability
to hold, or plans to sell, the investment. For fixed-income securities, we also evaluate whether we have plans to sell
the security or it is more likely than not that we will be required to sell the security before recovery. We also consider

                                                             45
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 47 of 131
                                                           PART II
                                                            Item 7

specific adverse conditions related to the financial health of and business outlook for the investee, including industry
and sector performance, changes in technology, and operational and financing cash flow factors. Once a decline in
fair value is determined to be other-than-temporary, an impairment charge is recorded to other income (expense), net
and a new cost basis in the investment is established. If market, industry, and/or investee conditions deteriorate, we
may incur future impairments.

Goodwill

We allocate goodwill to reporting units based on the reporting unit expected to benefit from the business combination.
We evaluate our reporting units on an annual basis and, if necessary, reassign goodwill using a relative fair value
allocation approach. Goodwill is tested for impairment at the reporting unit level (operating segment or one level below
an operating segment) on an annual basis (May 1 for us) and between annual tests if an event occurs or circumstances
change that would more likely than not reduce the fair value of a reporting unit below its carrying value. These events
or circumstances could include a significant change in the business climate, legal factors, operating performance
indicators, competition, or sale or disposition of a significant portion of a reporting unit.

Application of the goodwill impairment test requires judgment, including the identification of reporting units, assignment
of assets and liabilities to reporting units, assignment of goodwill to reporting units, and determination of the fair value
of each reporting unit. The fair value of each reporting unit is estimated primarily through the use of a discounted cash
flow methodology. This analysis requires significant judgments, including estimation of future cash flows, which is
dependent on internal forecasts, estimation of the long-term rate of growth for our business, estimation of the useful
life over which cash flows will occur, and determination of our weighted average cost of capital.

The estimates used to calculate the fair value of a reporting unit change from year to year based on operating results,
market conditions, and other factors. Changes in these estimates and assumptions could materially affect the
determination of fair value and goodwill impairment for each reporting unit.

Research and Development Costs

Costs incurred internally in researching and developing a computer software product are charged to expense until
technological feasibility has been established for the product. Once technological feasibility is established, all software
costs are capitalized until the product is available for general release to customers. Judgment is required in determining
when technological feasibility of a product is established. We have determined that technological feasibility for our
software products is reached after all high-risk development issues have been resolved through coding and testing.
Generally, this occurs shortly before the products are released to production. The amortization of these costs is
included in cost of revenue over the estimated life of the products.

Legal and Other Contingencies

The outcomes of legal proceedings and claims brought against us are subject to significant uncertainty. An estimated
loss from a loss contingency such as a legal proceeding or claim is accrued by a charge to income if it is probable that
an asset has been impaired or a liability has been incurred and the amount of the loss can be reasonably estimated.
In determining whether a loss should be accrued we evaluate, among other factors, the degree of probability of an
unfavorable outcome and the ability to make a reasonable estimate of the amount of loss. Changes in these factors
could materially impact our consolidated financial statements.

Income Taxes

The objectives of accounting for income taxes are to recognize the amount of taxes payable or refundable for the
current year, and deferred tax liabilities and assets for the future tax consequences of events that have been recognized
in an entity’s financial statements or tax returns. We recognize the tax benefit from an uncertain tax position only if it is
more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the
technical merits of the position. The tax benefits recognized in the financial statements from such a position are
measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate
settlement. Accounting literature also provides guidance on derecognition of income tax assets and liabilities,
classification of deferred income tax assets and liabilities, accounting for interest and penalties associated with tax
positions, and income tax disclosures. Judgment is required in assessing the future tax consequences of events that
have been recognized in our consolidated financial statements or tax returns. Variations in the actual outcome of these
future tax consequences could materially impact our consolidated financial statements.

                                                             46
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 48 of 131
                                                         PART II
                                                          Item 7

The TCJA significantly changes existing U.S. tax law and includes numerous provisions that affect our business. Refer
to Note 13 – Income Taxes of the Notes to Financial Statements (Part II, Item 8 of this Form 10-K) for further discussion.

Inventories

Inventories are stated at average cost, subject to the lower of cost or net realizable value. Cost includes materials,
labor, and manufacturing overhead related to the purchase and production of inventories. Net realizable value is the
estimated selling price less estimated costs of completion, disposal, and transportation. We regularly review inventory
quantities on hand, future purchase commitments with our suppliers, and the estimated utility of our inventory. These
reviews include analysis of demand forecasts, product life cycle status, product development plans, current sales
levels, pricing strategy, and component cost trends. If our review indicates a reduction in utility below carrying value,
we reduce our inventory to a new cost basis through a charge to cost of revenue.




                                                           47
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 49 of 131
                                                        PART II
                                                         Item 7

STATEMENT OF MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS

Management is responsible for the preparation of the consolidated financial statements and related information that
are presented in this report. The consolidated financial statements, which include amounts based on management’s
estimates and judgments, have been prepared in conformity with accounting principles generally accepted in the United
States of America.

The Company designs and maintains accounting and internal control systems to provide reasonable assurance at
reasonable cost that assets are safeguarded against loss from unauthorized use or disposition, and that the financial
records are reliable for preparing consolidated financial statements and maintaining accountability for assets. These
systems are augmented by written policies, an organizational structure providing division of responsibilities, careful
selection and training of qualified personnel, and a program of internal audits.

The Company engaged Deloitte & Touche LLP, an independent registered public accounting firm, to audit and render
an opinion on the consolidated financial statements and internal control over financial reporting in accordance with the
standards of the Public Company Accounting Oversight Board (United States).

The Board of Directors, through its Audit Committee, consisting solely of independent directors of the Company, meets
periodically with management, internal auditors, and our independent registered public accounting firm to ensure that
each is meeting its responsibilities and to discuss matters concerning internal controls and financial reporting.
Deloitte & Touche LLP and the internal auditors each have full and free access to the Audit Committee.

Satya Nadella
Chief Executive Officer

Amy E. Hood
Executive Vice President and Chief Financial Officer

Frank H. Brod
Corporate Vice President, Finance and Administration;
Chief Accounting Officer




                                                          48
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 50 of 131
                                                          PART II
                                                          Item 7A


      ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK
                                                         RISKS

We are exposed to economic risk from foreign exchange rates, interest rates, credit risk, and equity prices. We use
derivatives instruments to manage these risks, however, they may still impact our consolidated financial statements.

Foreign Currency

Certain forecasted transactions, assets, and liabilities are exposed to foreign currency risk. We monitor our foreign
currency exposures daily to maximize the economic effectiveness of our foreign currency positions. Principal currencies
hedged include the euro, Japanese yen, British pound, Canadian dollar, and Australian dollar.

Interest Rate

Securities held in our fixed-income portfolio are subject to different interest rate risks based on their maturities. We
manage the average maturity of the fixed-income portfolio to achieve economic returns that correlate to certain global
fixed-income indices.

Credit

Our fixed-income portfolio is diversified and consists primarily of investment-grade securities. We manage credit
exposures relative to broad-based indices and to facilitate portfolio diversification.

Equity

Securities held in our equity and other investments portfolio are subject to market price risk.

                                                SENSITIVITY ANALYSIS

Historically, we used a value-at-risk (“VaR”) model to estimate and quantify our market risks. This included presenting
one-day VaR as well as average, high, and low VaR by risk category throughout the reporting period. Given the
changes in size and allocation of our portfolio of financial assets, we believe sensitivity analysis is more informative in
representing the potential impact to the portfolio as a result of market movements. Therefore, we have presented a
sensitivity analysis for each risk category below.

Sensitivity analysis is not intended to represent actual losses in fair value, including determinations of other-than-
temporary losses in fair value in accordance with accounting principles generally accepted in the United States of
America, but is used as a risk estimation and management tool.

The following table sets forth the potential loss in future earnings or fair values, including associated derivatives,
resulting from hypothetical changes in relevant market rates or prices:

(In millions)

                                                                                June 30,          June 30,
Risk Categories        Hypothetical Change                                         2018              2017     Impact

Foreign currency -     10% decrease in foreign exchange rates           $        (2,187 ) $        (1,785 )   Earnings
   Revenue
Foreign currency -     10% decrease in foreign exchange rates                       (70 )             (92 )   Fair Value
   Investments
Interest rate          100 basis point increase in U.S. treasury                 (2,705 )          (2,394 )   Fair Value
                          interest rates
Credit                 100 basis point increase in credit spreads                  (232 )            (167 )   Fair Value
Equity                 10% decrease in equity market prices                        (140 )            (323 )   Fair Value




                                                            49
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 51 of 131
                                                 PART II
                                                  Item 8


                      ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA
                                           INCOME STATEMENTS
(In millions, except per share amounts)

Year Ended June 30,                                                   2018       2017       2016

Revenue:
  Product                                                      $    64,497 $ 63,811 $     67,336
  Service and other                                                 45,863   32,760       23,818

        Total revenue                                              110,360     96,571     91,154

Cost of revenue:
  Product                                                           15,420     15,175     17,880
  Service and other                                                 22,933     19,086     14,900

        Total cost of revenue                                       38,353     34,261     32,780

      Gross margin                                                  72,007     62,310     58,374
Research and development                                            14,726     13,037     11,988
Sales and marketing                                                 17,469     15,461     14,635
General and administrative                                           4,754      4,481      4,563
Impairment and restructuring                                             0        306      1,110

Operating income                                                    35,058     29,025     26,078
Other income (expense), net                                          1,416        876       (439)

Income before income taxes                                          36,474     29,901     25,639
Provision for income taxes                                          19,903      4,412      5,100

Net income                                                     $    16,571 $ 25,489 $     20,539

Earnings per share:
  Basic                                                        $      2.15 $     3.29 $     2.59
  Diluted                                                      $      2.13 $     3.25 $     2.56
Weighted average shares outstanding:
 Basic                                                               7,700      7,746      7,925
 Diluted                                                             7,794      7,832      8,013
Cash dividends declared per common share                       $      1.68 $     1.56 $     1.44

Refer to accompanying notes.




                                                   50
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 52 of 131
                                                 PART II
                                                  Item 8

                                   COMPREHENSIVE INCOME STATEMENTS

(In millions)

Year Ended June 30,                                                           2018         2017         2016

Net income                                                               $ 16,571      $ 25,489     $ 20,539

Other comprehensive income (loss), net of tax:
  Net change related to derivatives                                             39         (218 )       (238 )
  Net change related to investments                                         (2,717 )     (1,116 )       (228 )
  Translation adjustments and other                                           (178 )        167         (262 )

        Other comprehensive loss                                            (2,856 )     (1,167 )       (728 )

Comprehensive income                                                     $ 13,715      $ 24,322     $ 19,811

Refer to accompanying notes. Refer to Note 19 – Accumulated Other Comprehensive Income (Loss) for further
information.




                                                   51
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 53 of 131
                                                             PART II
                                                              Item 8

                                                        BALANCE SHEETS
(In millions)


June 30,                                                                                  2018           2017
Assets
Current assets:
  Cash and cash equivalents                                                        $    11,946    $     7,663
  Short-term investments                                                               121,822        125,318

      Total cash, cash equivalents, and short-term investments                         133,768        132,981
   Accounts receivable, net of allowance for doubtful accounts of $377 and $345         26,481         22,431
   Inventories                                                                           2,662          2,181
   Other                                                                                 6,751          5,103

     Total current assets                                                              169,662        162,696
Property and equipment, net of accumulated depreciation of $29,223 and $24,179          29,460         23,734
Operating lease right-of-use assets                                                      6,686          6,555
Equity and other investments                                                             1,862          6,023
Goodwill                                                                                35,683         35,122
Intangible assets, net                                                                   8,053         10,106
Other long-term assets                                                                   7,442          6,076

                Total assets                                                       $   258,848    $   250,312

Liabilities and stockholders’ equity
Current liabilities:
   Accounts payable                                                                $     8,617    $     7,390
   Short-term debt                                                                           0          9,072
   Current portion of long-term debt                                                     3,998          1,049
   Accrued compensation                                                                  6,103          5,819
   Short-term income taxes                                                               2,121            718
   Short-term unearned revenue                                                          28,905         24,013
   Other                                                                                 8,744          7,684

     Total current liabilities                                                          58,488         55,745
Long-term debt                                                                          72,242         76,073
Long-term income taxes                                                                  30,265         13,485
Long-term unearned revenue                                                               3,815          2,643
Deferred income taxes                                                                      541          5,734
Operating lease liabilities                                                              5,568          5,372
Other long-term liabilities                                                              5,211          3,549

           Total liabilities                                                           176,130        162,601

Commitments and contingencies
Stockholders’ equity:
  Common stock and paid-in capital – shares authorized 24,000; outstanding 7,677
     and 7,708                                                                          71,223         69,315
  Retained earnings                                                                     13,682         17,769
  Accumulated other comprehensive income (loss)                                         (2,187)           627

           Total stockholders’ equity                                                   82,718         87,711

                Total liabilities and stockholders’ equity                         $   258,848    $   250,312

Refer to accompanying notes.




                                                               52
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 54 of 131
                                                      PART II
                                                       Item 8

                                              CASH FLOWS STATEMENTS
(In millions)

Year Ended June 30,                                                              2018         2017             2016

Operations
Net income                                                              $     16,571 $     25,489     $     20,539
Adjustments to reconcile net income to net cash from operations:
  Asset impairments                                                                0            0              630
  Depreciation, amortization, and other                                       10,261        8,778            6,622
  Stock-based compensation expense                                             3,940        3,266            2,668
  Net recognized gains on investments and derivatives                         (2,212 )     (2,073 )           (223 )
  Deferred income taxes                                                       (5,143 )       (829 )          2,479
  Changes in operating assets and liabilities:
      Accounts receivable                                                     (3,862 )     (1,216 )            562
      Inventories                                                               (465 )         50              600
      Other current assets                                                      (952 )      1,028           (1,212 )
      Other long-term assets                                                    (285 )       (917 )         (1,110 )
      Accounts payable                                                         1,148           81               88
      Unearned revenue                                                         5,922        3,820            2,565
      Income taxes                                                            18,183        1,792             (298 )
      Other current liabilities                                                  798          356             (179 )
      Other long-term liabilities                                                (20 )       (118 )           (406 )

          Net cash from operations                                            43,884       39,507           33,325

Financing
Proceeds from issuance (repayments) of short-term debt, maturities of
   90 days or less, net                                                       (7,324 )     (4,963 )          7,195
Proceeds from issuance of debt                                                 7,183       44,344           13,884
Repayments of debt                                                           (10,060 )     (7,922 )         (2,796 )
Common stock issued                                                            1,002          772              668
Common stock repurchased                                                     (10,721 )    (11,788 )        (15,969 )
Common stock cash dividends paid                                             (12,699 )    (11,845 )        (11,006 )
Other, net                                                                      (971 )       (190 )           (369 )

          Net cash from (used in) financing                                  (33,590 )      8,408           (8,393 )

Investing
Additions to property and equipment                                          (11,632 )     (8,129 )         (8,343 )
Acquisition of companies, net of cash acquired, and purchases of
   intangible and other assets                                                  (888 )    (25,944 )         (1,393 )
Purchases of investments                                                    (137,380 )   (176,905 )       (129,758 )
Maturities of investments                                                     26,360       28,044           22,054
Sales of investments                                                         117,577      136,350           93,287
Securities lending payable                                                       (98 )       (197 )            203

          Net cash used in investing                                          (6,061 )    (46,781 )        (23,950 )

Effect of foreign exchange rates on cash and cash equivalents                     50           19              (67 )

Net change in cash and cash equivalents                                        4,283        1,153              915
Cash and cash equivalents, beginning of period                                 7,663        6,510            5,595

Cash and cash equivalents, end of period                                $     11,946 $      7,663     $      6,510
Refer to accompanying notes.


                                                        53
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 55 of 131
                                                PART II
                                                 Item 8

                                  STOCKHOLDERS’ EQUITY STATEMENTS

(In millions)

Year Ended June 30,                                                     2018         2017         2016

Common stock and paid-in capital
Balance, beginning of period                                $       69,315 $ 68,178 $ 68,465
Common stock issued                                                  1,002      772      668
Common stock repurchased                                            (3,033 ) (2,987 ) (3,689 )
Stock-based compensation expense                                     3,940    3,266    2,668
Other, net                                                              (1 )     86       66

   Balance, end of period                                           71,223        69,315       68,178

Retained earnings
Balance, beginning of period                                         17,769       13,118       16,191
Net income                                                           16,571       25,489       20,539
Common stock cash dividends                                         (12,917 )    (12,040 )    (11,329 )
Common stock repurchased                                             (7,699 )     (8,798 )    (12,283 )
Cumulative effect of accounting change                                  (42 )          0            0

   Balance, end of period                                           13,682        17,769       13,118

Accumulated other comprehensive income (loss)
Balance, beginning of period                                            627        1,794        2,522
Other comprehensive loss                                             (2,856 )     (1,167 )       (728 )
Cumulative effect of accounting change                                   42            0            0

   Balance, end of period                                            (2,187 )        627        1,794

Total stockholders’ equity                                  $       82,718      $ 87,711     $ 83,090

Refer to accompanying notes.




                                                  54
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 56 of 131
                                                         PART II
                                                          Item 8

                                       NOTES TO FINANCIAL STATEMENTS
                                        NOTE 1 — ACCOUNTING POLICIES

Accounting Principles

Our consolidated financial statements and accompanying notes are prepared in accordance with accounting principles
generally accepted in the United States of America (“GAAP”).

We have recast certain prior period income tax liabilities as discussed in the Recent Tax Legislation section below. We
have also recast prior period securities lending payables to other current liabilities in our consolidated balance sheets
to conform to the current period presentation. These items had no impact in our consolidated income statements or
net cash from or used in operating, financing, or investing in our consolidated cash flows statements.

Principles of Consolidation

The consolidated financial statements include the accounts of Microsoft Corporation and its subsidiaries. Intercompany
transactions and balances have been eliminated. Equity investments for which we are able to exercise significant
influence over but do not control the investee and are not the primary beneficiary of the investee’s activities are
accounted for using the equity method. Investments for which we are not able to exercise significant influence over the
investee and which do not have readily determinable fair values are accounted for under the cost method.

Estimates and Assumptions

Preparing financial statements requires management to make estimates and assumptions that affect the reported
amounts of assets, liabilities, revenue, and expenses. Examples of estimates and assumptions include: for revenue
recognition, determining the nature and timing of satisfaction of performance obligations, and determining the
standalone selling price (“SSP”) of performance obligations, variable consideration, and other obligations such as
product returns and refunds; loss contingencies; product warranties; the fair value of and/or potential impairment of
goodwill and intangible assets for our reporting units; product life cycles; useful lives of our tangible and intangible
assets; allowances for doubtful accounts; the market value of, and demand for, our inventory; stock-based
compensation forfeiture rates; when technological feasibility is achieved for our products; the potential outcome of
future tax consequences of events that have been recognized in our consolidated financial statements or tax returns;
and determining when investment impairments are other-than-temporary. Actual results and outcomes may differ from
management’s estimates and assumptions.

Foreign Currencies

Assets and liabilities recorded in foreign currencies are translated at the exchange rate on the balance sheet date.
Revenue and expenses are translated at average rates of exchange prevailing during the year. Translation adjustments
resulting from this process are recorded to other comprehensive income (“OCI”).

Revenue

Product Revenue and Service and Other Revenue

Product revenue includes sales from operating systems; cross-device productivity applications; server applications;
business solution applications; desktop and server management tools; software development tools; video games; and
hardware such as PCs, tablets, gaming and entertainment consoles, other intelligent devices, and related accessories.

Service and other revenue includes sales from cloud-based solutions that provide customers with software, services,
platforms, and content such as Microsoft Office 365, Microsoft Azure, Microsoft Dynamics 365, and Xbox Live; solution
support; and consulting services. Service and other revenue also includes sales from online advertising and LinkedIn.




                                                           55
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 57 of 131
                                                        PART II
                                                         Item 8

Revenue Recognition

Revenue is recognized upon transfer of control of promised products or services to customers in an amount that reflects
the consideration we expect to receive in exchange for those products or services. We enter into contracts that can
include various combinations of products and services, which are generally capable of being distinct and accounted
for as separate performance obligations. Revenue is recognized net of allowances for returns and any taxes collected
from customers, which are subsequently remitted to governmental authorities.

Nature of Products and Services

Licenses for on-premises software provide the customer with a right to use the software as it exists when made
available to the customer. Customers may purchase perpetual licenses or subscribe to licenses, which provide
customers with the same functionality and differ mainly in the duration over which the customer benefits from the
software. Revenue from distinct on-premises licenses is recognized upfront at the point in time when the software is
made available to the customer. In cases where we allocate revenue to software updates, primarily because the
updates are provided at no additional charge, revenue is recognized as the updates are provided, which is generally
ratably over the estimated life of the related device or license.

Certain volume licensing programs, including Enterprise Agreements, include on-premises licenses combined with
Software Assurance (“SA”). SA conveys rights to new software and upgrades released over the contract period and
provides support, tools, and training to help customers deploy and use products more efficiently. On-premises licenses
are considered distinct performance obligations when sold with SA. Revenue allocated to SA is generally recognized
ratably over the contract period as customers simultaneously consume and receive benefits, given that SA comprises
distinct performance obligations that are satisfied over time.

Cloud services, which allow customers to use hosted software over the contract period without taking possession of
the software, are provided on either a subscription or consumption basis. Revenue related to cloud services provided
on a subscription basis is recognized ratably over the contract period. Revenue related to cloud services provided on
a consumption basis, such as the amount of storage used in a period, is recognized based on the customer utilization
of such resources. When cloud services require a significant level of integration and interdependency with software
and the individual components are not considered distinct, all revenue is recognized over the period in which the cloud
services are provided.

Revenue from search advertising is recognized when the advertisement appears in the search results or when the
action necessary to earn the revenue has been completed. Revenue from consulting services is recognized as services
are provided.

Our hardware is generally highly dependent on, and interrelated with, the underlying operating system and cannot
function without the operating system. In these cases, the hardware and software license are accounted for as a single
performance obligation and revenue is recognized at the point in time when ownership is transferred to resellers or
directly to end customers through retail stores and online marketplaces.

Refer to Note 21 – Segment Information and Geographic Data for further information, including revenue by significant
product and service offering.

Significant Judgments

Our contracts with customers often include promises to transfer multiple products and services to a customer.
Determining whether products and services are considered distinct performance obligations that should be accounted
for separately versus together may require significant judgment. When a cloud-based service includes both on-
premises software licenses and cloud services, judgment is required to determine whether the software license is
considered distinct and accounted for separately, or not distinct and accounted for together with the cloud service and
recognized over time. Certain cloud services, primarily Office 365, depend on a significant level of integration,
interdependency, and interrelation between the desktop applications and cloud services, and are accounted for
together as one performance obligation. Revenue from Office 365 is recognized ratably over the period in which the
cloud services are provided.

Judgment is required to determine the SSP for each distinct performance obligation. We use a single amount to
estimate SSP for items that are not sold separately, including on-premises licenses sold with SA or software updates
provided at no additional charge. We use a range of amounts to estimate SSP when we sell each of the products and

                                                          56
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 58 of 131
                                                         PART II
                                                          Item 8

services separately and need to determine whether there is a discount to be allocated based on the relative SSP of
the various products and services.

In instances where SSP is not directly observable, such as when we do not sell the product or service separately, we
determine the SSP using information that may include market conditions and other observable inputs. We typically
have more than one SSP for individual products and services due to the stratification of those products and services
by customers and circumstances. In these instances, we may use information such as the size of the customer and
geographic region in determining the SSP.

Due to the various benefits from and the nature of our SA program, judgment is required to assess the pattern of
delivery, including the exercise pattern of certain benefits across our portfolio of customers.

Our products are generally sold with a right of return, we may provide other credits or incentives, and in certain
instances we estimate customer usage of our products and services, which are accounted for as variable consideration
when determining the amount of revenue to recognize. Returns and credits are estimated at contract inception and
updated at the end of each reporting period if additional information becomes available. Changes to our estimated
variable consideration were not material for the periods presented.

Contract Balances

Timing of revenue recognition may differ from the timing of invoicing to customers. We record a receivable when
revenue is recognized prior to invoicing, or unearned revenue when revenue is recognized subsequent to invoicing.
For multi-year agreements, we generally invoice customers annually at the beginning of each annual coverage period.
We record a receivable related to revenue recognized for multi-year on-premises licenses as we have an unconditional
right to invoice and receive payment in the future related to those licenses.

The opening balance of current and long-term accounts receivable, net of allowance for doubtful accounts, was $22.3
billion as of July 1, 2016.

As of June 30, 2018 and 2017, long-term accounts receivable, net of allowance for doubtful accounts, were $1.8 billion
and $1.7 billion, respectively, and are included in other long-term assets in our consolidated balance sheets.

The allowance for doubtful accounts reflects our best estimate of probable losses inherent in the accounts receivable
balance. We determine the allowance based on known troubled accounts, historical experience, and other currently
available evidence.

Activity in the allowance for doubtful accounts was as follows:
(In millions)

Year Ended June 30,                                                                              2018    2017     2016

Balance, beginning of period                                                                  $ 361 $ 409 $ 289
  Charged to costs and other                                                                    134    58   175
  Write-offs                                                                                    (98) (106)  (55)

Balance, end of period                                                                        $ 397 $ 361 $ 409

Allowance for doubtful accounts included in our consolidated balance sheets:

June 30,                                                                                     2018       2017     2016

Accounts receivable, net of allowance for doubtful accounts                              $    377 $     345 $     392
Other long-term assets                                                                         20        16        17

   Total                                                                                 $    397 $     361 $    409

Unearned revenue comprises mainly unearned revenue related to volume licensing programs, which may include SA
and cloud services. Unearned revenue is generally invoiced annually at the beginning of each contract period for multi-
year agreements and recognized ratably over the coverage period. Unearned revenue also includes payments for
consulting services to be performed in the future; LinkedIn subscriptions; Office 365 subscriptions; Xbox Live
subscriptions; Windows 10 post-delivery support; Dynamics business solutions; Skype prepaid credits and

                                                           57
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 59 of 131
                                                         PART II
                                                          Item 8

subscriptions; and other offerings for which we have been paid in advance and earn the revenue when we transfer
control of the product or service.
Refer to Note 15 – Unearned Revenue for further information, including unearned revenue by segment and changes
in unearned revenue during the period.
Payment terms and conditions vary by contract type, although terms generally include a requirement of payment within
30 to 60 days. In instances where the timing of revenue recognition differs from the timing of invoicing, we have
determined our contracts generally do not include a significant financing component. The primary purpose of our
invoicing terms is to provide customers with simplified and predictable ways of purchasing our products and services,
not to receive financing from our customers or to provide customers with financing. Examples include invoicing at the
beginning of a subscription term with revenue recognized ratably over the contract period, and multi-year on-premises
licenses that are invoiced annually with revenue recognized upfront.

Assets Recognized from Costs to Obtain a Contract with a Customer

We recognize an asset for the incremental costs of obtaining a contract with a customer if we expect the benefit of
those costs to be longer than one year. We have determined that certain sales incentive programs meet the
requirements to be capitalized. Total capitalized costs to obtain a contract were immaterial during the periods presented
and are included in other current and long-term assets in our consolidated balance sheets.

We apply a practical expedient to expense costs as incurred for costs to obtain a contract with a customer when the
amortization period would have been one year or less. These costs include our internal sales force compensation
program and certain partner sales incentive programs as we have determined annual compensation is commensurate
with annual sales activities.

Cost of Revenue

Cost of revenue includes: manufacturing and distribution costs for products sold and programs licensed; operating
costs related to product support service centers and product distribution centers; costs incurred to include software on
PCs sold by original equipment manufacturers (“OEM”), to drive traffic to our websites, and to acquire online advertising
space; costs incurred to support and maintain Internet-based products and services, including datacenter costs and
royalties; warranty costs; inventory valuation adjustments; costs associated with the delivery of consulting services;
and the amortization of capitalized software development costs. Capitalized software development costs are amortized
over the estimated lives of the products.

Product Warranty

We provide for the estimated costs of fulfilling our obligations under hardware and software warranties at the time the
related revenue is recognized. For hardware warranties, we estimate the costs based on historical and projected
product failure rates, historical and projected repair costs, and knowledge of specific product failures (if any). The
specific hardware warranty terms and conditions vary depending upon the product sold and the country in which we
do business, but generally include parts and labor over a period generally ranging from 90 days to three years. For
software warranties, we estimate the costs to provide bug fixes, such as security patches, over the estimated life of the
software. We regularly reevaluate our estimates to assess the adequacy of the recorded warranty liabilities and adjust
the amounts as necessary.

Research and Development

Research and development expenses include payroll, employee benefits, stock-based compensation expense, and
other headcount-related expenses associated with product development. Research and development expenses also
include third-party development and programming costs, localization costs incurred to translate software for
international markets, and the amortization of purchased software code and services content. Such costs related to
software development are included in research and development expense until the point that technological feasibility
is reached, which for our software products, is generally shortly before the products are released to production. Once
technological feasibility is reached, such costs are capitalized and amortized to cost of revenue over the estimated
lives of the products.




                                                           58
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 60 of 131
                                                          PART II
                                                           Item 8

Sales and Marketing

Sales and marketing expenses include payroll, employee benefits, stock-based compensation expense, and other
headcount-related expenses associated with sales and marketing personnel, and the costs of advertising, promotions,
trade shows, seminars, and other programs. Advertising costs are expensed as incurred. Advertising expense was
$1.6 billion, $1.5 billion, and $1.6 billion in fiscal years 2018, 2017, and 2016, respectively.

Stock-Based Compensation

Compensation cost for stock awards, which include restricted stock units (“RSUs”) and performance stock units
(“PSUs”), is measured at the fair value on the grant date and recognized as expense, net of estimated forfeitures, over
the related service or performance period. The fair value of stock awards is based on the quoted price of our common
stock on the grant date less the present value of expected dividends not received during the vesting period. We
measure the fair value of PSUs using a Monte Carlo valuation model. Compensation cost for RSUs is recognized using
the straight-line method and for PSUs is recognized using the accelerated method.

Compensation expense for the employee stock purchase plan (“ESPP”) is measured as the discount the employee is
entitled to upon purchase and is recognized in the period of purchase.

Income Taxes

Income tax expense includes U.S. and international income taxes, and interest and penalties on uncertain tax positions.
Certain income and expenses are not reported in tax returns and financial statements in the same year. The tax effect
of such temporary differences is reported as deferred income taxes. Deferred tax assets are reported net of a valuation
allowance when it is more likely than not that a tax benefit will not be realized. All deferred income taxes are classified
as long-term in our consolidated balance sheets.

Fair Value Measurements

We account for certain assets and liabilities at fair value. The hierarchy below lists three levels of fair value based on
the extent to which inputs used in measuring fair value are observable in the market. We categorize each of our fair
value measurements in one of these three levels based on the lowest level input that is significant to the fair value
measurement in its entirety. These levels are:
       •   Level 1 – inputs are based upon unadjusted quoted prices for identical instruments in active markets. Our
           Level 1 non-derivative investments primarily include U.S. government securities, common and preferred
           stock, and mutual funds. Our Level 1 derivative assets and liabilities include those actively traded on
           exchanges.
       •   Level 2 – inputs are based upon quoted prices for similar instruments in active markets, quoted prices for
           identical or similar instruments in markets that are not active, and model-based valuation techniques (e.g.
           the Black-Scholes model) for which all significant inputs are observable in the market or can be corroborated
           by observable market data for substantially the full term of the assets or liabilities. Where applicable, these
           models project future cash flows and discount the future amounts to a present value using market-based
           observable inputs including interest rate curves, credit spreads, foreign exchange rates, and forward and
           spot prices for currencies. Our Level 2 non-derivative investments consist primarily of corporate notes and
           bonds, foreign government bonds, mortgage- and asset-backed securities, commercial paper, certificates
           of deposit, and U.S. agency securities. Our Level 2 derivative assets and liabilities primarily include certain
           over-the-counter option and swap contracts.
       •   Level 3 – inputs are generally unobservable and typically reflect management’s estimates of assumptions
           that market participants would use in pricing the asset or liability. The fair values are therefore determined
           using model-based techniques, including option pricing models and discounted cash flow models. Our Level
           3 non-derivative assets and liabilities primarily comprise investments in common and preferred stock, and
           goodwill and intangible assets, when they are recorded at fair value due to an impairment
           charge. Unobservable inputs used in the models are significant to the fair values of the assets and liabilities.

We measure certain assets, including our cost and equity method investments, at fair value on a nonrecurring basis
when they are deemed to be other-than-temporarily impaired. The fair values of these investments are determined
based on valuation techniques using the best information available, and may include quoted market prices, market
comparables, and discounted cash flow projections. An impairment charge is recorded when the cost of the investment
exceeds its fair value and this condition is determined to be other-than-temporary.
                                                            59
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 61 of 131
                                                           PART II
                                                            Item 8

Our other current financial assets and current financial liabilities have fair values that approximate their carrying values.

Financial Instruments

Investments

We consider all highly liquid interest-earning investments with a maturity of three months or less at the date of purchase
to be cash equivalents. The fair values of these investments approximate their carrying values. In general, investments
with original maturities of greater than three months and remaining maturities of less than one year are classified as
short-term investments. Investments with maturities beyond one year may be classified as short-term based on their
highly liquid nature and because such marketable securities represent the investment of cash that is available for
current operations. All cash equivalents and short-term investments are classified as available-for-sale and realized
gains and losses are recorded using the specific identification method. Changes in market value, excluding other-than-
temporary impairments, are reflected in OCI.

Equity and other investments classified as long-term include both debt and equity instruments. Debt and publicly-traded
equity securities are classified as available-for-sale and realized gains and losses are recorded using the specific
identification method. Changes in the market value of available-for-sale securities, excluding other-than-temporary
impairments, are reflected in OCI. Common and preferred stock and other investments that are restricted for more than
one year or are not publicly traded are recorded at cost or using the equity method.

We lend certain fixed-income and equity securities to increase investment returns. These transactions are accounted
for as secured borrowings and the loaned securities continue to be carried as investments in our consolidated balance
sheets. Cash and/or security interests are received as collateral for the loaned securities with the amount determined
based upon the underlying security lent and the creditworthiness of the borrower. Cash received is recorded as an
asset with a corresponding liability.

Investments are considered to be impaired when a decline in fair value is judged to be other-than-temporary. Fair value
is calculated based on publicly available market information or other estimates determined by management. We employ
a systematic methodology on a quarterly basis that considers available quantitative and qualitative evidence in
evaluating potential impairment of our investments. If the cost of an investment exceeds its fair value, we evaluate,
among other factors, general market conditions, credit quality of debt instrument issuers, the duration and extent to
which the fair value is less than cost, and for equity securities, our intent and ability to hold, or plans to sell, the
investment. For fixed-income securities, we also evaluate whether we have plans to sell the security or it is more likely
than not that we will be required to sell the security before recovery. We also consider specific adverse conditions
related to the financial health of and business outlook for the investee, including industry and sector performance,
changes in technology, and operational and financing cash flow factors. Once a decline in fair value is determined to
be other-than-temporary, an impairment charge is recorded to other income (expense), net and a new cost basis in the
investment is established.

Derivatives

Derivative instruments are recognized as either assets or liabilities and are measured at fair value. The accounting for
changes in the fair value of a derivative depends on the intended use of the derivative and the resulting designation.

For derivative instruments designated as fair value hedges, the gains (losses) are recognized in earnings in the periods
of change together with the offsetting losses (gains) on the hedged items attributed to the risk being hedged. For
options designated as fair value hedges, changes in the time value are excluded from the assessment of hedge
effectiveness and are recognized in earnings.

For derivative instruments designated as cash flow hedges, the effective portion of the gains (losses) on the derivatives
is initially reported as a component of OCI and is subsequently recognized in earnings when the hedged exposure is
recognized in earnings. For options designated as cash flow hedges, changes in the time value are excluded from the
assessment of hedge effectiveness and are recognized in earnings. Gains (losses) on derivatives representing either
hedge components excluded from the assessment of effectiveness or hedge ineffectiveness are recognized in
earnings.




                                                             60
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 62 of 131
                                                           PART II
                                                            Item 8

For derivative instruments that are not designated as hedges, gains (losses) from changes in fair values are primarily
recognized in other income (expense), net.

Inventories

Inventories are stated at average cost, subject to the lower of cost or net realizable value. Cost includes materials,
labor, and manufacturing overhead related to the purchase and production of inventories. Net realizable value is the
estimated selling price less estimated costs of completion, disposal, and transportation. We regularly review inventory
quantities on hand, future purchase commitments with our suppliers, and the estimated utility of our inventory. If our
review indicates a reduction in utility below carrying value, we reduce our inventory to a new cost basis through a
charge to cost of revenue.

Property and Equipment

Property and equipment is stated at cost less accumulated depreciation, and depreciated using the straight-line method
over the shorter of the estimated useful life of the asset or the lease term. The estimated useful lives of our property
and equipment are generally as follows: computer software developed or acquired for internal use, three to seven
years; computer equipment, two to three years; buildings and improvements, five to 15 years; leasehold improvements,
three to 20 years; and furniture and equipment, one to 10 years. Land is not depreciated.

Leases

We determine if an arrangement is a lease at inception. Operating leases are included in operating lease right-of-use
(“ROU”) assets, other current liabilities, and operating lease liabilities in our consolidated balance sheets. Finance
leases are included in property and equipment, other current liabilities, and other long-term liabilities in our consolidated
balance sheets.

ROU assets represent our right to use an underlying asset for the lease term and lease liabilities represent our
obligation to make lease payments arising from the lease. Operating lease ROU assets and liabilities are recognized
at commencement date based on the present value of lease payments over the lease term. As most of our leases do
not provide an implicit rate, we use our incremental borrowing rate based on the information available at
commencement date in determining the present value of lease payments. We use the implicit rate when readily
determinable. The operating lease ROU asset also includes any lease payments made and excludes lease incentives.
Our lease terms may include options to extend or terminate the lease when it is reasonably certain that we will exercise
that option. Lease expense for lease payments is recognized on a straight-line basis over the lease term.

We have lease agreements with lease and non-lease components, which are generally accounted for separately. For
certain equipment leases, such as vehicles, we account for the lease and non-lease components as a single lease
component. Additionally, for certain equipment leases, we apply a portfolio approach to effectively account for the
operating lease ROU assets and liabilities.

Goodwill

Goodwill is tested for impairment at the reporting unit level (operating segment or one level below an operating
segment) on an annual basis (May 1 for us) and between annual tests if an event occurs or circumstances change that
would more likely than not reduce the fair value of a reporting unit below its carrying value.

Intangible Assets

All of our intangible assets are subject to amortization and are amortized using the straight-line method over their
estimated period of benefit, ranging from one to 20 years. We evaluate the recoverability of intangible assets
periodically by taking into account events or circumstances that may warrant revised estimates of useful lives or that
indicate the asset may be impaired.

Recent Tax Legislation

On December 22, 2017, the Tax Cuts and Jobs Act (“TCJA”) was enacted into law, which significantly changes existing
U.S. tax law and includes numerous provisions that affect our business. Refer to Note 13 – Income Taxes for further
discussion.


                                                             61
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 63 of 131
                                                          PART II
                                                           Item 8

As a result of the TCJA, we have recast certain prior period income tax liabilities in our consolidated balance sheets to
conform to the current period presentation. Previously reported balances were impacted as follows:

                                                                                                       As
                                                                                                Previously              As
(In millions)                                                                                    Reported         Adjusted

                                                                                                                  June 30,
Balance Sheets                                                                                                       2017

Long-term income taxes                                                                    $           0 $         13,485
Other long-term liabilities                                                                      17,034            3,549

These adjustments had no impact in our consolidated income statements or net cash from or used in operating,
financing, or investing in our consolidated cash flows statements.

Recent Accounting Guidance

Recently Adopted Accounting Guidance

Comprehensive Income – Reclassification of Certain Tax Effects

In February 2018, the Financial Accounting Standards Board (“FASB”) issued new guidance to allow a reclassification
from accumulated other comprehensive income (“AOCI”) to retained earnings for stranded tax effects resulting from
the TCJA. In the second quarter of fiscal year 2018, we remeasured our deferred taxes related to unrealized gains on
our investment balances using the reduced tax rate. As required by GAAP, we recognized the net tax benefit in the
provision for income taxes in our consolidated income statements, even though the deferred taxes were initially
recognized in AOCI, which resulted in stranded tax effects. We elected to early adopt the standard effective April 1,
2018 and reclassified a $42 million net tax benefit from AOCI to retained earnings in our consolidated balance sheets.
Adoption of the standard had no impact to our consolidated income statements or cash flows statements.

Leases

In February 2016, the FASB issued a new standard related to leases to increase transparency and comparability
among organizations by requiring the recognition of ROU assets and lease liabilities on the balance sheet. Most
prominent among the changes in the standard is the recognition of ROU assets and lease liabilities by lessees for
those leases classified as operating leases. Under the standard, disclosures are required to meet the objective of
enabling users of financial statements to assess the amount, timing, and uncertainty of cash flows arising from leases.
We are also required to recognize and measure leases existing at, or entered into after, the beginning of the earliest
comparative period presented using a modified retrospective approach, with certain practical expedients available.

We elected to early adopt the standard effective July 1, 2017 concurrent with our adoption of the new standard related
to revenue recognition. We elected the available practical expedients and implemented internal controls and key
system functionality to enable the preparation of financial information on adoption.

The standard had a material impact in our consolidated balance sheets, but did not have an impact in our consolidated
income statements. The most significant impact was the recognition of ROU assets and lease liabilities for operating
leases, while our accounting for finance leases remained substantially unchanged. Adoption of the standard required
us to restate certain previously reported results, including the recognition of additional ROU assets and lease liabilities
for operating leases. Refer to Impacts to Previously Reported Results below for the impact of adoption of the standard
in our consolidated financial statements.

Revenue from Contracts with Customers

In May 2014, the FASB issued a new standard related to revenue recognition. Under the standard, revenue is
recognized when a customer obtains control of promised goods or services in an amount that reflects the consideration
the entity expects to receive in exchange for those goods or services. In addition, the standard requires disclosure of
the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers.

We elected to early adopt the standard effective July 1, 2017, using the full retrospective method, which required us to
restate each prior reporting period presented. We implemented internal controls and key system functionality to enable
the preparation of financial information on adoption.

                                                            62
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 64 of 131
                                                         PART II
                                                          Item 8

The most significant impact of the standard relates to our accounting for software license revenue. Specifically, for
Windows 10, we recognize revenue predominantly at the time of billing and delivery rather than ratably over the life of
the related device. For certain multi-year commercial software subscriptions that include both distinct software licenses
and SA, we recognize license revenue at the time of contract execution rather than over the subscription period. Due
to the complexity of certain of our commercial license subscription contracts, the actual revenue recognition treatment
required under the standard depends on contract-specific terms and in some instances may vary from recognition at
the time of billing. Revenue recognition related to our hardware, cloud offerings (such as Office 365), LinkedIn, and
professional services remains substantially unchanged.

Adoption of the standard using the full retrospective method required us to restate certain previously reported results,
including the recognition of additional revenue and an increase in the provision for income taxes, primarily due to the
net change in Windows 10 revenue recognition. In addition, adoption of the standard resulted in an increase in accounts
receivable and other current and long-term assets, driven by unbilled receivables from upfront recognition of revenue
for certain multi-year commercial software subscriptions that include both distinct software licenses and SA; a reduction
of unearned revenue, driven by the upfront recognition of license revenue from Windows 10 and certain multi-year
commercial software subscriptions; and an increase in deferred income taxes, driven by the upfront recognition of
revenue. Refer to Impacts to Previously Reported Results below for the impact of adoption of the standard in our
consolidated financial statements.

Impacts to Previously Reported Results

Adoption of the standards related to revenue recognition and leases impacted our previously reported results as
follows:
                                                                                                            New
                                                                                        As              Revenue
                                                                                 Previously             Standard                 As
(In millions, except per share amounts)                                           Reported            Adjustment           Restated

Income Statements
Year Ended June 30, 2017
Revenue                                                                     $        89,950     $        6,621     $       96,571
Provision for income taxes                                                            1,945              2,467              4,412
Net income                                                                           21,204              4,285             25,489
Diluted earnings per share                                                             2.71               0.54               3.25
Year Ended June 30, 2016
Revenue                                                                     $        85,320     $        5,834     $       91,154
Provision for income taxes                                                            2,953              2,147              5,100
Net income                                                                           16,798              3,741             20,539
Diluted earnings per share                                                             2.10               0.46               2.56

                                                                                               New
                                                                               As          Revenue      New Lease
                                                                        Previously         Standard       Standard               As
(In millions)                                                            Reported        Adjustment     Adjustment         Restated

Balance Sheets
June 30, 2017
Accounts receivable, net of allowance for doubtful accounts         $    19,792      $      2,639 $             0      $   22,431
Operating lease right-of-use assets                                           0                 0           6,555           6,555
Other current and long-term assets                                       11,147                32               0          11,179
Unearned revenue                                                         44,479           (17,823)              0          26,656
Deferred income taxes                                                       531             5,203               0           5,734
Operating lease liabilities                                                   0                 0           5,372           5,372
Other current and long-term liabilities                                  23,464               (26)          1,183          24,621
Stockholders' equity                                                     72,394            15,317               0          87,711

Adoption of the standards related to revenue recognition and leases had no impact to cash from or used in operating,
financing, or investing in our consolidated cash flows statements.


                                                           63
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 65 of 131
                                                          PART II
                                                           Item 8

Recent Accounting Guidance Not Yet Adopted

Financial Instruments – Targeted Improvements to Accounting for Hedging Activities

In August 2017, the FASB issued new guidance related to accounting for hedging activities. This guidance expands
strategies that qualify for hedge accounting, changes how many hedging relationships are presented in the financial
statements, and simplifies the application of hedge accounting in certain situations. The standard will be effective for
us beginning July 1, 2019, with early adoption permitted for any interim or annual period before the effective date.
Adoption of the standard will be applied using a modified retrospective approach through a cumulative-effect
adjustment to retained earnings as of the effective date. We are currently evaluating the impact of this standard in our
consolidated financial statements, including accounting policies, processes, and systems.

Income Taxes – Intra-Entity Asset Transfers

In October 2016, the FASB issued new guidance requiring an entity to recognize the income tax consequences of an
intra-entity transfer of an asset other than inventory when the transfer occurs, rather than when the asset has been
sold to an outside party. This guidance is effective for us beginning July 1, 2018, with early adoption permitted beginning
July 1, 2017. We plan to adopt the guidance effective July 1, 2018. Adoption of the guidance will be applied using a
modified retrospective approach through a cumulative-effect adjustment to retained earnings as of the effective date.
We currently expect a net cumulative-effect adjustment of approximately $550 million, which will reverse the deferral
of income tax consequences from past intra-entity transfers involving assets other than inventory and new deferred
tax assets for amounts not recognized under current GAAP, partially offset by a U.S. deferred tax liability related to
global intangible low-taxed income (“GILTI”). Adoption of the standard is expected to result in an increase in long-term
deferred tax assets of $2.8 billion, an increase in long-term deferred tax liabilities of $2.1 billion, and a reduction to
other current assets of $150 million. As a result of the TCJA, we are continuing to evaluate the impact of this standard
in our consolidated financial statements, including accounting policies, processes, and systems.

Financial Instruments – Credit Losses

In June 2016, the FASB issued a new standard to replace the incurred loss impairment methodology under current
GAAP with a methodology that reflects expected credit losses and requires consideration of a broader range of
reasonable and supportable information to inform credit loss estimates. We will be required to use a forward-looking
expected credit loss model for accounts receivables, loans, and other financial instruments. Credit losses relating to
available-for-sale debt securities will also be recorded through an allowance for credit losses rather than as a reduction
in the amortized cost basis of the securities. The standard will be effective for us beginning July 1, 2020, with early
adoption permitted beginning July 1, 2019. Adoption of the standard will be applied using a modified retrospective
approach through a cumulative-effect adjustment to retained earnings as of the effective date to align our credit loss
methodology with the new standard. We are currently evaluating the impact of this standard in our consolidated
financial statements, including accounting policies, processes, and systems.

Financial Instruments – Recognition, Measurement, Presentation, and Disclosure

In January 2016, the FASB issued a new standard related to certain aspects of recognition, measurement,
presentation, and disclosure of financial instruments. Most prominent among the changes in the standard is the
requirement for changes in the fair value of our equity investments, with certain exceptions, to be recognized through
net income rather than OCI. Under the standard, equity investments that do not have a readily determinable fair value
are eligible for the measurement alternative. Using the measurement alternative, investments without readily
determinable fair values will be valued at cost, with adjustments for changes in price or impairments reflected through
net income.

The standard will be effective for us beginning July 1, 2018. Adoption of the standard will be applied using a modified
retrospective approach through a cumulative-effect adjustment from AOCI to retained earnings as of the effective date.
A cumulative-effect adjustment will capture any previously held unrealized gains and losses held in AOCI related to
our equity investments carried at fair value as well as the impact of recording the fair value of certain equity investments
carried at cost. In preparation for adoption of this standard, we have implemented internal controls to align with the
new standard and have concluded that we will elect the measurement alternative for equity investments that do not
have readily determinable fair values.

The impact in our consolidated balance sheets upon adoption will not be material. Adoption of the standard will have
no impact to cash from or used in operating, financing or investing in our consolidated cash flows statements.

                                                            64
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 66 of 131
                                                          PART II
                                                           Item 8

                                               NOTE 2 — EARNINGS PER SHARE
Basic earnings per share (“EPS”) is computed based on the weighted average number of shares of common stock
outstanding during the period. Diluted EPS is computed based on the weighted average number of shares of common
stock plus the effect of dilutive potential common shares outstanding during the period using the treasury stock method.
Dilutive potential common shares include outstanding stock options and stock awards.

The components of basic and diluted EPS were as follows:
(In millions, except earnings per share)

Year Ended June 30,                                                                            2018        2017        2016

Net income available for common shareholders (A)                                      $ 16,571 $ 25,489 $ 20,539
Weighted average outstanding shares of common stock (B)                                       7,700      7,746        7,925
Dilutive effect of stock-based awards                                                            94         86           88

Common stock and common stock equivalents (C)                                                 7,794      7,832        8,013
Earnings Per Share

Basic (A/B)                                                                           $        2.15 $     3.29 $       2.59
Diluted (A/C)                                                                         $        2.13 $     3.25 $       2.56


Anti-dilutive stock-based awards excluded from the calculations of diluted EPS were immaterial during the periods
presented.

                                           NOTE 3 — OTHER INCOME (EXPENSE), NET

The components of other income (expense), net were as follows:

(In millions)

Year Ended June 30,                                                                            2018       2017        2016

Dividends and interest income                                                         $ 2,214 $ 1,387 $      903
Interest expense                                                                        (2,733 ) (2,222 ) (1,243 )
Net recognized gains on investments                                                      2,399    2,583      668
Net losses on derivatives                                                                 (187 )   (510 )   (443 )
Net losses on foreign currency remeasurements                                             (218 )   (111 )   (129 )
Other, net                                                                                 (59 )   (251 )   (195 )

   Total                                                                              $ 1,416 $           876     $   (439 )

Following are details of net recognized gains (losses) on investments during the periods reported:

(In millions)

Year Ended June 30,                                                                             2018       2017       2016

Other-than-temporary impairments of investments                                           $      (47 ) $   (55 ) $ (322 )
Realized gains from sales of available-for-sale securities                                     3,478     3,064     1,376
Realized losses from sales of available-for-sale securities                                   (1,032 )    (426 )    (386 )

   Total                                                                                  $ 2,399      $ 2,583    $   668




                                                              65
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 67 of 131
                                                               PART II
                                                                Item 8

                                                NOTE 4 — INVESTMENTS

Investment Components

The components of investments, including associated derivatives, were as follows:

                                                                                                       Cash                         Equity
                                              Unrealized       Unrealized         Recorded         and Cash      Short-term     and Other
(In millions)                Cost Basis           Gains           Losses             Basis       Equivalents   Investments    Investments

June 30, 2018

Cash                      $   3,942       $           0    $             0    $     3,942    $       3,942     $        0     $         0
Mutual funds                    246                   0                  0            246              246              0               0
Commercial paper              2,513                   0                  0          2,513            2,215            298               0
Certificates of deposit       2,058                   0                  0          2,058            1,865            193               0
U.S. government and
  agency securities         109,862                 62           (1,167)          108,757            3,678         105,079              0
Foreign government bonds      5,182                  1              (10)            5,173                0           5,173              0
Mortgage- and asset-
  backed securities           3,868                  4                 (13)         3,859                 0          3,859              0
Corporate notes and bonds     6,947                 21                 (56)         6,912                 0          6,912              0
Municipal securities            271                 37                  (1)           307                 0            307              0
Common and preferred
  stock                       1,220                 95                 (10)         1,305                 0              0        1,305
Other investments               558                  0                   0            558                 0              1          557

   Total                   $ 136,667      $        220     $     (1,257) $ 135,630           $     11,946      $ 121,822      $   1,862

                                                                                                       Cash                         Equity
                                              Unrealized       Unrealized         Recorded         and Cash      Short-term     and Other
(In millions)                Cost Basis           Gains           Losses             Basis       Equivalents   Investments    Investments

June 30, 2017

Cash                      $   3,624       $           0    $             0    $     3,624    $       3,624     $        0     $         0
Mutual funds                  1,478                   0                  0          1,478            1,478              0               0
Commercial paper                319                   0                  0            319               69            250               0
Certificates of deposit       1,358                   0                  0          1,358              972            386               0
U.S. government and
  agency securities         112,119                 85                (360)       111,844               16         111,828              0
Foreign government bonds      5,276                  2                 (13)         5,265            1,504           3,761              0
Mortgage- and asset-
  backed securities           3,921                 14                  (4)         3,931                 0          3,931              0
Corporate notes and bonds     4,786                 61                 (12)         4,835                 0          4,835              0
Municipal securities            284                 43                   0            327                 0            327              0
Common and preferred
  stock                       2,472              3,062                 (34)         5,500                 0              0        5,500
Other investments               523                  0                   0            523                 0              0          523

   Total                   $ 136,160      $      3,267     $          (423) $ 139,004        $       7,663     $ 125,318      $   6,023




                                                                 66
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 68 of 131
                                                                PART II
                                                                 Item 8




As of June 30, 2018 and 2017, the recorded bases of common and preferred stock that are restricted for more than
one year or are not publicly traded were $999 million and $1.1 billion, respectively. These investments are carried at
cost and are reviewed quarterly for indicators of other-than-temporary impairment. It is not practicable for us to reliably
estimate the fair value of these investments.

As of June 30, 2018 and 2017, collateral received under agreements for loaned securities was $1.8 billion and $3.7
billion, respectively, and primarily comprised U.S. government and agency securities.

Unrealized Losses on Investments

Investments with continuous unrealized losses for less than 12 months and 12 months or greater and their related fair
values were as follows:
                                                    Less than 12 Months              12 Months or Greater
                                                                                                                                       Total
                                                                Unrealized                        Unrealized          Total       Unrealized
(In millions)                                  Fair Value          Losses        Fair Value          Losses      Fair Value          Losses

June 30, 2018

U.S. government and agency securities $         82,352      $     (1,064) $        4,459      $       (103) $     86,811      $     (1,167)
Foreign government bonds                         3,457                (7)             13                (3)        3,470               (10)
Mortgage- and asset-backed securities            2,072                (9)             96                (4)        2,168               (13)
Corporate notes and bonds                        3,111               (43)            301               (13)        3,412               (56)
Municipal securities                                45                (1)              0                 0            45                (1)
Common and preferred stock                          75                (6)              8                (4)           83               (10)

   Total                                   $    91,112      $     (1,130) $        4,877      $       (127) $     95,989      $     (1,257)

                                                    Less than 12 Months              12 Months or Greater
                                                                                                                                       Total
                                                                Unrealized                        Unrealized          Total       Unrealized
(In millions)                                  Fair Value          Losses        Fair Value          Losses      Fair Value          Losses

June 30, 2017

U.S. government and agency securities $         87,558      $          (348) $        371     $         (12) $    87,929      $       (360)
Foreign government bonds                         4,006                   (2)           23               (11)       4,029               (13)
Mortgage- and asset-backed securities            1,068                   (3)          198                (1)       1,266                (4)
Corporate notes and bonds                          669                   (8)          177                (4)         846               (12)
Common and preferred stock                          69                   (6)          148               (28)         217               (34)

   Total                                   $    93,370      $          (367) $        917     $         (56) $    94,287      $       (423)

Unrealized losses from fixed-income securities are primarily attributable to changes in interest rates. Unrealized losses
from domestic and international equities are due to market price movements. Management does not believe any
remaining unrealized losses represent other-than-temporary impairments based on our evaluation of available
evidence.




                                                                  67
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 69 of 131
                                                         PART II
                                                          Item 8

Debt Investment Maturities
                                                                                                                  Estimated
(In millions)                                                                                    Cost Basis       Fair Value

June 30, 2018

Due in one year or less                                                                      $     31,590     $    31,451
Due after one year through five years                                                              76,422          75,810
Due after five years through 10 years                                                              21,765          21,396
Due after 10 years                                                                                    924             922

   Total                                                                                     $   130,701      $   129,579


                                               NOTE 5 — DERIVATIVES

We use derivative instruments to manage risks related to foreign currencies, equity prices, interest rates, and credit;
to enhance investment returns; and to facilitate portfolio diversification. Our objectives for holding derivatives include
reducing, eliminating, and efficiently managing the economic impact of these exposures as effectively as possible.

Our derivative programs include strategies that both qualify and do not qualify for hedge accounting treatment. All
notional amounts presented below are measured in U.S. dollar equivalents.

Foreign Currency

Certain forecasted transactions, assets, and liabilities are exposed to foreign currency risk. We monitor our foreign
currency exposures daily to maximize the economic effectiveness of our foreign currency hedge positions. Option and
forward contracts are used to hedge a portion of forecasted international revenue for up to three years in the future
and are designated as cash flow hedging instruments. Principal currencies hedged include the euro, Japanese yen,
British pound, Canadian dollar, and Australian dollar. As of June 30, 2018 and 2017, the total notional amounts of
these foreign exchange contracts sold were $6.1 billion and $8.9 billion, respectively.

Foreign currency risks related to certain non-U.S. dollar denominated securities are hedged using foreign exchange
forward contracts that are designated as fair value hedging instruments. As of June 30, 2018 and 2017, the total
notional amounts of these foreign exchange contracts sold were $5.0 billion and $5.1 billion, respectively.

Certain options and forwards not designated as hedging instruments are also used to manage the variability in foreign
exchange rates on certain balance sheet amounts and to manage other foreign currency exposures. As of June 30,
2018, the total notional amounts of these foreign exchange contracts purchased and sold were $9.4 billion and $13.4
billion, respectively. As of June 30, 2017, the total notional amounts of these foreign exchange contracts purchased
and sold were $8.8 billion and $10.6 billion, respectively.

Equity

Securities held in our equity and other investments portfolio are subject to market price risk. Market price risk is
managed relative to broad-based global and domestic equity indices using certain convertible preferred investments,
options, futures, and swap contracts not designated as hedging instruments. From time to time, to hedge our price risk,
we may use and designate equity derivatives as hedging instruments, including puts, calls, swaps, and forwards. As
of June 30, 2018, the total notional amounts of equity contracts purchased and sold for managing market price risk
were $49 million and $5 million, respectively. As of June 30, 2017, the total notional amounts of equity contracts
purchased and sold for managing market price risk were $1.9 billion and $2.4 billion, respectively, of which $1.6 billion
and $1.8 billion, respectively, were designated as hedging instruments.




                                                           68
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 70 of 131
                                                           PART II
                                                            Item 8

Interest Rate

Securities held in our fixed-income portfolio are subject to different interest rate risks based on their maturities. We
manage the average maturity of our fixed-income portfolio to achieve economic returns that correlate to certain broad-
based fixed-income indices using exchange-traded option and futures contracts, and over-the-counter swap and option
contracts, none of which are designated as hedging instruments. As of June 30, 2018, the total notional amounts of
fixed-interest rate contracts purchased and sold were $306 million and $390 million, respectively. As of June 30, 2017,
the total notional amounts of fixed-interest rate contracts purchased and sold were $233 million and $352 million,
respectively.

In addition, we use “To Be Announced” forward purchase commitments of mortgage-backed assets to gain exposure
to agency mortgage-backed securities. These meet the definition of a derivative instrument in cases where physical
delivery of the assets is not taken at the earliest available delivery date. As of June 30, 2018 and 2017, the total notional
derivative amounts of mortgage contracts purchased were $568 million and $567 million, respectively.

Credit

Our fixed-income portfolio is diversified and consists primarily of investment-grade securities. We use credit default
swap contracts, not designated as hedging instruments, to manage credit exposures relative to broad-based indices
and to facilitate portfolio diversification. We use credit default swaps as they are a low-cost method of managing
exposure to individual credit risks or groups of credit risks. As of June 30, 2018, the total notional amounts of credit
contracts purchased and sold were $4 million and $82 million, respectively. As of June 30, 2017, the total notional
amounts of credit contracts purchased and sold were $267 million and $63 million, respectively.

Credit-Risk-Related Contingent Features

Certain of our counterparty agreements for derivative instruments contain provisions that require our issued and
outstanding long-term unsecured debt to maintain an investment grade credit rating and require us to maintain
minimum liquidity of $1.0 billion. To the extent we fail to meet these requirements, we will be required to post collateral,
similar to the standard convention related to over-the-counter derivatives. As of June 30, 2018, our long-term
unsecured debt rating was AAA, and cash investments were in excess of $1.0 billion. As a result, no collateral was
required to be posted.




                                                             69
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 71 of 131
                                                             PART II
                                                              Item 8

Fair Values of Derivative Instruments

The following table presents the fair values of derivative instruments designated as hedging instruments (“designated
hedge derivatives”) and not designated as hedging instruments (“non-designated hedge derivatives”). The fair values
exclude the impact of netting derivative assets and liabilities when a legally enforceable master netting agreement
exists and fair value adjustments related to our own credit risk and counterparty credit risk:
                                                                                                Assets                           Liabilities

                                                                 Other       Equity and           Other            Other              Other
                                            Short-term          Current           Other       Long-term          Current         Long-term
(In millions)                             Investments           Assets     Investments           Assets        Liabilities        Liabilities

June 30, 2018
Non-designated Hedge Derivatives

Foreign exchange contracts               $        10     $          221    $         0    $        25      $       (193 ) $              (4 )
Equity contracts                                   2                  0              0              0                (7 )                 0
Interest rate contracts                           11                  0              0              0                (2 )                 0
Credit contracts                                   0                  0              0              0                (1 )                 0

   Total                                 $        23     $          221    $         0    $        25      $       (203 ) $              (4 )
Designated Hedge Derivatives

Foreign exchange contracts               $        95     $          174    $         0    $          0     $            0    $            0
Equity contracts                                   0                  0              0               0                  0                 0

   Total                                 $        95     $          174    $         0    $          0     $            0    $            0

       Total gross amounts of derivatives $      118     $          395    $         0    $        25      $       (203 ) $              (4 )

Gross derivatives either offset or
  subject to an enforceable master
  netting agreement                    $         113     $          395    $         0    $        25      $       (203 ) $              (4 )
Gross amounts of derivatives offset on
  the balance sheet                              (14 )           (135 )              0              (3 )            150                   3

    Net amounts presented on the
      balance sheet                               99                260              0             22                (53 )               (1 )
    Gross amounts of derivatives not
      offset on the balance sheet                   0                  0             0               0                0                   0
    Cash collateral received                        0                  0             0               0             (235 )                 0

           Net amount                    $        99     $          260    $         0    $        22      $       (288 ) $              (1 )




                                                               70
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 72 of 131
                                                             PART II
                                                              Item 8

                                                                                                  Assets                                   Liabilities

                                                                 Other         Equity and           Other                 Other                 Other
                                            Short-term          Current             Other       Long-term               Current            Long-term
(In millions)                             Investments           Assets       Investments           Assets             Liabilities           Liabilities

June 30, 2017
Non-designated Hedge Derivatives

Foreign exchange contracts               $          9    $          203      $         0    $          6         $          (134 ) $               (8 )
Equity contracts                                    3                 0                0               0                      (6 )                  0
Interest rate contracts                             3                 0                0               0                      (7 )                  0
Credit contracts                                    5                 0                0               0                      (1 )                  0

   Total                                 $        20     $          203      $         0    $          6         $          (148 ) $               (8 )
Designated Hedge Derivatives
Foreign exchange contracts               $        80     $          133      $        0     $          0         $            (3 ) $                0
Equity contracts                                   0                  0              67                0                    (186 )                  0

   Total                                 $        80     $          133      $       67     $          0         $          (189 ) $                0

       Total gross amounts of derivatives $      100     $          336      $       67     $          6         $          (337 ) $               (8 )

Gross derivatives either offset or
  subject to an enforceable master
  netting agreement                      $       100     $          336      $       67     $          6         $          (334 ) $               (8 )
Gross amounts of derivatives offset on
  the balance sheet                              (20 )              (132 )          (67 )             (8 )                  221                     7

   Net amounts presented on the
     balance sheet                                80                204                0              (2 )                  (113 )                 (1 )
   Gross amounts of derivatives not
     offset on the balance sheet                    0                  0               0               0                       0                    0
   Cash collateral received                         0                  0               0               0                    (228 )                  0

           Net amount                    $        80     $          204      $         0    $         (2 ) $                (341 ) $               (1 )

Refer to Note 4 – Investments and Note 6 – Fair Value Measurements for further information.

Fair Value Hedge Gains (Losses)

We recognized in other income (expense), net the following gains (losses) on contracts designated as fair value hedges
and their related hedged items:

(In millions)

Year Ended June 30,                                                                                                  2018           2017         2016
Foreign Exchange Contracts

Derivatives                                                                                                  $        25 $ 441 $ (797 )
Hedged items                                                                                                          78   (386 ) 838

   Total amount of ineffectiveness                                                                           $ 103 $                 55 $          41

Equity Contracts

Derivatives                                                                                                  $ (324 ) $             (74 ) $       (76 )
Hedged items                                                                                                    324                  74            76

   Total amount of ineffectiveness                                                                           $          0 $           0 $            0

   Amount of equity contracts excluded from effectiveness assessment                                         $        80 $          (80 ) $       (10 )

                                                               71
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 73 of 131
                                                                PART II
                                                                 Item 8

Cash Flow Hedge Gains (Losses)

We recognized the following gains (losses) on foreign exchange contracts designated as cash flow hedges:
(In millions)

Year Ended June 30,                                                                             2018    2017      2016
Effective Portion
Gains recognized in other comprehensive income (net of tax of $11, $4, and $24)              $ 219 $ 328 $        351
Gains reclassified from accumulated other comprehensive income (loss) into revenue             185   555          625
Amount Excluded from Effectiveness Assessment and Ineffective Portion

Losses recognized in other income (expense), net                                               (255)    (389)    (354)

We estimate that $179 million of net derivative gains included in AOCI as of June 30, 2018 will be reclassified into
earnings within the following 12 months. No significant amounts of gains (losses) were reclassified from AOCI into
earnings as a result of forecasted transactions that failed to occur during fiscal year 2018.

Non-designated Derivative Gains (Losses)

Gains (losses) from changes in fair values of derivatives that are not designated as hedges are primarily recognized in
other income (expense), net. These amounts are shown in the table below, with the exception of gains (losses) on
derivatives presented in income statement line items other than other income (expense), net, which were immaterial
for the periods presented.

(In millions)

Year Ended June 30,                                                                          2018      2017       2016

Foreign exchange contracts                                                               $   (33 ) $ (117 ) $     (55 )
Equity contracts                                                                             (87 )   (114 )       (21 )
Interest rate contracts                                                                      (15 )     14          10
Credit contracts                                                                              (2 )      5          (1 )
Other contracts                                                                                0      (22 )       (87 )

   Total                                                                                 $ (137 ) $ (234 ) $ (154 )




                                                                  72
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 74 of 131
                                                          PART II
                                                           Item 8



                                    NOTE 6 — FAIR VALUE MEASUREMENTS

Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis

The following tables present the fair value of our financial instruments that are measured at fair value on a recurring
basis:

                                                                                           Gross Fair                            Net Fair
(In millions)                                   Level 1        Level 2       Level 3           Value        Netting (a)            Value

June 30, 2018
Assets

Mutual funds                              $       246     $        0     $       0     $       246      $       0           $       246
Commercial paper                                    0          2,513             0           2,513              0                 2,513
Certificates of deposit                             0          2,058             0           2,058              0                 2,058
U.S. government and agency securities         107,015          1,742             0         108,757              0               108,757
Foreign government bonds                           22          5,054             0           5,076              0                 5,076
Mortgage- and asset-backed securities               0          3,855             0           3,855              0                 3,855
Corporate notes and bonds                           0          6,894            15           6,909              0                 6,909
Municipal securities                                0            307             0             307              0                   307
Common and preferred stock                        287              0            18             305              0                   305
Derivatives                                         1            535             2             538           (152 )                 386

   Total                                  $ 107,571       $ 22,958       $      35     $ 130,564        $    (152 )         $ 130,412

Liabilities

Derivatives and other                     $          1    $        206   $        0    $        207     $    (153 )         $         54

                                                                                           Gross Fair                 (a)
                                                                                                                                 Net Fair
(In millions)                                   Level 1        Level 2       Level 3           Value        Netting                Value

June 30, 2017
Assets

Mutual funds                              $     1,478 $            0 $           0 $   1,478 $                  0 $   1,478
Commercial paper                                    0            319             0       319                    0       319
Certificates of deposit                             0          1,358             0     1,358                    0     1,358
U.S. government and agency securities         109,228          2,616             0   111,844                    0   111,844
Foreign government bonds                            0          5,187             0     5,187                    0     5,187
Mortgage- and asset-backed securities               0          3,934             0     3,934                    0     3,934
Corporate notes and bonds                           0          4,829             1     4,830                    0     4,830
Municipal securities                                0            327             0       327                    0       327
Common and preferred stock                      2,414          1,994            18     4,426                    0     4,426
Derivatives                                         1            508             0       509                 (227 )     282

   Total                                  $ 113,121 $ 21,072 $                  19 $ 134,212 $               (227 ) $ 133,985

Liabilities

Derivatives and other                     $           0 $          345 $        39 $            384 $        (228 ) $               156

(a)    These amounts represent the impact of netting derivative assets and derivative liabilities when a legally
       enforceable master netting agreement exists and fair value adjustments related to our own credit risk and
       counterparty credit risk.

The changes in our Level 3 financial instruments that are measured at fair value on a recurring basis were immaterial
during the periods presented.



                                                              73
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 75 of 131
                                                       PART II
                                                        Item 8

The following table reconciles the total “Net Fair Value” of assets above to the balance sheet presentation of these
same assets in Note 4 – Investments.

(In millions)

June 30,                                                                                               2018          2017

Net fair value of assets measured at fair value on a recurring basis                        $ 130,412 $ 133,985
Cash                                                                                            3,942     3,624
Common and preferred stock measured at fair value on a nonrecurring basis                         999     1,073
Other investments measured at fair value on a nonrecurring basis                                  557       523
Less derivative net assets classified as other current and long-term assets                      (282 )    (202 )
Other                                                                                               2         1

   Recorded basis of investment components                                                  $ 135,630 $ 139,004


Financial Assets and Liabilities Measured at Fair Value on a Nonrecurring Basis

During fiscal year 2018 and 2017, we did not record any material other-than-temporary impairments on financial assets
required to be measured at fair value on a nonrecurring basis.


                                             NOTE 7 — INVENTORIES

The components of inventories were as follows:

(In millions)

June 30,                                                                                                 2018        2017

Raw materials                                                                                      $     655    $     797
Work in process                                                                                           54          145
Finished goods                                                                                         1,953        1,239

   Total                                                                                           $ 2,662      $ 2,181

                                    NOTE 8 — PROPERTY AND EQUIPMENT

The components of property and equipment were as follows:

(In millions)

June 30,                                                                                                2018         2017

Land                                                                                           $    1,254 $ 1,107
Buildings and improvements                                                                         20,604   16,284
Leasehold improvements                                                                              4,735    5,064
Computer equipment and software                                                                    27,633   21,414
Furniture and equipment                                                                             4,457    4,044

  Total, at cost                                                                                    58,683       47,913
Accumulated depreciation                                                                           (29,223 )    (24,179 )

   Total, net                                                                                  $ 29,460 $ 23,734




                                                         74
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 76 of 131
                                                          PART II
                                                           Item 8

During fiscal years 2018, 2017, and 2016, depreciation expense was $7.7 billion, $6.1 billion, and $4.9 billion,
respectively. We have committed $1.9 billion for the construction of new buildings, building improvements, and
leasehold improvements as of June 30, 2018.

                                        NOTE 9 — BUSINESS COMBINATIONS

LinkedIn Corporation

On December 8, 2016, we completed our acquisition of all issued and outstanding shares of LinkedIn Corporation, the
world’s largest professional network on the Internet, for a total purchase price of $27.0 billion. The purchase price
consisted primarily of cash of $26.9 billion. The acquisition is expected to accelerate the growth of LinkedIn, Office
365, and Dynamics 365. The financial results of LinkedIn have been included in our consolidated financial statements
since the date of the acquisition.

The allocation of the purchase price to goodwill was completed as of June 30, 2017. The major classes of assets and
liabilities to which we allocated the purchase price were as follows:

(In millions)


Cash and cash equivalents                                                                                    $     1,328
Short-term investments                                                                                             2,110
Other current assets                                                                                                 697
Property and equipment                                                                                             1,529
Intangible assets                                                                                                  7,887
Goodwill (a)                                                                                                      16,803
Short-term debt (b)                                                                                               (1,323 )
Other current liabilities                                                                                         (1,117 )
Deferred income taxes                                                                                               (774 )
Other                                                                                                               (131 )

   Total purchase price                                                                                      $ 27,009

(a)    Goodwill was assigned to our Productivity and Business Processes segment. The goodwill was primarily
       attributed to increased synergies that are expected to be achieved from the integration of LinkedIn. None of the
       goodwill is expected to be deductible for income tax purposes.
(b)    Convertible senior notes issued by LinkedIn on November 12, 2014, substantially all of which were redeemed
       after our acquisition of LinkedIn. The remaining $18 million of notes are not redeemable and are included in long-
       term debt in our consolidated balance sheets. Refer to Note 12 – Debt for further information.

Following are the details of the purchase price allocated to the intangible assets acquired:
                                                                                                               Weighted
(In millions)                                                                                     Amount     Average Life

Customer-related                                                                                $ 3,607           7 years
Marketing-related (trade names)                                                                   2,148          20 years
Technology-based                                                                                  2,109           3 years
Contract-based                                                                                       23           5 years

   Fair value of intangible assets acquired                                                     $ 7,887           9 years

Our consolidated income statements include the following revenue and operating loss attributable to LinkedIn since
the date of acquisition:
(In millions)

Year Ended June 30,                                                                                                  2017

Revenue                                                                                                        $ 2,271
Operating loss                                                                                                    (924)


                                                            75
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 77 of 131
                                                                     PART II
                                                                      Item 8

Following are the supplemental consolidated financial results of Microsoft Corporation on an unaudited pro forma basis,
as if the acquisition had been consummated on July 1, 2015:
(In millions, except earnings per share)

Year Ended June 30,                                                                                                        2017         2016

Revenue                                                                                                               $ 98,291     $ 94,490
Net income                                                                                                              25,179       19,128
Diluted earnings per share                                                                                                3.21         2.38

These pro forma results were based on estimates and assumptions, which we believe are reasonable. They are not
the results that would have been realized had we been a combined company during the periods presented and are not
necessarily indicative of our consolidated results of operations in future periods. The pro forma results include
adjustments related to purchase accounting, primarily amortization of intangible assets. Acquisition costs and other
nonrecurring charges were immaterial and are included in the earliest period presented.

GitHub Inc.

On June 4, 2018, we entered into a definitive agreement to acquire GitHub Inc. (“GitHub”) for $7.5 billion in an all-stock
transaction. We expect the acquisition will close by the end of the calendar year, subject to approval by GitHub’s
shareholders, satisfaction of certain regulatory approvals, and other customary closing conditions. GitHub will be
included in our consolidated results of operations as of the date of acquisition.

Other

During fiscal year 2018, we completed nine acquisitions for total consideration of $948 million, substantially all of which
was paid in cash. These entities have been included in our consolidated results of operations since their respective
acquisition dates. Pro forma results of operations for these acquisitions have not been presented because the effects
of these business combinations, individually and in aggregate, were not material to our consolidated results of
operations.

                                                          NOTE 10 — GOODWILL

Changes in the carrying amount of goodwill were as follows:

                                               June 30,                                     June 30,                                 June 30,
(In millions)                                     2016    Acquisitions            Other        2017    Acquisitions       Other         2018

Productivity and Business
   Processes                               $    6,678     $ 17,072 (a) $           (11 ) $ 23,739      $       72     $     12     $ 23,823
Intelligent Cloud                               5,467           49                  39      5,555             164          (16 )      5,703
More Personal Computing                         5,727          115                 (14 )    5,828             394          (65 )      6,157

   Total                                   $ 17,872       $ 17,236            $     14    $ 35,122     $      630     $    (69 )   $ 35,683

(a)    Includes goodwill related to LinkedIn and other acquisitions. Refer to Note 9 – Business Combinations for further
       information.

The measurement periods for the valuation of assets acquired and liabilities assumed end as soon as information on
the facts and circumstances that existed as of the acquisition dates becomes available, but do not exceed 12 months.
Adjustments in purchase price allocations may require a change in the amounts allocated to goodwill during the periods
in which the adjustments are determined.

Any change in the goodwill amounts resulting from foreign currency translations and purchase accounting adjustments
are presented as “Other” in the above table. Also included in “Other” are business dispositions and transfers between
segments due to reorganizations, as applicable.

As of June 30, 2018 and 2017, accumulated goodwill impairment was $11.3 billion.



                                                                         76
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 78 of 131
                                                             PART II
                                                              Item 8

Goodwill Impairment

We test goodwill for impairment annually on May 1 at the reporting unit level, primarily using a discounted cash flow
methodology with a peer-based, risk-adjusted weighted average cost of capital. We believe use of a discounted cash
flow approach is the most reliable indicator of the fair values of the businesses.

No instances of impairment were identified in our May 1, 2018, May 1, 2017, or May 1, 2016 tests.

                                          NOTE 11 — INTANGIBLE ASSETS

The components of intangible assets, all of which are finite-lived, were as follows:
                                                Gross                           Net            Gross                           Net
                                              Carrying   Accumulated       Carrying          Carrying   Accumulated       Carrying
(In millions)                                 Amount     Amortization      Amount            Amount     Amortization      Amount


June 30,                                                                      2018                                            2017

Technology-based                          $    7,220     $     (5,018) $    2,202      $      7,765     $    (4,318) $      3,447
Customer-related                               4,031           (1,205)      2,826             4,045            (692)        3,353
Marketing-related                              4,006           (1,071)      2,935             4,016            (829)        3,187
Contract-based                                   679             (589)         90               841            (722)          119
   Total                                  $   15,936     $     (7,883) $    8,053      $     16,667     $    (6,561) $    10,106


No material impairments of intangible assets were identified during fiscal year 2018 or 2017.

During fiscal year 2016, we recorded impairment charges of $480 million related to intangible assets in the Devices
reporting unit within our More Personal Computing segment. In the fourth quarter of fiscal year 2016, we tested these
intangible assets for recoverability due to changes in facts and circumstances associated with the shift in strategic
direction and reduced profitability expectations for our Phone business. Based on the results of our testing, we
determined that the carrying value of the intangible assets was not recoverable, and an impairment charge was
recorded to the extent that estimated fair value exceeded carrying value. We primarily used the income approach to
determine the fair value of the intangible assets and determine the amount of impairment.

These intangible assets impairment charges were included in impairment and restructuring expenses in our
consolidated income statement and reflected in Corporate and Other in our table of operating income (loss) by segment
in Note 21 – Segment Information and Geographic Data.

We estimate that we have no significant residual value related to our intangible assets.

The components of intangible assets acquired during the periods presented were as follows:

                                                                                                Weighted                 Weighted
(In millions)                                                                     Amount      Average Life    Amount   Average Life

Year Ended June 30,                                                                   2018                      2017

Technology-based                                                              $       178       4 years $ 2,265           2 years
Marketing-related                                                                      14       5 years   2,148          19 years
Contract-based                                                                         14       4 years      63           6 years
Customer-related                                                                       13       5 years   3,607           7 years

   Total                                                                      $       219       5 years $ 8,083           9 years

Intangible assets amortization expense was $2.2 billion, $1.7 billion, and $978 million for fiscal years 2018, 2017, and
2016, respectively. Amortization of capitalized software was $54 million, $55 million, and $69 million for fiscal years
2018, 2017, and 2016, respectively.




                                                               77
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 79 of 131
                                                         PART II
                                                          Item 8

The following table outlines the estimated future amortization expense related to intangible assets held as of June 30,
2018:
(In millions)

Year Ending June 30,

2019                                                                                                       $      1,785
2020                                                                                                              1,260
2021                                                                                                              1,043
2022                                                                                                                949
2023                                                                                                                806
Thereafter                                                                                                        2,210

   Total                                                                                                   $      8,053


                                                   NOTE 12 — DEBT

Short-term Debt

As of June 30, 2018, we had no commercial paper issued and outstanding. As of June 30, 2017, we had $9.1 billion
of commercial paper issued and outstanding, with a weighted average interest rate of 1.01% and maturities ranging
from 25 days to 264 days. The estimated fair value of this commercial paper approximates its carrying value.

We have two $5.0 billion credit facilities that expire on October 30, 2018 and October 31, 2022, respectively. These
credit facilities serve as a back-up for our commercial paper program. As of June 30, 2018, we were in compliance
with the only financial covenant in both credit agreements, which requires us to maintain a coverage ratio of at least
three times earnings before interest, taxes, depreciation, and amortization to interest expense, as defined in the credit
agreements. No amounts were drawn against these credit facilities during any of the periods presented.

Long-term Debt

As of June 30, 2018, the total carrying value and estimated fair value of our long-term debt, including the current
portion, were $76.2 billion and $77.5 billion, respectively. As of June 30, 2017, the total carrying value and estimated
fair value of our long-term debt, including the current portion, were $77.1 billion and $80.3 billion, respectively. These
estimated fair values are based on Level 2 inputs.




                                                           78
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 80 of 131
                                                        PART II
                                                         Item 8

The components of our long-term debt, including the current portion, and the associated interest rates were as follows:
                                                                      Face Value       Face Value     Stated    Effective
                                                                        June 30,         June 30,    Interest    Interest
(In millions, except interest rates)                                        2018             2017       Rate        Rate

Notes

November 15, 2017                                                 $          0     $        600     0.875%      1.084%
May 1, 2018                                                                  0              450     1.000%      1.106%
November 3, 2018                                                         1,750            1,750     1.300%      1.396%
December 6, 2018                                                         1,250            1,250     1.625%      1.824%
June 1, 2019                                                             1,000            1,000     4.200%      4.379%
August 8, 2019                                                           2,500            2,500     1.100%      1.203%
November 1, 2019                                                            18               18     0.500%      0.500%
February 6, 2020                                                         1,500            1,500     1.850%      1.952%
February 12, 2020                                                        1,500            1,500     1.850%      1.935%
October 1, 2020                                                          1,000            1,000     3.000%      3.137%
November 3, 2020                                                         2,250            2,250     2.000%      2.093%
February 8, 2021                                                           500              500     4.000%      4.082%
August 8, 2021                                                           2,750            2,750     1.550%      1.642%
December 6, 2021 (a)                                                     2,044            1,996     2.125%      2.233%
February 6, 2022                                                         1,750            1,750     2.400%      2.520%
February 12, 2022                                                        1,500            1,500     2.375%      2.466%
November 3, 2022                                                         1,000            1,000     2.650%      2.717%
November 15, 2022                                                          750              750     2.125%      2.239%
May 1, 2023                                                              1,000            1,000     2.375%      2.465%
August 8, 2023                                                           1,500            1,500     2.000%      2.101%
December 15, 2023                                                        1,500            1,500     3.625%      3.726%
February 6, 2024                                                         2,250            2,250     2.875%      3.041%
February 12, 2025                                                        2,250            2,250     2.700%      2.772%
November 3, 2025                                                         3,000            3,000     3.125%      3.176%
August 8, 2026                                                           4,000            4,000     2.400%      2.464%
February 6, 2027                                                         4,000            4,000     3.300%      3.383%
December 6, 2028 (a)                                                     2,044            1,996     3.125%      3.218%
May 2, 2033 (a)                                                            642              627     2.625%      2.690%
February 12, 2035                                                        1,500            1,500     3.500%      3.604%
November 3, 2035                                                         1,000            1,000     4.200%      4.260%
August 8, 2036                                                           2,250            2,250     3.450%      3.510%
February 6, 2037                                                         2,500            2,500     4.100%      4.152%
June 1, 2039                                                               750              750     5.200%      5.240%
October 1, 2040                                                          1,000            1,000     4.500%      4.567%
February 8, 2041                                                         1,000            1,000     5.300%      5.361%
November 15, 2042                                                          900              900     3.500%      3.571%
May 1, 2043                                                                500              500     3.750%      3.829%
December 15, 2043                                                          500              500     4.875%      4.918%
February 12, 2045                                                        1,750            1,750     3.750%      3.800%
November 3, 2045                                                         3,000            3,000     4.450%      4.492%
August 8, 2046                                                           4,500            4,500     3.700%      3.743%
February 6, 2047                                                         3,000            3,000     4.250%      4.287%
February 12, 2055                                                        2,250            2,250     4.000%      4.063%
November 3, 2055                                                         1,000            1,000     4.750%      4.782%
August 8, 2056                                                           2,250            2,250     3.950%      4.033%
February 6, 2057                                                         2,000            2,000     4.500%      4.528%

   Total                                                          $     76,898     $     77,837

(a)     Euro-denominated debt securities.



                                                          79
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 81 of 131
                                                         PART II
                                                          Item 8

The notes in the table above are senior unsecured obligations and rank equally with our other senior unsecured debt
outstanding. Interest on these notes is paid semi-annually, except for the euro-denominated debt securities on which
interest is paid annually. Cash paid for interest on our debt for fiscal years 2018, 2017, and 2016 was $2.4 billion, $1.6
billion, and $1.1 billion, respectively. As of June 30, 2018 and 2017, the aggregate debt issuance costs and
unamortized discount associated with our long-term debt, including the current portion, were $658 million and $715
million, respectively.

Maturities of our long-term debt for each of the next five years and thereafter are as follows:
(In millions)

Year Ending June 30,

2019                                                                                                           $    4,000
2020                                                                                                                5,518
2021                                                                                                                3,750
2022                                                                                                                8,044
2023                                                                                                                2,750
Thereafter                                                                                                         52,836

   Total                                                                                                       $ 76,898


                                             NOTE 13 — INCOME TAXES

Recent Tax Legislation

On December 22, 2017, the TCJA was enacted into law, which significantly changes existing U.S. tax law and includes
numerous provisions that affect our business, such as imposing a one-time transition tax on deemed repatriation of
deferred foreign income, reducing the U.S. federal statutory tax rate, and adopting a territorial tax system. The TCJA
required us to incur a one-time transition tax on deferred foreign income not previously subject to U.S. income tax at a
rate of 15.5% for foreign cash and certain other net current assets, and 8% on the remaining income. The TCJA also
reduced the U.S. federal statutory tax rate from 35% to 21% effective January 1, 2018. For fiscal year 2018, our blended
U.S. federal statutory tax rate is 28.1%. This is the result of using the tax rate of 35% for the first and second quarter
of fiscal year 2018 and the reduced tax rate of 21% for the third and fourth quarter of fiscal year 2018. The TCJA
includes a provision to tax global intangible low-taxed income (“GILTI”) of foreign subsidiaries and a base erosion anti-
abuse tax (“BEAT”) measure that taxes certain payments between a U.S. corporation and its foreign subsidiaries. The
GILTI and BEAT provisions of the TCJA will be effective for us beginning July 1, 2018.

The TCJA was effective in the second quarter of fiscal year 2018. As of June 30, 2018, we have not completed our
accounting for the estimated tax effects of the TCJA. During fiscal year 2018, we recorded a provisional net charge of
$13.7 billion related to the TCJA based on reasonable estimates for those tax effects. Due to the timing of the
enactment and the complexity in applying the provisions of the TCJA, the provisional net charge is subject to revisions
as we continue to complete our analysis of the TCJA, collect and prepare necessary data, and interpret any additional
guidance issued by the U.S. Treasury Department, Internal Revenue Service (“IRS”), FASB, and other standard-setting
and regulatory bodies. Adjustments may materially impact our provision for income taxes and effective tax rate in the
period in which the adjustments are made. Our accounting for the estimated tax effects of the TCJA will be completed
during the measurement period, which is not expected to extend beyond one year from the enactment date. The
impacts of our estimates are described further below.

During fiscal year 2018, we recorded an estimated net charge of $13.7 billion related to the TCJA, due to the impact
of the one-time transition tax on the deemed repatriation of deferred foreign income of $17.9 billion, offset in part by
the impact of changes in the tax rate of $4.2 billion, primarily on deferred tax assets and liabilities.

We recorded an estimated $17.9 billion charge in fiscal year 2018 related to the transition tax, which was included in
the provision for income taxes in our consolidated income statements and income taxes in our consolidated balance
sheets. We have not yet completed our accounting for the transition tax as our analysis of deferred foreign income is
not complete. To calculate the transition tax, we estimated our deferred foreign income for fiscal year 2018 because
these tax returns are not complete or due. Fiscal year 2018 taxable income will be known once the respective tax
returns are completed and filed. In addition, U.S. and foreign audit settlements may significantly impact the estimated
transition tax. The impact of the U.S. and foreign audits on the transition tax will be known as the audits are concluded.


                                                           80
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 82 of 131
                                                         PART II
                                                          Item 8

In addition, we recorded an estimated $4.2 billion benefit in fiscal year 2018 from the impact of changes in the tax rate,
primarily on deferred tax assets and liabilities, which was included in provision for income taxes in our consolidated
income statements and deferred income taxes and long-term income taxes in our consolidated balance sheets. We
remeasured our deferred taxes to reflect the reduced rate that will apply when these deferred taxes are settled or
realized in future periods.

The TCJA subjects a U.S. corporation to tax on its GILTI. Due to the complexity of the new GILTI tax rules, we are
continuing to evaluate this provision of the TCJA and the application of GAAP. Under GAAP, we can make an
accounting policy election to either treat taxes due on the GILTI inclusion as a current period expense or factor such
amounts into our measurement of deferred taxes. We elected the deferred method, and the corresponding deferred
tax assets and liabilities are included in the table of deferred income tax assets and liabilities below.

On August 1, 2018, the Internal Revenue Service published on its website proposed regulations relating to the transition
tax imposed by the TCJA. Once published in the Federal Register, the proposed regulations are subject to a 60-day
comment period. Final regulations are expected to be issued after consideration of comments. We are currently
evaluating the impact of the proposed regulations.

Provision for Income Taxes

The components of the provision for income taxes were as follows:

(In millions)

Year Ended June 30,                                                                            2018       2017       2016

Current Taxes

U.S. federal                                                                             $ 19,764 $ 2,739 $ 545
U.S. state and local                                                                          934      30    136
Foreign                                                                                     4,348   2,472  1,940

   Current taxes                                                                         $ 25,046 $ 5,241 $ 2,621
Deferred Taxes

U.S. federal                                                                             $ (4,292 ) $    (554 ) $ 1,919
U.S. state and local                                                                         (458 )       269       111
Foreign                                                                                      (393 )      (544 )     449

   Deferred taxes                                                                        $ (5,143 ) $    (829 ) $ 2,479

   Provision for income taxes                                                            $ 19,903 $ 4,412 $ 5,100

U.S. and foreign components of income before income taxes were as follows:

(In millions)

Year Ended June 30,                                                                         2018        2017        2016

U.S.                                                                                  $ 11,527 $ 6,843 $ 5,125
Foreign                                                                                 24,947   23,058  20,514

   Income before income taxes                                                         $ 36,474 $ 29,901 $ 25,639


Effective Tax Rate

The items accounting for the difference between income taxes computed at the U.S. federal statutory rate and our
effective rate were as follows:




                                                           81
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 83 of 131
                                                         PART II
                                                          Item 8


Year Ended June 30,                                                                            2018       2017       2016

Federal statutory rate                                                                      28.1%      35.0%      35.0%
Effect of:
   Foreign earnings taxed at lower rates                                                    (7.8)%    (11.6)%    (14.5)%
   Impacts of TCJA                                                                          37.7%          0%         0%
   Phone business losses                                                                        0%     (5.7)%       1.0%
   Excess tax benefits relating to stock-based compensation                                 (2.5)%     (2.1)%     (1.6)%
   Interest, net                                                                              1.2%       1.4%       0.9%
   Other reconciling items, net                                                             (2.1)%     (2.2)%     (0.9)%

      Effective rate                                                                        54.6%      14.8%      19.9%

The increase from the federal statutory rate in fiscal year 2018 is primarily due to the net charge related to the
enactment of the TCJA in the second quarter of fiscal year 2018, offset in part by earnings taxed at lower rates in
foreign jurisdictions. The decrease from the federal statutory rate in fiscal year 2017 and 2016 is primarily due to
earnings taxed at lower rates in foreign jurisdictions. Our foreign regional operating centers in Ireland, Singapore and
Puerto Rico, which are taxed at rates lower than the U.S. rate, generated 87%, 76%, and 91% of our foreign income
before tax in fiscal years 2018, 2017, and 2016, respectively. Other reconciling items, net consists primarily of tax
credits, U.S. state income taxes, and domestic production activities deduction. In fiscal years 2018, 2017, and 2016,
there were no individually significant other reconciling items.

The increase in our effective tax rate for fiscal year 2018 compared to fiscal year 2017 was primarily due to the net
charge related to the enactment of the TCJA and the realization of tax benefits attributable to previous Phone business
losses in fiscal year 2017. The decrease in our effective tax rate for fiscal year 2017 compared to fiscal year 2016 was
primarily due to the realization of tax benefits attributable to previous Phone business losses, offset in part by changes
in the mix of our income before income taxes between the U.S. and foreign countries.




                                                           82
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 84 of 131
                                                         PART II
                                                          Item 8

The components of the deferred income tax assets and liabilities were as follows:

(In millions)

June 30,                                                                                                2018        2017
Deferred Income Tax Assets

Stock-based compensation expense                                                                  $     460 $       777
Accruals, reserves, and other expenses                                                                1,832       1,859
Loss and credit carryforwards                                                                         3,369       4,809
Depreciation and amortization                                                                           351          53
Other                                                                                                    56         255

  Deferred income tax assets                                                                           6,068       7,753
Less valuation allowance                                                                              (3,186 )    (3,310 )

   Deferred income tax assets, net of valuation allowance                                         $ 2,882 $       4,443
Deferred Income Tax Liabilities

Foreign earnings                                                                                  $        0 $    (1,134 )
Unrealized gain on investments and debt                                                                    0      (1,384 )
Unearned revenue                                                                                        (639 )    (5,760 )
Depreciation and amortization                                                                         (1,103 )    (1,630 )
Other                                                                                                   (312 )       (21 )

   Deferred income tax liabilities                                                                $ (2,054 ) $    (9,929 )

       Net deferred income tax assets (liabilities)                                               $     828 $     (5,486 )

Reported As

Other long-term assets                                                                            $ 1,369 $          248
Long-term deferred income tax liabilities                                                            (541 )       (5,734 )

       Net deferred income tax assets (liabilities)                                               $     828 $     (5,486 )

We recorded a deferred tax liability of $7.4 billion related to the recognition of revenue as part of the adoption of the
new revenue standard.

As of June 30, 2018, we had federal, state and foreign net operating loss carryforwards of $257 million, $1.4 billion
and $11.4 billion, respectively. The federal and state net operating loss carryforwards will expire in various years from
fiscal 2019 through 2038, if not utilized. The majority of our foreign net operating loss carryforwards do not expire.
Certain acquired net operating loss carryforwards are subject to an annual limitation, but are expected to be realized
with the exception of those which have a valuation allowance.

The valuation allowance disclosed in the table above relates to the foreign net operating loss carryforwards and other
net deferred tax assets that may not be realized.

Deferred income tax balances reflect the effects of temporary differences between the carrying amounts of assets and
liabilities and their tax bases and are stated at enacted tax rates expected to be in effect when the taxes are paid or
recovered.

Income taxes paid, net of refunds, were $5.5 billion, $2.4 billion, and $3.9 billion in fiscal years 2018, 2017, and 2016,
respectively.

Uncertain Tax Positions

Unrecognized tax benefits as of June 30, 2018, 2017, and 2016, were $12.0 billion, $11.7 billion, and $10.2 billion,
respectively, and were included in long-term income taxes in our consolidated balance sheets. If recognized, these tax



                                                            83
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 85 of 131
                                                            PART II
                                                             Item 8

benefits would affect our effective tax rates for fiscal years 2018, 2017, and 2016, by $11.3 billion, $10.2 billion, and
$8.8 billion, respectively.

As of June 30, 2018, 2017, and 2016, we had accrued interest expense related to uncertain tax positions of $3.0 billion,
$2.3 billion, and $1.9 billion, respectively, net of income tax benefits. Interest expense on unrecognized tax benefits,
net of tax effects, was $688 million, $399 million, and $163 million in fiscal years 2018, 2017, and 2016, respectively,
and was included in provision for income taxes.

The aggregate changes in the balance of unrecognized tax benefits were as follows:

(In millions)

Year Ended June 30,                                                                         2018        2017        2016

Balance, beginning of year                                                            $ 11,737 $ 10,164 $         9,599
  Decreases related to settlements                                                        (193 )     (4 )          (201 )
  Increases for tax positions related to the current year                                1,445    1,277           1,086
  Increases for tax positions related to prior years                                       151      397             115
  Decreases for tax positions related to prior years                                    (1,176 )    (49 )          (317 )
  Decreases due to lapsed statutes of limitations                                           (3 )    (48 )          (118 )

Balance, end of year                                                                  $ 11,961 $ 11,737 $ 10,164

While we settled a portion of the IRS audit for tax years 2004 to 2006 during the third quarter of fiscal year 2011, and
a portion of the IRS audit for tax years 2007 to 2009 during the first quarter of fiscal year 2016, we remain under audit
for those years. In the second quarter of fiscal year 2018, we settled a portion of the IRS audit for tax years 2010 to
2013. We continue to be subject to examination by the IRS for tax years 2010 to 2017. In February 2012, the IRS
withdrew its 2011 Revenue Agents Report for tax years 2004 to 2006 and reopened the audit phase of the examination.
As of June 30, 2018, the primary unresolved issue relates to transfer pricing, which could have a significant impact in
our consolidated financial statements if not resolved favorably. We believe our allowances for income tax contingencies
are adequate. We have not received a proposed assessment for the unresolved issues and do not expect a final
resolution of these issues in the next 12 months. Based on the information currently available, we do not anticipate a
significant increase or decrease to our tax contingencies for these issues within the next 12 months.

We are subject to income tax in many jurisdictions outside the U.S. Our operations in certain jurisdictions remain
subject to examination for tax years 1996 to 2017, some of which are currently under audit by local tax authorities. The
resolution of each of these audits is not expected to be material to our consolidated financial statements.


                                     NOTE 14 — RESTRUCTURING CHARGES

2016 Restructuring

In the fourth quarter of fiscal year 2016, management approved restructuring plans that resulted in approximately 4,700
job eliminations in fiscal year 2017, primarily across our smartphone hardware business and global sales. In fiscal year
2016, we incurred restructuring charges of $501 million in connection with the 2016 restructuring plans, including
severance expenses and other reorganization costs. The actions associated with these restructuring plans were
completed as of June 30, 2017.

2017 Restructuring

In June 2017, management approved a sales and marketing restructuring plan. In fiscal year 2017, we recorded
employee severance expenses of $306 million primarily related to this sales and marketing restructuring plan. The
actions associated with this restructuring plan were completed as of June 30, 2018.




                                                              84
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 86 of 131
                                                        PART II
                                                         Item 8

                                        NOTE 15 — UNEARNED REVENUE
Unearned revenue by segment was as follows:
(In millions)


June 30,                                                                                            2018           2017

Productivity and Business Processes                                                         $    14,864    $   12,692
Intelligent Cloud                                                                                14,706        11,152
More Personal Computing                                                                           3,150         2,812

   Total                                                                                    $    32,720    $   26,656

The opening balance of unearned revenue was $22.2 billion as of July 1, 2016.
Changes in unearned revenue were as follows:
(In millions)

Year Ended June 30, 2018

Balance, beginning of period                                                                               $    26,656
  Deferral of revenue                                                                                           61,142
  Recognition of unearned revenue                                                                              (55,078 )

Balance, end of period                                                                                     $   32,720

Revenue allocated to remaining performance obligations represents contracted revenue that has not yet been
recognized (“contracted not recognized revenue”), which includes unearned revenue and amounts that will be invoiced
and recognized as revenue in future periods. Contracted not recognized revenue was $73 billion as of June 30, 2018,
of which we expect to recognize approximately 60% of the revenue over the next 12 months and the remainder
thereafter.

                                                NOTE 16 — LEASES

We have operating and finance leases for datacenters, corporate offices, research and development facilities, retail
stores, and certain equipment. Our leases have remaining lease terms of 1 year to 20 years, some of which include
options to extend the leases for up to 5 years, and some of which include options to terminate the leases within 1 year.




                                                          85
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 87 of 131
                                                       PART II
                                                        Item 8

The components of lease expense were as follows:
(In millions)

Year Ended June 30,                                                                2018           2017        2016
Operating lease cost                                                       $ 1,585         $ 1,412       $    936

Finance lease cost:
   Amortization of right-of-use assets                                     $       243     $      104    $      28
   Interest on lease liabilities                                                   175             68           28
   Total finance lease cost                                                $       418     $      172    $      56


Supplemental cash flow information related to leases was as follows:

(In millions)

Year Ended June 30,                                                                2018           2017        2016
Cash paid for amounts included in the measurement of lease liabilities:
  Operating cash flows from operating leases                               $ 1,522         $ 1,157       $    936
  Operating cash flows from finance leases                                     175              68             28
  Financing cash flows from finance leases                                     144              46              6
Right-of-use assets obtained in exchange for lease obligations:
  Operating leases                                                             1,571           1,270         1,062
  Finance leases                                                               1,933           1,773           413

Supplemental balance sheet information related to leases was as follows:
(In millions, except lease term and discount rate)

June 30,                                                                                   2018               2017
Operating Leases

Operating lease right-of-use assets                                            $          6,686     $        6,555
Other current liabilities                                                      $          1,399     $        1,423
Operating lease liabilities                                                               5,568              5,372
   Total operating lease liabilities                                           $          6,967     $        6,795
Finance Leases
Property and equipment, gross                                                  $          4,543 $            2,658
Accumulated depreciation                                                                   (404)              (161)
   Property and equipment, net                                                 $          4,139     $        2,497
Other current liabilities                                                      $            176     $          113
Other long-term liabilities                                                               4,125              2,425
   Total finance lease liabilities                                             $          4,301     $        2,538
Weighted Average Remaining Lease Term
   Operating leases                                                                  7 years              7 years
   Finance leases                                                                   13 years             13 years
Weighted Average Discount Rate
   Operating leases                                                                       2.7%               2.5%
   Finance leases                                                                         5.2%               4.7%




                                                         86
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 88 of 131
                                                       PART II
                                                        Item 8




Maturities of lease liabilities were as follows:
(In millions)

                                                                                              Operating        Finance
Year Ending June 30,                                                                            Leases          Leases
2019                                                                                      $      1,492    $       386
2020                                                                                             1,347            393
2021                                                                                             1,086            401
2022                                                                                               902            408
2023                                                                                               721            410
Thereafter                                                                                       2,157          4,036

  Total lease payments                                                                           7,705          6,034
Less imputed interest                                                                             (738)        (1,733)

   Total                                                                                  $      6,967    $     4,301


As of June 30, 2018, we have additional operating and finance leases, primarily for datacenters, that have not yet
commenced of $594 million and $2.4 billion, respectively. These operating and finance leases will commence between
fiscal year 2019 and fiscal year 2020 with lease terms of 1 year to 20 years.

                                              NOTE 17 — CONTINGENCIES

Patent and Intellectual Property Claims

There were 34 patent infringement cases pending against Microsoft as of June 30, 2018, none of which are material
individually or in aggregate.

Antitrust, Unfair Competition, and Overcharge Class Actions

Antitrust and unfair competition class action lawsuits were filed against us in British Columbia, Ontario, and Quebec,
Canada. All three have been certified on behalf of Canadian indirect purchasers who acquired licenses for Microsoft
operating system software and/or productivity application software between 1998 and 2010.

The trial of the British Columbia action commenced in May 2016. Following a mediation, the parties agreed to a global
settlement of all three Canadian actions, and have submitted the proposed settlement agreement to the courts in all
three jurisdictions for approval. The courts will likely reach a decision on approval in September 2018.

Other Antitrust Litigation and Claims

China State Administration for Industry and Commerce Investigation

In 2014, Microsoft was informed that China’s State Agency for Market          Regulation (“SAMR”) (formerly State
Administration for Industry and Commerce) had begun a formal investigation    relating to China’s Anti-Monopoly Law,
and the SAMR conducted onsite inspections of Microsoft offices in             Beijing, Shanghai, Guangzhou, and
Chengdu. SAMR has stated the investigation relates to compatibility, bundle   sales, file verification issues related to
Windows and Office software, and potentially other issues.




                                                         87
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 89 of 131
                                                           PART II
                                                            Item 8

Product-Related Litigation

U.S. Cell Phone Litigation

Microsoft Mobile Oy, a subsidiary of Microsoft, along with other handset manufacturers and network operators, is a
defendant in 35 lawsuits filed in the Superior Court for the District of Columbia by individual plaintiffs who allege that
radio emissions from cellular handsets caused their brain tumors and other adverse health effects. We assumed
responsibility for these claims in our agreement to acquire Nokia’s Devices and Services business and have been
substituted for the Nokia defendants. Nine of these cases were filed in 2002 and are consolidated for certain pre-trial
proceedings; the remaining cases are stayed. In a separate 2009 decision, the Court of Appeals for the District of
Columbia held that adverse health effect claims arising from the use of cellular handsets that operate within the U.S.
Federal Communications Commission radio frequency emission guidelines (“FCC Guidelines”) are pre-empted by
federal law. The plaintiffs allege that their handsets either operated outside the FCC Guidelines or were manufactured
before the FCC Guidelines went into effect. The lawsuits also allege an industry-wide conspiracy to manipulate the
science and testing around emission guidelines.

In 2013, the defendants in the consolidated cases moved to exclude the plaintiffs’ expert evidence of general causation
on the basis of flawed scientific methodologies. In 2014, the trial court granted in part and denied in part the defendants’
motion to exclude the plaintiffs’ general causation experts. The defendants filed an interlocutory appeal challenging the
standard for evaluating expert scientific evidence, which the District of Columbia Court of Appeals heard en banc. In
October 2016, the Court of Appeals issued its decision adopting the standard advocated by the defendants and
remanding the cases to the trial court for further proceedings under that standard. The plaintiffs have filed supplemental
expert evidence, portions of which the defendants have moved to strike.

Canadian Cell Phone Class Action

Microsoft Mobile Oy, along with other handset manufacturers and network operators, is a defendant in a 2013 class
action lawsuit filed in the Supreme Court of British Columbia by a purported class of Canadians who have used cellular
phones for at least 1,600 hours, including a subclass of users with brain tumors, alleging adverse health effects from
cellular phone use. Microsoft was served with the complaint in June 2014 and has been substituted for the Nokia
defendants. The litigation has been dormant for more than three years.

Employment-Related Litigation

Moussouris v. Microsoft

Current and former female Microsoft employees in certain engineering and information technology roles brought this
class action in federal court in Seattle in 2015, alleging systemic gender discrimination in pay and promotions. The
plaintiffs moved to certify the class in October 2017. Microsoft filed an opposition in January 2018, attaching an expert
report showing no statistically significant disparity in pay and promotions between similarly situated men and women.
In June 2018, the court denied the plaintiffs’ motion for class certification. The plaintiffs have appealed to the U.S. Court
of Appeals for the Ninth Circuit. In July, the court denied Microsoft’s motion for summary judgment with respect to the
named plaintiffs.

Other Contingencies

We also are subject to a variety of other claims and suits that arise from time to time in the ordinary course of our
business. Although management currently believes that resolving claims against us, individually or in aggregate, will
not have a material adverse impact in our consolidated financial statements, these matters are subject to inherent
uncertainties and management’s view of these matters may change in the future.

As of June 30, 2018, we accrued aggregate legal liabilities of $323 million. While we intend to defend these matters
vigorously, adverse outcomes that we estimate could reach approximately $1.1 billion in aggregate beyond recorded
amounts are reasonably possible. Were unfavorable final outcomes to occur, there exists the possibility of a material
adverse impact in our consolidated financial statements for the period in which the effects become reasonably
estimable.

Indemnifications

We provide indemnifications of varying scope and size to certain customers against claims of intellectual property
infringement made by third parties arising from the use of our products and certain other matters. Additionally, we have
                                                             88
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 90 of 131
                                                      PART II
                                                       Item 8

agreed to cover damages resulting from breaches of certain security and privacy commitments in our cloud business.
In evaluating estimated losses on these obligations, we consider factors such as the degree of probability of an
unfavorable outcome and our ability to make a reasonable estimate of the amount of loss. These obligations did not
have a material impact in our consolidated financial statements during the periods presented.

                                    NOTE 18 — STOCKHOLDERS’ EQUITY

Shares Outstanding

Shares of common stock outstanding were as follows:

(In millions)

Year Ended June 30,                                                                            2018     2017     2016

Balance, beginning of year                                                                   7,708 7,808 8,027
  Issued                                                                                        68     70     75
  Repurchased                                                                                  (99 ) (170 ) (294 )

Balance, end of year                                                                         7,677     7,708   7,808

Share Repurchases

On September 16, 2013, our Board of Directors approved a share repurchase program authorizing up to $40.0 billion
in share repurchases. This share repurchase program became effective on October 1, 2013, and was completed on
December 22, 2016.

On September 20, 2016, our Board of Directors approved a share repurchase program authorizing up to an additional
$40.0 billion in share repurchases. This share repurchase program commenced on December 22, 2016 following
completion of the prior program approved on September 16, 2013, has no expiration date, and may be suspended or
discontinued at any time without notice. As of June 30, 2018, $28.2 billion remained of this $40.0 billion share
repurchase program.

We repurchased the following shares of common stock under the share repurchase programs:
(In millions)                                                Shares    Amount   Shares    Amount   Shares      Amount

Year Ended June 30,                                                      2018               2017                 2016

First Quarter                                                   22 $   1,600       63 $   3,550       89 $     4,000
Second Quarter                                                  22     1,800       59     3,533       66       3,600
Third Quarter                                                   34     3,100       25     1,600       69       3,600
Fourth Quarter                                                  21     2,100       23     1,600       70       3,600

   Total                                                        99 $   8,600     170 $ 10,283         294 $ 14,800


Shares repurchased beginning in the third quarter of fiscal year 2017 were under the share repurchase program
approved September 20, 2016. All other shares repurchased were under the share repurchase program approved
September 16, 2013. The above table excludes shares repurchased to settle employee tax withholding related to the
vesting of stock awards. All repurchases were made using cash resources.




                                                        89
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 91 of 131
                                                         PART II
                                                          Item 8

Dividends

Our Board of Directors declared the following dividends:
                                              Dividend
Declaration Date                             Per Share                 Record Date           Amount                   Payment Date

Fiscal Year 2018                                                                         (in millions)
September 19, 2017                       $       0.42      November 16, 2017         $        3,238        December 14, 2017
November 29, 2017                                0.42       February 15, 2018                 3,232             March 8, 2018
March 12, 2018                                   0.42           May 17, 2018                  3,226             June 14, 2018
June 13, 2018                                    0.42        August 16, 2018                  3,224        September 13, 2018
Fiscal Year 2017
September 20, 2016                       $       0.39       November 17, 2016        $        3,024         December 8, 2016
November 30, 2016                                0.39        February 16, 2017                3,012             March 9, 2017
March 14, 2017                                   0.39            May 18, 2017                 3,009              June 8, 2017
June 13, 2017                                    0.39          August 17, 2017                3,003        September 14, 2017

The dividend declared on June 13, 2018 was included in other current liabilities as of June 30, 2018.

                       NOTE 19 — ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS)

The following table summarizes the changes in accumulated other comprehensive income (loss) by component:
(In millions)

Year Ended June 30,                                                                                2018       2017          2016
Derivatives

Balance, beginning of period                                                                $       134 $      352 $        590
Unrealized gains, net of tax of $11, $4, and $24                                                    218        328          351
Reclassification adjustments for gains included in revenue                                         (185)      (555)        (625)
Tax expense included in provision for income taxes                                                    6          9           36

   Amounts reclassified from accumulated other comprehensive income                                (179)      (546)        (589)
Net change related to derivatives, net of tax of $5, $(5), and $(12)                                 39       (218)        (238)
Balance, end of period                                                                      $       173 $      134 $        352
Investments
Balance, beginning of period                                                                $ 1,825 $ 2,941 $ 3,169
Unrealized gains (losses), net of tax of $(427), $267, and $120                               (1,146)    517    219
Reclassification adjustments for gains included in other income (expense), net                (2,309) (2,513)  (688)
Tax expense included in provision for income taxes                                               738     880    241
   Amounts reclassified from accumulated other comprehensive income                             (1,571)     (1,633)        (447)

Net change related to investments, net of tax of $(1,165), $(613), and $(121)                   (2,717)     (1,116)        (228)

Balance, end of period                                                                      $      (892) $ 1,825 $ 2,941
Translation Adjustments and Other

Balance, beginning of period                                                                $ (1,332) $ (1,499) $ (1,237)
Translation adjustments and other, net of tax effects of $0, $9, and $(33)                      (178)      167      (262)

Balance, end of period                                                                      $ (1,510) $ (1,332) $ (1,499)
Cumulative effect of accounting change                                                               42          0             0

Accumulated other comprehensive income (loss), end of period                                $ (2,187) $        627 $ 1,794




                                                           90
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 92 of 131
                                                         PART II
                                                          Item 8



                               NOTE 20 — EMPLOYEE STOCK AND SAVINGS PLANS

We grant stock-based compensation to employees and directors. As of June 30, 2018, an aggregate of 381 million
shares were authorized for future grant under our stock plans. In fiscal year 2018, our Board of Directors approved the
2017 Stock Plan, which authorized an additional 308 million shares for future grant under our stock plans. Awards that
expire or are canceled without delivery of shares generally become available for issuance under the plans. We issue
new shares of Microsoft common stock to satisfy vesting of awards granted under our stock plans. We also have an
ESPP for all eligible employees.

Stock-based compensation expense and related income tax benefits were as follows:
(In millions)

Year Ended June 30,                                                                         2018            2017        2016

Stock-based compensation expense                                                         $ 3,940      $ 3,266      $ 2,668
Income tax benefits related to stock-based compensation                                      823        1,066          882

Stock Plans

Stock awards entitle the holder to receive shares of Microsoft common stock as the award vests. Stock awards
generally vest over a four or five-year service period.

Executive Incentive Plan

Under the Executive Incentive Plan, the Compensation Committee approves stock awards to executive officers and
certain senior executives. RSUs generally vest ratably over a four-year service period. PSUs generally vest over a
three-year performance period. The number of shares the PSU holder receives is based on the extent to which the
corresponding performance goals have been achieved.

Activity for All Stock Plans

The fair value of stock awards was estimated on the date of grant using the following assumptions:

Year Ended June 30,                                                               2018              2017                 2016

Dividends per share (quarterly amounts)                                $0.39 - $0.42     $0.36 - $0.39         $0.31 - $0.36
Interest rates                                                          1.7% - 2.9%       1.2% - 2.2%           1.1% - 1.8%

During fiscal year 2018, the following activity occurred under our stock plans:
                                                                                                                    Weighted
                                                                                                                     Average
                                                                                                                   Grant-Date
                                                                                                        Shares     Fair Value

                                                                                                   (In millions)
Stock Awards

Nonvested balance, beginning of year                                                                       201     $ 46.32
  Granted (a)                                                                                               70       75.88
  Vested                                                                                                   (80)      45.74
  Forfeited                                                                                                (17)      53.41

Nonvested balance, end of year                                                                             174        57.85

(a)    Includes 3 million, 2 million, and 1 million of PSUs granted at target and performance adjustments above target
       levels for fiscal years 2018, 2017, and 2016, respectively.

As of June 30, 2018, there was approximately $7.0 billion of total unrecognized compensation costs related to stock
awards. These costs are expected to be recognized over a weighted average period of 3 years. The weighted average
grant-date fair value of stock awards granted was $75.88, $55.64, and $41.51 for fiscal years 2018, 2017, and 2016,

                                                           91
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 93 of 131
                                                          PART II
                                                           Item 8

respectively. The fair value of stock awards vested was $6.6 billion, $4.8 billion, and $3.9 billion, for fiscal years 2018,
2017, and 2016, respectively.

Employee Stock Purchase Plan

We have an ESPP for all eligible employees. Shares of our common stock may be purchased by employees at three-
month intervals at 90% of the fair market value on the last trading day of each three-month period. Employees may
purchase shares having a value not exceeding 15% of their gross compensation during an offering period. Employees
purchased the following shares during the periods presented:

(Shares in millions)

Year Ended June 30,                                                                            2018        2017       2016

Shares purchased                                                                               13          13          15
Average price per share                                                                   $ 76.40     $ 56.36     $ 44.83

As of June 30, 2018, 116 million shares of our common stock were reserved for future issuance through the ESPP.

Savings Plan

We have a savings plan in the U.S. that qualifies under Section 401(k) of the Internal Revenue Code, and a number of
savings plans in international locations. Participating U.S. employees may contribute a portion of their salary, subject
to certain limitations. We contribute fifty cents for each dollar a participant contributes in this plan, with a maximum
employer contribution of 50% of the IRS contribution limit for the calendar year. Matching contributions for all plans
were $807 million, $734 million, and $549 million in fiscal years 2018, 2017, and 2016, respectively, and were expensed
as contributed.

                           NOTE 21 — SEGMENT INFORMATION AND GEOGRAPHIC DATA

In its operation of the business, management, including our chief operating decision maker, who is also our Chief
Executive Officer, reviews certain financial information, including segmented internal profit and loss statements
prepared on a basis not consistent with GAAP. During the periods presented, we reported our financial performance
based on the following segments: Productivity and Business Processes, Intelligent Cloud, and More Personal
Computing.

Our reportable segments are described below.

Productivity and Business Processes

Our Productivity and Business Processes segment consists of products and services in our portfolio of productivity,
communication, and information services, spanning a variety of devices and platforms. This segment primarily
comprises:
        •     Office Commercial, including Office 365 subscriptions and Office licensed on-premises, comprising Office,
              Exchange, SharePoint, Skype for Business, and Microsoft Teams, and related Client Access Licenses
              (“CALs”).
        •     Office Consumer, including Office 365 subscriptions and Office licensed on-premises, and Office Consumer
              Services, including Skype, Outlook.com, and OneDrive.
        •     LinkedIn, including Talent Solutions, Marketing Solutions, and Premium Subscriptions.




                                                            92
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 94 of 131
                                                            PART II
                                                             Item 8

         •      Dynamics business solutions, including Dynamics ERP on-premises, Dynamics CRM on-premises, and
                Dynamics 365, a set of cloud-based applications across ERP and CRM.

Intelligent Cloud

Our Intelligent Cloud segment consists of our public, private, and hybrid server products and cloud services that can
power modern business. This segment primarily comprises:
         •      Server products and cloud services, including Microsoft SQL Server, Windows Server, Visual Studio,
                System Center, and related CALs, and Azure.
         •      Enterprise Services, including Premier Support Services and Microsoft Consulting Services.

More Personal Computing

Our More Personal Computing segment consists of products and services geared towards harmonizing the interests
of end users, developers, and IT professionals across all devices. This segment primarily comprises:
         •      Windows, including Windows OEM licensing and other non-volume licensing of the Windows operating
                system; Windows Commercial, comprising volume licensing of the Windows operating system, Windows
                cloud services, and other Windows commercial offerings; patent licensing; Windows Internet of Things
                (“IoT”); and MSN advertising.
         •      Devices, including Microsoft Surface, PC accessories, and other intelligent devices.
         •      Gaming, including Xbox hardware and Xbox software and services, comprising Xbox Live transactions,
                subscriptions, and advertising (“Xbox Live”), video games, and third-party video game royalties.
         •      Search.

Revenue and costs are generally directly attributed to our segments. However, due to the integrated structure of our
business, certain revenue recognized and costs incurred by one segment may benefit other segments. Revenue from
certain contracts is allocated among the segments based on the relative value of the underlying products and services,
which can include allocation based on actual prices charged, prices when sold separately, or estimated costs plus a
profit margin. Cost of revenue is allocated in certain cases based on a relative revenue methodology. Operating
expenses that are allocated primarily include those relating to marketing of products and services from which multiple
segments benefit and are generally allocated based on relative gross margin.

In addition, certain costs incurred at a corporate level that are identifiable and that benefit our segments are allocated
to them. These allocated costs include costs of: legal, including settlements and fines; information technology; human
resources; finance; excise taxes; field selling; shared facilities services; and customer service and support. Each
allocation is measured differently based on the specific facts and circumstances of the costs being allocated. Certain
corporate-level activity is not allocated to our segments, including impairment and restructuring expenses.

Segment revenue and operating income were as follows during the periods presented:
(In millions)

Year Ended June 30,                                                                            2018      2017        2016
Revenue
Productivity and Business Processes                                                     $    35,865 $ 29,870 $ 25,792
Intelligent Cloud                                                                            32,219   27,407   24,952
More Personal Computing                                                                      42,276   39,294   40,410

   Total                                                                                $ 110,360 $ 96,571 $ 91,154

Operating Income (Loss)

Productivity and Business Processes                                                      $   12,924 $ 11,389 $ 11,756
Intelligent Cloud                                                                            11,524    9,127    9,249
More Personal Computing                                                                      10,610    8,815    6,183
Corporate and Other                                                                               0     (306)  (1,110)

   Total                                                                                 $   35,058 $ 29,025 $ 26,078


                                                              93
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 95 of 131
                                                         PART II
                                                          Item 8

Corporate and Other operating loss comprised impairment and restructuring expenses.

No sales to an individual customer or country other than the United States accounted for more than 10% of revenue
for the fiscal years 2018, 2017, or 2016. Revenue, classified by the major geographic areas in which our customers
are located, was as follows:
(In millions)

Year Ended June 30,                                                                          2018            2017      2016

United States   (a)                                                                    $ 55,926 $ 51,078 $ 46,416
Other countries                                                                          54,434   45,493   44,738

   Total                                                                               $110,360 $ 96,571 $ 91,154

(a)    Includes billings to OEMs and certain multinational organizations because of the nature of these businesses and
       the impracticability of determining the geographic source of the revenue.
Revenue from external customers, classified by significant product and service offerings, was as follows:
(In millions)

Year Ended June 30,                                                                            2018           2017     2016

Office products and cloud services                                                       $ 28,316 $ 25,573 $ 23,868
Server products and cloud services                                                         26,129   21,649 19,062
Windows                                                                                    19,518   18,593 17,548
Gaming                                                                                     10,353    9,051    9,202
Search advertising                                                                          7,012    6,219    5,428
Enterprise Services                                                                         5,846    5,542    5,659
Devices                                                                                     5,134    5,062    7,888
LinkedIn                                                                                    5,259    2,271        0
Other                                                                                       2,793    2,611    2,499

   Total                                                                                 $110,360 $ 96,571 $ 91,154

Our commercial cloud revenue, which primarily comprises Office 365 commercial, Azure, Dynamics 365, and other
cloud properties, was $23.2 billion, $14.9 billion, and $9.5 billion in fiscal years 2018, 2017, and 2016, respectively.
These amounts are primarily included in Office products and services and server products and cloud services in the
table above.

Assets are not allocated to segments for internal reporting presentations. A portion of amortization and depreciation is
included with various other costs in an overhead allocation to each segment; it is impracticable for us to separately
identify the amount of amortization and depreciation by segment that is included in the measure of segment profit or
loss.

Long-lived assets, excluding financial instruments and tax assets, classified by the location of the controlling statutory
company and with countries over 10% of the total shown separately, were as follows:
(In millions)

June 30,                                                                             2018             2017             2016

United States                                                            $        44,501 $          42,730 $         25,145
Ireland                                                                           12,843            12,889            2,099
Luxembourg                                                                         6,856             6,854            6,868
Other countries                                                                   15,682            13,044           11,047

   Total                                                                 $        79,882 $          75,517 $         45,159




                                                           94
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 96 of 131
                                                           PART II
                                                            Item 8

                                    NOTE 22 — QUARTERLY INFORMATION (UNAUDITED)
(In millions, except per share amounts)

Quarter Ended                                        September 30        December 31   March 31         June 30        Total
Fiscal Year 2018
Revenue                                              $    24,538     $      28,918 $    26,819    $     30,085 $ 110,360
Gross margin                                              16,260            17,854      17,550          20,343    72,007
Operating income                                           7,708             8,679       8,292          10,379    35,058
Net income (loss) (a)                                      6,576            (6,302)      7,424           8,873    16,571
Basic earnings (loss) per share                             0.85             (0.82)       0.96            1.15      2.15
Diluted earnings (loss) per share (b)                       0.84             (0.82)       0.95            1.14      2.13

Fiscal Year 2017 (c)
Revenue                                              $   21,928 $          25,826 $    23,212 $       25,605    $   96,571
Gross margin                                             14,084            15,925      15,152         17,149        62,310
Operating income                                          6,715             7,905       6,723          7,682(d)     29,025(d)
Net income                                                5,667             6,267       5,486          8,069(d)     25,489(d)
Basic earnings per share                                   0.73              0.81        0.71           1.05          3.29
Diluted earnings per share                                 0.72              0.80        0.70           1.03(d)       3.25(d)

(a)    Reflects the net charge (benefit) related to the TCJA of $13.8 billion for the second quarter, $(104) million for the
       fourth quarter, and $13.7 billion for fiscal year 2018.
(b)    Reflects the net charge (benefit) related to the TCJA, which decreased (increased) diluted EPS $1.78 for the
       second quarter, $(0.01) for the fourth quarter, and $1.75 for fiscal year 2018.
(c)    On December 8, 2016, we acquired LinkedIn Corporation. LinkedIn has been included in our consolidated results
       of operations starting on the acquisition date.
(d)    Includes $306 million of employee severance expenses primarily related to our sales and marketing restructuring
       plan, which decreased operating income, net income, and diluted EPS by $306 million, $243 million, and $0.04,
       respectively.




                                                             95
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 97 of 131
                                                            PART II
                                                             Item 8

REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

To the Stockholders and the Board of Directors of Microsoft Corporation

Opinion on the Financial Statements

We have audited the accompanying consolidated balance sheets of Microsoft Corporation and subsidiaries (the
“Company”) as of June 30, 2018 and 2017, the related consolidated statements of income, comprehensive income,
stockholders’ equity, and cash flows, for each of the three years in the period ended June 30, 2018, and the related
notes (collectively referred to as the “financial statements”). In our opinion, the financial statements present fairly, in all
material respects, the financial position of the Company as of June 30, 2018 and 2017, and the results of its operations
and its cash flows for each of the three years in the period ended June 30, 2018, in conformity with accounting principles
generally accepted in the United States of America.

We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United
States) (“PCAOB”), the Company's internal control over financial reporting as of June 30, 2018, based on criteria
established in Internal Control — Integrated Framework (2013) issued by the Committee of Sponsoring Organizations
of the Treadway Commission and our report dated August 3, 2018, expressed an unqualified opinion on the Company's
internal control over financial reporting.

Change in Accounting Principles

As discussed in Note 1 to the financial statements, the Company has changed its method of accounting for revenue
from contracts with customers and for accounting for leases in fiscal year 2018 due to the adoption of the new revenue
standard and new lease standard, respectively. The Company adopted the new revenue standard using the full
retrospective approach and adopted the new lease standard using a modified retrospective approach.

Basis for Opinion

These financial statements are the responsibility of the Company's management. Our responsibility is to express an
opinion on the Company’s financial statements based on our audits. We are a public accounting firm registered with
the PCAOB and are required to be independent with respect to the Company in accordance with the U.S. federal
securities laws and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and
perform the audit to obtain reasonable assurance about whether the financial statements are free of material
misstatement, whether due to error or fraud. Our audits included performing procedures to assess the risks of material
misstatement of the financial statements, whether due to error or fraud, and performing procedures that respond to
those risks. Such procedures included examining, on a test basis, evidence regarding the amounts and disclosures in
the financial statements. Our audits also included evaluating the accounting principles used and significant estimates
made by management, as well as evaluating the overall presentation of the financial statements. We believe that our
audits provide a reasonable basis for our opinion.


/s/   DELOITTE & TOUCHE LLP
Seattle, Washington
August 3, 2018

We have served as the Company’s auditor since 1983.




                                                              96
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 98 of 131
                                                          PART II
                                                        Item 9, 9A


  ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING
                          AND FINANCIAL DISCLOSURE
Not applicable.

                                ITEM 9A. CONTROLS AND PROCEDURES
Under the supervision and with the participation of our management, including the Chief Executive Officer and Chief
Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures as required by
Exchange Act Rule 13a-15(b) as of the end of the period covered by this report. Based on that evaluation, the Chief
Executive Officer and Chief Financial Officer have concluded that these disclosure controls and procedures are
effective.

REPORT OF MANAGEMENT ON INTERNAL CONTROL OVER FINANCIAL REPORTING

Our management is responsible for establishing and maintaining adequate internal control over financial reporting for
the company. Internal control over financial reporting is a process to provide reasonable assurance regarding the
reliability of our financial reporting for external purposes in accordance with accounting principles generally accepted
in the United States of America. Internal control over financial reporting includes maintaining records that in reasonable
detail accurately and fairly reflect our transactions; providing reasonable assurance that transactions are recorded as
necessary for preparation of our financial statements; providing reasonable assurance that receipts and expenditures
of company assets are made in accordance with management authorization; and providing reasonable assurance that
unauthorized acquisition, use, or disposition of company assets that could have a material effect on our financial
statements would be prevented or detected on a timely basis. Because of its inherent limitations, internal control over
financial reporting is not intended to provide absolute assurance that a misstatement of our financial statements would
be prevented or detected.

Management conducted an evaluation of the effectiveness of our internal control over financial reporting based on the
framework in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of
the Treadway Commission. Based on this evaluation, management concluded that the company’s internal control over
financial reporting was effective as of June 30, 2018. Deloitte & Touche LLP has audited our internal control over
financial reporting as of June 30, 2018; their report is included in Item 9A.

There were no changes in our internal control over financial reporting during the quarter ended June 30, 2018 that
have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. We
implemented internal controls to ensure we adequately evaluated our contracts and properly assessed the impact of
the new accounting standards related to revenue recognition and leases on our financial statements to facilitate their
adoption on July 1, 2017. There were no significant changes to our internal control over financial reporting due to the
adoption of the new standards.




                                                           97
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 99 of 131
                                                          PART II
                                                          Item 9A

REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

To the Stockholders and the Board of Directors of Microsoft Corporation

Opinion on Internal Control over Financial Reporting

We have audited the internal control over financial reporting of Microsoft Corporation and subsidiaries (the "Company")
as of June 30, 2018, based on criteria established in Internal Control — Integrated Framework (2013) issued by the
Committee of Sponsoring Organizations of the Treadway Commission (COSO). In our opinion, the Company
maintained, in all material respects, effective internal control over financial reporting as of June 30, 2018, based on the
criteria established in Internal Control — Integrated Framework (2013) issued by COSO.

We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United
States) (PCAOB), the consolidated financial statements and the related notes (collectively referred to as the “financial
statements”) as of and for the year ended June 30, 2018, of the Company and our report dated August 3, 2018,
expressed an unqualified opinion on those financial statements and included an explanatory paragraph related to the
Company’s change in method of accounting for revenue from contracts with customers and for accounting for leases
in fiscal year 2018 due to the adoption of the new revenue standard and new lease standard, respectively.

Basis for Opinion

The Company's management is responsible for maintaining effective internal control over financial reporting and for its
assessment of the effectiveness of internal control over financial reporting, included in the accompanying Report of
Management on Internal Control over Financial Reporting. Our responsibility is to express an opinion on the Company's
internal control over financial reporting based on our audit. We are a public accounting firm registered with the PCAOB
and are required to be independent with respect to the Company in accordance with the U.S. federal securities laws
and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

We conducted our audit in accordance with the standards of the PCAOB. Those standards require that we plan and
perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was
maintained in all material respects. Our audit included obtaining an understanding of internal control over financial
reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating
effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered
necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion.

Definition and Limitations of Internal Control over Financial Reporting

A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. A company's internal control over financial reporting includes those policies
and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect
the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting
principles, and that receipts and expenditures of the company are being made only in accordance with authorizations
of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on
the financial statements.

Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.
Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become
inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may
deteriorate.

/s/   DELOITTE & TOUCHE LLP
Seattle, Washington
August 3, 2018




                                                            98
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 100 of
                                       131
                                     PART II, III
                                                 Item 9B, 10, 11, 12, 13, 14


                                      ITEM 9B. OTHER INFORMATION
During the quarter ended December 31, 2017, Microsoft provided software services to a person or entity identified
under section 560.304 of title 31, Code of Federal Regulations. The services constituted a cloud-based spam and
malware filtering service and the cloud-based provision of Office 365 software services provided to two entities
associated with the Iranian bank, Bank Sepah – Bank Sepah International PLC and Banque Sepah, respectively. For
the former, an annual service fee equivalent to $600 was charged for a one-year period beginning in February 2017,
and for the latter, use rights were charged at a price equivalent to approximately $55 per month from September 2016
through November 2017, totaling $770. It is not possible to determine the precise profits, if any, attributable to these
activities, though they are less than the associated revenues. Microsoft has ceased providing these software services
to these entities and has no intention of doing so in the future.

                                                        PART III

      ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE
A list of our executive officers and biographical information appears in Part I, Item 1 of this Form 10-K. Information
about our directors may be found under the caption “Our director nominees” in our Proxy Statement for the Annual
Meeting of Shareholders to be held November 28, 2018 (the “Proxy Statement”). Information about our Audit
Committee may be found under the caption “Board committees” in the Proxy Statement. That information is
incorporated herein by reference.

The information in the Proxy Statement set forth under the caption “Section 16(a) beneficial ownership reporting
compliance” is incorporated herein by reference.

We have adopted the Microsoft Finance Code of Professional Conduct (the “finance code of ethics”), a code of ethics
that applies to our Chief Executive Officer, Chief Financial Officer, Chief Accounting Officer, and other finance
organization employees. The finance code of ethics is publicly available on our website at
https://aka.ms/FinanceCodeProfessionalConduct. If we make any substantive amendments to the finance code of
ethics or grant any waiver, including any implicit waiver, from a provision of the code to our Chief Executive Officer,
Chief Financial Officer, or Chief Accounting Officer, we will disclose the nature of the amendment or waiver on that
website or in a report on Form 8-K.

                                  ITEM 11. EXECUTIVE COMPENSATION
The information in the Proxy Statement set forth under the captions “Director compensation,” “Named executive officer
compensation,” “Compensation Committee interlocks and insider participation,” and “Compensation Committee report”
is incorporated herein by reference.

          ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND
                  MANAGEMENT AND RELATED STOCKHOLDER MATTERS
The information in the Proxy Statement set forth under the captions “Stock ownership information,” “Principal
shareholders” and “Equity compensation plan information” is incorporated herein by reference.

          ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND
                              DIRECTOR INDEPENDENCE
The information set forth in the Proxy Statement under the captions “Director independence” and “Certain relationships
and related transactions” is incorporated herein by reference.

                     ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES
Information concerning principal accountant fees and services appears in the Proxy Statement under the headings
“Fees billed by Deloitte & Touche” and “Policy on Audit Committee pre-approval of audit and permissible non-audit
services of independent auditor” and is incorporated herein by reference.




                                                             99
  Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 101 of
                                        131
                                       PART IV
                                                        Item 15

                                                      PART IV

                         ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES
(a)   Financial Statements and Schedules

The financial statements are set forth under Item 8 of this Form 10-K, as indexed below. Financial statement schedules
have been omitted since they either are not required, not applicable, or the information is otherwise included.

Index to Financial Statements                                                                                    Page

Income Statements                                                                                                 50
Comprehensive Income Statements                                                                                   51
Balance Sheets                                                                                                    52
Cash Flows Statements                                                                                             53
Stockholders’ Equity Statements                                                                                   54
Notes to Financial Statements                                                                                     55
Report of Independent Registered Public Accounting Firm                                                           96

(b)   Exhibit Listing
                                                                            Incorporated by Reference
Exhibit                                                   Filed                   Period
Number Exhibit Description                               Herewith        Form     Ending    Exhibit Filing Date
3.1         Amended and Restated Articles of                               8-K                      3.1      12/1/16
            Incorporation of Microsoft
            Corporation
3.2         Bylaws of Microsoft Corporation                                8-K                      3.2      6/14/17
4.1         Form of Indenture between Microsoft                       S-3ASR                        4.1     11/20/08
            Corporation and The Bank of New
            York Mellon Trust Company, N.A., as
            Trustee (“Base Indenture”)
4.2         Form of First Supplemental Indenture                           8-K                      4.2      5/15/09
            for 2.95% Notes due 2014, 4.20%
            Notes due 2019, and 5.20% Notes
            due 2039, dated as of May 18, 2009,
            between Microsoft Corporation and
            The Bank of New York Mellon Trust
            Company, N.A., as Trustee, to the
            Base Indenture
4.5         Form of Second Supplemental                                    8-K                      4.2      9/27/10
            Indenture for 0.875% Notes due
            2013, 1.625% Notes due 2015,
            3.00% Notes due 2020, and 4.50%
            Notes due 2040, dated as of
            September 27, 2010, between
            Microsoft Corporation and The Bank
            of New York Mellon Trust Company,
            N.A., as Trustee, to the Indenture,
            dated as of May 18, 2009, between
            Microsoft Corporation and The Bank
            of New York Mellon Trust Company,
            N.A., as Trustee



                                                         100
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 102 of
                                       131
                                      PART IV
                                                 Item 15


                                                                Incorporated by Reference
Exhibit                                            Filed              Period
Number Exhibit Description                        Herewith   Form     Ending    Exhibit Filing Date
4.6     Third Supplemental Indenture for                      8-K                   4.2      2/8/11
        2.500% Notes due 2016, 4.000%
        Notes due 2021, and 5.300% Notes
        due 2041, dated as of February 8,
        2011, between Microsoft Corporation
        and The Bank of New York Mellon
        Trust Company, N.A., as Trustee, to
        the Indenture, dated as of May 18,
        2009, between Microsoft Corporation
        and The Bank of New York Mellon
        Trust Company, N.A., as Trustee
4.7     Fourth Supplemental Indenture for                     8-K                   4.1     11/7/12
        0.875% Notes due 2017, 2.125%
        Notes due 2022, and 3.500% Notes
        due 2042, dated as of November 7,
        2012, between Microsoft Corporation
        and The Bank of New York Mellon
        Trust Company, N.A., as Trustee, to
        the Indenture, dated as of May 18,
        2009, between Microsoft Corporation
        and The Bank of New York Mellon
        Trust Company, N.A., as Trustee
4.8     Fifth Supplemental Indenture for                      8-K                   4.1      5/1/13
        2.625% Notes due 2033, dated as of
        May 2, 2013, between Microsoft
        Corporation and The Bank of New
        York Mellon Trust Company, N.A., as
        Trustee, to the Indenture, dated as of
        May 18, 2009, between Microsoft
        Corporation and The Bank of New
        York Mellon Trust Company, N.A., as
        Trustee
4.9     Sixth Supplemental Indenture for                      8-K                   4.2      5/1/13
        1.000% Notes due 2018, 2.375%
        Notes due 2023, and 3.750% Notes
        due 2043, dated as of May 2, 2013,
        between Microsoft Corporation and
        The Bank of New York Mellon Trust
        Company, N.A., as Trustee, to the
        Indenture, dated as of May 18, 2009,
        between Microsoft Corporation and
        The Bank of New York Mellon Trust
        Company, N.A., as Trustee




                                                  101
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 103 of
                                       131
                                      PART IV
                                                 Item 15


                                                                Incorporated by Reference
Exhibit                                            Filed              Period
Number Exhibit Description                        Herewith   Form     Ending    Exhibit Filing Date
4.10    Seventh Supplemental Indenture for                    8-K                   4.1     12/6/13
        2.125% Notes due 2021 and 3.125%
        Notes due 2028, dated as of
        December 6, 2013, between
        Microsoft Corporation and The Bank
        of New York Mellon Trust Company,
        N.A., as Trustee, to the Indenture,
        dated as of May 18, 2009, between
        Microsoft Corporation and The Bank
        of New York Mellon Trust Company,
        N.A., as Trustee
4.11    Eighth Supplemental Indenture for                     8-K                   4.2     12/6/13
        1.625% Notes due 2018, 3.625%
        Notes due 2023, and 4.875% Notes
        due 2043, dated as of December 6,
        2013, between Microsoft Corporation
        and The Bank of New York Mellon
        Trust Company, N.A., as Trustee, to
        the Indenture, dated as of May 18,
        2009, between Microsoft Corporation
        and The Bank of New York Mellon
        Trust Company, N.A., as Trustee
4.12    Ninth Supplemental Indenture for                      8-K                   4.1     2/12/15
        1.850% Notes due 2020, 2.375%
        Notes due 2022, 2.700% Notes due
        2025, 3.500% Notes due 2035,
        3.750% Notes due 2045, and
        4.000% Notes due 2055, dated as of
        February 12, 2015, between
        Microsoft Corporation and U.S. Bank
        National Association, as Trustee, to
        the Indenture, dated as of May 18,
        2009, between Microsoft Corporation
        and The Bank of New York Mellon
        Trust Company, N.A., as Trustee
4.13    Tenth Supplemental Indenture for                      8-K                   4.1     11/3/15
        1.300% Notes due 2018, 2.000%
        Notes due 2020, 2.650% Notes due
        2022, 3.125% Notes due 2025,
        4.200% Notes due 2035, 4.450%
        Notes due 2045, and 4.750% Notes
        due 2055, dated as of November 3,
        2015, between Microsoft Corporation
        and U.S. Bank National Association,
        as Trustee, to the Indenture, dated as
        of May 18, 2009, between Microsoft
        Corporation and The Bank of New
        York Mellon Trust Company, N.A., as
        Trustee




                                                  102
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 104 of
                                       131
                                      PART IV
                                                 Item 15


                                                                  Incorporated by Reference
Exhibit                                            Filed                Period
Number Exhibit Description                        Herewith     Form     Ending    Exhibit Filing Date
4.14    Eleventh Supplemental Indenture for                     8-K                   4.1      8/5/16
        1.100% Notes due 2019, 1.550%
        Notes due 2021, 2.000% Notes due
        2023, 2.400% Notes due 2026,
        3.450% Notes due 2036, 3.700%
        Notes due 2046, and 3.950% Notes
        due 2056, dated as of August 8, 2016,
        between Microsoft Corporation and
        U.S. Bank, National Association, as
        trustee, to the Indenture, dated as of
        May 18, 2009, between Microsoft
        Corporation and The Bank of New
        York Mellon Trust Company, N.A., as
        Trustee
4.15    Twelfth Supplemental Indenture for                      8-K                   4.1      2/3/17
        1.850% Notes due 2020, 2.400%
        Notes due 2022, 2.875% Notes due
        2024, 3.300% Notes due 2027,
        4.100% Notes due 2037, 4.250%
        Notes due 2047, and 4.500% Notes
        due 2057, dated as of February 6,
        2017, between Microsoft Corporation
        and The Bank of New York Mellon
        Trust Company, N.A., as trustee, to
        the Indenture, dated as of May 18,
        2009, between Microsoft Corporation
        and The Bank of New York Mellon
        Trust Company, N.A., as trustee
10.1*   Microsoft Corporation 2001 Stock                       10-Q     9/30/16      10.1    10/20/16
        Plan
10.4*   Microsoft Corporation Employee                         10-K     6/30/12      10.4     7/26/12
        Stock Purchase Plan
10.5*   Microsoft Corporation Deferred                  X
        Compensation Plan
10.6*   Microsoft Corporation 2017 Stock                     DEF14A               Annex C    10/16/17
        Plan
10.7*   Form of Stock Award Agreement                          10-Q   3/31/2018     10.26     4/26/18
        Under the Microsoft Corporation 2017
        Stock Plan
10.8*   Form of Performance Stock Award                        10-Q   3/31/2018     10.27     4/26/18
        Agreement Under the Microsoft
        Corporation 2017 Stock Plan
10.12   Amended and Restated Officers’                         10-Q     9/30/16     10.12    10/20/16
        Indemnification Trust Agreement
        between Microsoft Corporation and
        The Bank of New York Mellon Trust
        Company, N.A., as trustee




                                                  103
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 105 of
                                       131
                                      PART IV
                                                 Item 15


                                                                Incorporated by Reference
Exhibit                                            Filed              Period
Number Exhibit Description                        Herewith   Form     Ending    Exhibit Filing Date
10.13    Amended and Restated Directors’                     10-Q     9/30/16     10.13    10/20/16
         Indemnification Trust Agreement
         between Microsoft Corporation and
         The Bank of New York Mellon Trust
         Company, N.A., as trustee
10.14*   Microsoft Corporation Deferred                      10-Q    12/31/17     10.14     1/31/18
         Compensation Plan for Non-
         Employee Directors
10.17*   Executive Officer Incentive Plan                    10-Q     9/30/15     10.17    10/22/15
10.18*   Form of Executive Officer Incentive                 10-Q     9/30/15     10.18    10/22/15
         Plan Stock Award Agreement under
         the Microsoft Corporation 2001 Stock
         Plan
10.19*   Microsoft Corporation Executive                     10-Q     9/30/16     10.17    10/20/16
         Incentive Plan

10.20*   Form of Executive Incentive Plan                    10-Q     9/30/16     10.18    10/20/16
         (Executive Officer SAs) Stock Award
         Agreement under the Microsoft
         Corporation 2001 Stock Plan

10.21*   Form of Executive Incentive Plan                    10-Q     9/30/16     10.25    10/20/16
         Performance Stock Award
         Agreement under the Microsoft
         Corporation 2001 Stock Plan
10.22*   Senior Executive Severance Benefit                  10-Q     9/30/16     10.22    10/20/16
         Plan
10.23*   Offer Letter, dated February 3, 2014,                8-K                  10.1      2/4/14
         between Microsoft Corporation and
         Satya Nadella
10.24*   Long-Term Performance Stock                         10-Q    12/31/14     10.24     1/26/15
         Award Agreement between Microsoft
         Corporation and Satya Nadella
10.25*   Form of Executive Officer Incentive                 10-Q     9/30/15     10.25    10/22/15
         Plan Performance Stock Award
         Agreement under the Microsoft
         Corporation 2001 Stock Plan
12       Computation of Ratios of Earnings to           X
         Fixed Charges
21       Subsidiaries of Registrant                     X
23.1     Consent of Independent Registered              X
         Public Accounting Firm
31.1     Certifications of Chief Executive              X
         Officer Pursuant to Section 302 of
         the Sarbanes-Oxley Act of 2002



                                                  104
     Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 106 of
                                           131
                                          PART IV
                                                    Item 15, 16


                                                                        Incorporated by Reference
Exhibit                                                 Filed                 Period
Number Exhibit Description                             Herewith      Form     Ending    Exhibit Filing Date
31.2       Certifications of Chief Financial                 X
           Officer Pursuant to Section 302 of
           the Sarbanes-Oxley Act of 2002
32.1**     Certifications of Chief Executive                 X
           Officer Pursuant to Section 906 of
           the Sarbanes-Oxley Act of 2002
32.2**     Certifications of Chief Financial                 X
           Officer Pursuant to Section 906 of
           the Sarbanes-Oxley Act of 2002
101.INS XBRL Instance Document                               X
101.SCH XBRL Taxonomy Extension Schema                       X
101.CAL XBRL Taxonomy Extension                              X
        Calculation Linkbase
101.DEF XBRL Taxonomy Extension                              X
        Definition Linkbase
101.LAB XBRL Taxonomy Extension Label                        X
        Linkbase
101.PRE XBRL Taxonomy Extension                              X
        Presentation Linkbase

*      Indicates a management contract or compensatory plan or arrangement
**     Furnished, not filed


                                      ITEM 16. FORM 10-K SUMMARY
None.




                                                       105
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 107 of
                                       131
                                                   SIGNATURES

Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly
caused this report to be signed on its behalf by the undersigned; thereunto duly authorized, in the City of Redmond,
State of Washington, on August 3, 2018.

MICROSOFT CORPORATION

/S/ FRANK H. BROD
Frank H. Brod
Corporate Vice President, Finance and Administration;
Chief Accounting Officer (Principal Accounting Officer)




                                                          106
  Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 108 of
                                        131
Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following
persons on behalf of Registrant and in the capacities indicated on August 3, 2018.

Signature                                                  Title

/s/ JOHN W. THOMPSON                                       Chairman
John W. Thompson

/s/ SATYA NADELLA                                          Director and Chief Executive Officer
Satya Nadella

/s/ W ILLIAM H. GATES III                                  Director
William H. Gates III

/s/ REID HOFFMAN                                           Director
Reid Hoffman

/s/ HUGH F. JOHNSTON                                       Director
Hugh F. Johnston

/s/ TERI L. LIST-STOLL                                     Director
Teri L. List-Stoll

/s/ CHARLES H. NOSKI                                       Director
Charles H. Noski

/s/ HELMUT PANKE                                           Director
Helmut Panke

/s/ SANDRA E. PETERSON                                     Director
Sandra E. Peterson

/s/ PENNY S. PRITZKER                                      Director
Penny S. Pritzker

/s/ CHARLES W. SCHARF                                      Director
Charles W. Scharf

/s/ ARNE M. SORENSON                                       Director
Arne M. Sorenson

/s/ JOHN W. STANTON                                        Director
John W. Stanton

/s/ PADMASREE W ARRIOR                                     Director
Padmasree Warrior

/s/ AMY E. HOOD                                            Executive Vice President and Chief Financial Officer
Amy E. Hood                                                (Principal Financial Officer)

/s/ FRANK H. BROD                                          Corporate Vice President, Finance and Administration;
Frank H. Brod                                              Chief Accounting Officer
                                                           (Principal Accounting Officer)




                                                         107
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 109 of
                                       131
                                                                                                          Exhibit 10.5

                                          MICROSOFT CORPORATION
                                        DEFERRED COMPENSATION PLAN
                                      (Restated Effective as of May 15, 2015)


1.      Purpose.

         The purpose of the Microsoft Corporation Deferred Compensation Plan (the “Plan”) is to further the long-term
growth of Microsoft Corporation (the “Company”) by allowing selected Company executives and other senior
management or highly compensated employees to defer receipt of certain compensation in order to keep their
financial interests aligned with the Company and provide them with a long-term incentive to continue employment
with the Company.

       The Plan was formerly known as the 1998 Microsoft Corporation Stock Option Gain and Bonus Deferral
Program. The name of the Plan was changed pursuant to a restatement effective January 1, 2006.

         This Plan is intended (1) to comply with section 409A of the Internal Revenue Code, as amended (the
“Code”) and official guidance issued thereunder (except with respect to amounts covered by Appendix B), and (2) to
be “a plan which is unfunded and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees” within the meaning of sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and administered in a manner consistent with these
intentions.

2.      Effective Date.

         The Plan was originally effective November 18, 1998. Except as specifically set forth below, this restatement
of the Plan is effective as of May 15, 2015.

3.      Definitions.

         Account – means a bookkeeping account established by the Company for each Participant electing to defer
Eligible Income under the Plan, which may include sub-accounts for different types of Eligible Income deferred and
for amounts payable at different times and/or payable in different forms.

         Acquisition Retention Bonus – means a bonus provided to a Newly Hired Eligible Employee who continues
employment with the Company or a Designated Subsidiary after the acquisition of a business by the Company or a
Designated Subsidiary or who begins employment with the Company or a Designated Subsidiary as part of a
strategic alliance.

         Acquisition Signing Bonus – means a bonus provided to a Newly Hired Eligible Employee upon acceptance
of an offer to continue employment with the Company or a Designated Subsidiary after the acquisition of a business
by the Company or a Designated Subsidiary or to begin employment with the Company or Designated Subsidiary as
part of a strategic alliance.

       Affiliate – means any corporation or other entity that is treated as a single employer with the Company under
Code section 414.

        Annual Base Salary – means the regular annual base salary paid to an Eligible Employee.

       Annual Bonus – means the amount payable to an Eligible Employee as an annual bonus that is awarded in
connection with the Company’s annual process under the Annual Bonus Plan or the cash portion of awards under
the Executive Incentive Plan.

        Board – means the Board of Directors of Microsoft Corporation.

        Code – means the Internal Revenue Code of 1986, as amended.
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 110 of
                                       131
        Company – means Microsoft Corporation.

          Date of Hire – means the date of a Participant’s first day of active employment with the Company and its
Affiliates.

        Designated Subsidiary – means a subsidiary of the Company that has been approved for participation in the
Plan by the Senior HR Officer. A listing of the Designated Subsidiaries is in Appendix A.

        Disabled – means:

        (a)     A Participant (1) is unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (2) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less than 3 months under an accident and
health plan covering employees of the participant’s employer.

        (b)     The Plan Administrator, in its complete and sole discretion, shall determine whether a Participant is
Disabled. The Plan Administrator may require that the Participant submit to an examination on an annual basis, at
the expense of the Company, by a competent physician or medical clinic selected by the Plan Administrator to assist
in determining whether the Participant is Disabled. On the basis of such medical evidence, the determination of the
Plan Administrator as to whether or not the Participant is Disabled (or whether he continues to be Disabled) shall be
conclusive.

        Eligible Employee – means:

        (a)      An Employee of the Company or a Designated Subsidiary working in the U.S. at the Company’s
stock level 68 or above and, effective with respect to Eligible Income earned for periods beginning on or after
January 1, 2012, an Employee of the Company or a Designated Subsidiary working in the U.S. at the Company’s
stock level 67 or above.

        (b)      An Employee meeting the criteria of subsection (a) will not fail to be considered an Eligible Employee
solely as a result of being on paid or unpaid leave.

        Eligible Income – means compensation which may be deferred under the Plan, as from time to time
determined by the Plan Administrator, including without limitation (1) Regular Enrollment Compensation and (2) New
Hire Enrollment Compensation. Amounts will qualify as “Eligible Income” only if the Participant is on the U.S. payroll
of the Company or its Affiliates at the time the amount is payable to the Participant absent deferral.

          Employee – means an individual who is a regular employee on the U.S. payroll of the Company or its
Affiliates. The term “Employee” shall not include a person hired as an independent contractor, leased employee,
consultant, or a person otherwise designated by the Company or an Affiliate as not eligible to participate in the Plan,
even if such person is determined to be a common law employee of the Company or an Affiliate by any governmental
or judicial authority.

        ERISA – means the Employee Retirement Income Security Act of 1974, as amended.

         Fiscal Year Compensation – means “fiscal year compensation” as defined under Treas. Reg. § 1.409A-
2(a)(6) or any successor thereto.

         Hire Date – means the date an Employee becomes employed by the Company or a Designated Subsidiary.
In the case of an individual who becomes an Employee upon the acquisition of a business by the Company or a
Designated Subsidiary, the Employee’s “Hire Date” shall be his transfer date.

        Investment Options – means a set of investment options, which may include investment options offered
under the 401(k) Plan, and which are from time to time determined by the Plan Administrator and used to credit
earnings, gains, and losses on Account balances.
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 111 of
                                       131
         Key Employee – means an employee treated as a “specified employee” under Code section 409A(a)(2)(B)(i)
as of his Separation from Service (i.e., a key employee (as defined under Code section 416(i) without regard to
paragraph (5) thereof) of a corporation any stock of which is publicly traded on an established securities market or
otherwise). Key Employees shall be determined in accordance with Code section 409A, using a December 31
identification date. A listing of Key Employees as of an identification date shall be effective for the 12-month period
beginning on the April 1 following the identification date.

        New Hire Enrollment Compensation – means compensation for a Newly Hired Eligible Employee which is
from time to time determined by the Plan Administrator, including without limitation a (1) New Hire Signing Bonus, (2)
Acquisition Retention Bonus, and (3) Acquisition Signing Bonus.

         New Hire Signing Bonus – means a bonus provided to a Newly Hired Eligible Employee upon acceptance of
an offer of employment with the Company or a Designated Subsidiary.

          Newly Hired Eligible Employee – means an individual hired by the Company or a Designated Subsidiary who
meets the criteria for an Eligible Employee on his Hire Date, provided that an individual who has previously worked
for the Company or an Affiliate will only qualify as a “Newly Hired Eligible Employee” if he meets the requirements of
Treas. Reg. § 1.409A-2(a)(7) or any successor thereto. Generally, a re-hired individual will meet these requirements
if (1) he has been paid any and all amounts due him under the Plan (and any plans required to be aggregated with
the Plan under Code section 409A) prior to re-hire, or (2) he has not been eligible to participate, other than the
accrual of earnings, in the Plan (or any other plan required to be aggregated with the Plan under Code section 409A)
for at least 24 months.

        Open Enrollment – means the period or periods during each Plan Year when Eligible Employees may elect
to defer amounts under the Plan. Open Enrollment shall be held at the time or times designated by the Plan
Administrator.

        Participant – means an Eligible Employee who elects to defer Eligible Income under the Plan.

        Performance-Based Compensation – means “performance-based compensation” as defined under Code
section 409A.

        Plan – means the Microsoft Corporation Deferred Compensation Plan, as amended from time to time.

      Plan Administrator – means the Senior HR Officer or, with respect to the eligibility of executive officers of the
Company to participate in the Plan, the Compensation Committee of the Board.

        Plan Year – means the 12-month period from January 1 to December 31.

         Pre-2014 Election Amount – means an amount deferred under the Plan (and earnings thereon) pursuant to a
deferral election that (1) becomes irrevocable during an Open Enrollment period occurring before July 1, 2013, or (2)
is made by a Newly Hired Eligible Employee under Section 5.1(b)(ii) and becomes irrevocable on or before
December 31, 2013. Thus, Annual Base Salary amounts deferred after 2013 and Annual Bonuses deferred based
on elections made after 2013 will not be considered Pre-2014 Election Amounts.

       Regular Enrollment Compensation – means compensation which is from time to time determined by the Plan
Administrator, including without limitation (1) Annual Base Salary, and (2) Annual Bonus.

        Retirement – means a Separation from Service after attaining Retirement Age.

        Retirement Age – means one specified date for each Participant occurring on the earlier of: (1) Participant’s
attainment of age sixty-five (65), or (2) the later of Participant’s attainment of age fifty-five (55) or the tenth (10th)
anniversary of his Date of Hire. When an Employee becomes eligible to participate in the Plan, the Plan
Administrator shall determine the Retirement Age for the Employee as one specified date in accordance with the
foregoing.

        Senior HR Officer – means the senior officer in charge of the Human Resources department.

           Separation from Service or Separates from Service – means a “separation from service” with the Company and
its Affiliates within the meaning of Code section 409A.
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 112 of
                                       131

        401(k) Plan – means the Microsoft Corporation Savings Plus 401(k) Plan.

4.      Participation.

        4.1     An Eligible Employee becomes an active Participant in the Plan on the date he first enrolls in the
Plan by electing to defer all or any portion of his Eligible Income. An Eligible Employee may enroll in the Plan
during Open Enrollment in accordance with Section 5.1(b)(i) or pursuant to Section 5.1(c). A Newly Hired Eligible
Employee may enroll before his Hire Date in accordance with 5.1(b)(ii).

        4.2      An Eligible Employee who has been an active Participant under the Plan will cease to be a
Participant on the date his Account is fully distributed.

5.      Participant Accounts.

        5.1     Elections to Defer Eligible Income.

                 (a)     Initial Deferral Election. An Eligible Employee may make an irrevocable election to defer
the following types of Eligible Income in one (1) percent increments up to the specified maximum percentages:

                         (i)     An Eligible Employee may elect to defer up to 75% of his Annual Base Salary.

                         (ii)    An Eligible Employee may elect to defer up to 100% of a Annual Bonus.

                         (iii)   An Eligible Employee may elect to defer up to 90% of New Hire Enrollment
Compensation.

Eligible Employees are not permitted to defer gains on the exercise of a stock option under the Plan after December
31, 2004.

                (b)      Time and Manner of Making an Initial Election.

                          (i)       An Eligible Employee may make an election to defer one or more types of Regular
Enrollment Compensation during an Open Enrollment period that occurs in the Plan Year preceding the Plan Year in
which the Regular Enrollment Compensation begins to be earned. A deferral election shall be made in accordance
with procedures established by the Plan Administrator. An Employee’s election during such an Open Enrollment
period will not be given effect if the Employee ceases to be an Eligible Employee by the last day of the month in
which the Open Enrollment period occurs.

                         (ii)     A Newly Hired Eligible Employee may make an election to defer one or more types
of New Hire Enrollment Compensation in accordance with procedures established by the Plan Administrator,
provided such election occurs before his Hire Date and such election shall only apply to amounts earned after the
election is filed. A Newly Hired Eligible Employee may make an election to defer Regular Enrollment Compensation
during an Open Enrollment period that follows or coincides with his Hire Date.

                 (c)      Alternative Election Deadlines. Notwithstanding the rules in subsection (b), if the Plan
Administrator, in its sole discretion, determines that:

                        (i)    Eligible Income constitutes Performance-Based Compensation that is based on
services performed over a performance period of at least twelve (12) months, the Plan Administrator may establish
procedures, including an Open Enrollment period, under which an Eligible Employee may elect to defer such
Performance-Based Compensation, but such election must be made no later than six (6) months before the end of
the performance period; or

                         (ii)    Eligible Income constitutes Fiscal Year Compensation, the Plan Administrator may
establish procedures, including an Open Enrollment period, under which an Eligible Employee may elect to defer
such Fiscal Year Compensation, but such election must be made no later than the last day of the Company’s fiscal
year immediately preceding the first fiscal year in which services are performed related to such Eligible Income.
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 113 of
                                       131
                An Employee’s election under this Section will not be given effect if the Employee ceases to be an
Eligible Employee by the deadline stated above for making such an election.

               (d)     Cancellation of Election. If a Participant becomes Disabled, receives a hardship
withdrawal under the 401(k) Plan, or obtains a distribution under Section 6.6 on account of an unforeseeable
emergency during a Plan Year, his deferral election for such Plan Year shall be cancelled.

         5.2     Crediting of Deferrals. Eligible Income deferred by a Participant under the Plan shall be credited to
the Participant’s Account as soon as practicable after the amounts would have otherwise been paid to the
Participant.

        5.3      Vesting. A Participant shall at all times be one-hundred (100) percent vested in any amounts
credited to his Account.

        5.4      Investments and Earnings. The Company shall periodically credit gains, losses and earnings to a
Participant’s Account, until the full balance of the Account has been distributed. Amounts shall be credited to a
Participant’s Account under this Section based on the results that would have been achieved had amounts credited
to the Account been invested as soon as practicable after crediting into the Investment Options selected by the
Participant. The Plan Administrator shall specify procedures to allow Participants to make elections as to the
deemed investment of amounts newly credited to their Accounts, as well as the deemed investment of amounts
previously credited to their Accounts. Nothing in this Section or otherwise in the Plan, however, will require the
Company to actually invest any amounts in such Investment Options or otherwise.

         5.5      Employment Taxes. The Participant’s share of FICA and FUTA taxes owed on Eligible Income the
Participant elects to defer shall be deducted from other compensation payable to the Participant.

6.      Distribution of Account Balances.

        6.1      Distribution Form.

                  (a)    A Participant may elect to have amounts deferred under the Plan (and earnings thereon)
distributed in a lump sum payment or in annual installments over a period ranging from three (3) to fifteen (15) years.

                 (b)      A Participant must specify the form in which a deferred amount (and earnings thereon) will
be distributed at the time of making the initial deferral election under Section 5.1.

                 (c)      Notwithstanding the distribution form elected under subsection (a), if at the time a portion of
a Participant’s Account is to be distributed, the portion of the balance to be distributed is less than $50,000, that
portion shall be distributed in a lump sum payment at such time, provided that this subsection (c) shall not apply to
any amounts deferred under the Plan pursuant to a deferral election that becomes irrevocable on or after June 30,
2011 (and earnings thereon).

                 (d)     Distribution of a Participant’s Account balance shall be made in cash.

        6.2    Distribution Time. The rules in this Section 6.2 shall apply to amounts deferred under the Plan,
excluding any portion of a Participant’s Account attributable to Pre-2014 Election Amounts.

              (a)      A Participant may elect to have distribution of a deferred amount (and earnings thereon)
commence as of the following dates:

                         (i)      A specified time (a particular month and year); or

                     (ii)     Upon the Participant’s Separation from Service (in which case distributions will
commence in the month following Separation from Service).

                   (b)      A Participant must specify their distribution commencement election at the time of making
the initial deferral election under Section 5.1.
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 114 of
                                       131
                (c)     If a Participant elects to have a deferred amount distributed as of a specified time, the
specified time must be at least twelve (12) months after the date on which the final payment of the deferred amount
would have been made to the Participant absent deferral.

        6.3      Distribution of Pre-2014 Election Amounts Upon Separation from Service. The rules in this Section
6.3 shall only apply to Pre-2014 Election Amounts.

                  (a)    If a Participant reaches Retirement Age prior to having a Separation from Service, the
distribution of a Pre-2014 Election Amount will commence as follows:

                     (i)      If the Participant elected commencement upon Retirement, the distribution will
commence in the month following Retirement.

                       (ii)   If the Participant elected commencement upon a specified time, the distribution will
commence in the specified month and year.

                  (b)    Notwithstanding a Participant’s elections with respect to Pre-2014 Election Amounts, (i) if a
Participant Separates from Service prior to reaching Retirement Age, the portion of his Account balance attributable
to Pre-2014 Election Amounts shall be distributed in an immediate lump sum payment in the month following the
Separation from Service, and (ii) if a Participant becomes Disabled prior to attaining Retirement Age while employed
with the Company or an Affiliate, the portion of his Account balance attributable to Pre-2014 Election Amounts shall
be distributed in an immediate lump sum payment in the month following the date the Participant becomes Disabled.

          6.4       Key Employee Delay. Except as otherwise permitted under IRS guidance, if a distribution is to be
made upon the Separation from Service of a Key Employee, distribution may not be made before the date which is
six months after the date of the Key Employee’s Separation from Service (or, if earlier, the date of death of the Key
Employee). Any payments that would otherwise be made during this period of delay shall be paid in accordance with
the elected distribution method and the terms of the Plan in the seventh month following Separation from Service (or,
if earlier, following the Key Employee’s death in accordance with Sections 6.5(a) and (b) below).

        6.5     Distributions Upon Death.

                 (a)       Notwithstanding a Participant’s elections with respect to Pre-2014 Election Amounts, if a
Participant dies prior to attaining Retirement Age while employed with the Company or an Affiliate, the portion of his
Account balance attributable to the Pre-2014 Election Amounts shall be distributed to the Participant’s beneficiary in
an immediate single lump sum payment in the month following the date of the Participant’s death.

                 (b)      Notwithstanding a Participant’s elections under Sections 6.1 and 6.2, if a Participant dies, his
Account balance, excluding any portion attributable to Pre-2014 Election Amounts, shall be distributed to the
Participant’s beneficiary in a single lump sum payment on the date six months after the date of the Participant’s
death.

                   (c)     A Participant shall designate his beneficiary prior to death in accordance with procedures
established by the Plan Administrator. If a Participant has not properly designated a beneficiary or if no designated
beneficiary is living on the date of distribution, such amount shall be distributed to the Participant’s beneficiary
designated under the 401(k) Plan, or if no designated beneficiary under the 401(k) Plan is living, in accordance with
the default provisions under the 401(k) Plan.

                 (d)      For purposes of determining the proper death beneficiary under this Plan, this Plan shall not
be interpreted as preempting applicable state law regarding the ownership rights of Accounts upon a Participant’s
death. For example, although this Plan states that upon a Participant’s death, Account balances will be paid to his
beneficiary, the personal representative will be obligated to pay any benefits owed to a spouse or otherwise as a
result of any applicable community property laws.

         6.6      Withdrawals for Unforeseeable Emergency. A Participant may withdraw all or any portion of his
Account balance for an Unforeseeable Emergency. The amounts distributed with respect to an Unforeseeable
Emergency may not exceed the amounts necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution, after taking into account the extent to
which such hardship is or may be relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such assets would not itself cause severe
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 115 of
                                       131
financial hardship) or by cessation of deferrals under the Plan. “Unforeseeable Emergency” means for this purpose a
severe financial hardship to a Participant resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant, loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the Participant.

        Except as otherwise permitted under IRS guidance, a Participant shall be required to take any available
hardship withdrawals from the 401(k) Plan before being eligible to receive a withdrawal under this section.

         6.7     Changes in Time or Form of Distribution. To the extent permitted in accordance with procedures
established by the Plan Administrator, a Participant may make one or more subsequent elections to change the
time or form of a distribution to be made as of a specified time or upon the occurrence of a distributable event for a
deferred amount, but such an election will be effective only if the following conditions are satisfied:

                 (a)      The election may not take effect until at least twelve (12) months after the date on which
the election is made;

                (b)     A distribution may not be made earlier than at least five (5) years from the date the
distribution would have otherwise been made;

                 (c)     In the case of an election to change the time or form of a distribution payable as of a
specified time, the election must be made at least twelve (12) months before the date of the first scheduled
distribution; and

               (d)        The election may not result in an impermissible acceleration of payment prohibited under
Code section 409A.

       6.8     Effect of Taxation. If a portion of the Participant’s Account balance is includible in income under
Code section 409A, such portion shall be distributed immediately to the Participant.

        6.9      Payment of Taxes. If state, local, or foreign tax obligations arise from participation in the Plan that
apply to an amount deferred under the Plan before such amount is paid or made available to the Participant (the
“Taxes”), the Company shall pay a portion of such deferred amount by distribution (a) to the Participant in the form of
withholding pursuant to provisions of applicable state, local, or foreign law; or (b) directly to the Participant. In no
event shall the total payment under this Section 6.9 exceed the aggregate amount of the Taxes, and the income tax
withholding related to such Taxes.

         6.10   Settlement of Bona Fide Dispute. Subject to certain presumptions under Code section 409A, if an
arm’s length, bona fide dispute between a Participant and the Company arises as to the Participant’s right to an
amount deferred under the Plan, the payment of the deferred amount as part of a settlement of such dispute shall be
distributed immediately to the Participant.

         6.11     Offset for Obligations to Company. If the Participant has any debt, obligation or other liability
representing an amount owing to the Company (the “Debt”), incurred in the ordinary course of his employment
relationship, the Company shall offset the Debt against the Participant’s Account balance. The Company shall
reduce the Participant’s Account balance in satisfaction of the Debt at the same time and in the same amount as the
Debt otherwise would have been due and collected from the Participant; provided however, in no event shall the
amount of such offset in any of the Company’s taxable years exceed $5,000.

         6.12     2005 Deferred Compensation. Except as provided in Appendix C, Sections 6.1-6.11 shall govern the
distribution of compensation earned and deferred under the Plan during the 2005 Plan Year.

         6.13    Pre-2005 Deferrals. Notwithstanding the foregoing, Appendix B governs the distribution of amounts
that were earned and vested (within the meaning of Code section 409A and regulations thereunder) under the Plan
prior to 2005 (and earnings thereon) and are exempt from the requirements of Code section 409A.

7.      Administration.

         7.1     General Administration. The Plan Administrator shall be responsible for the operation and
administration of the Plan and for carrying out the provisions hereof. The Plan Administrator shall have the full
authority and discretion to make, amend, interpret, and enforce all appropriate rules and regulations for the
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 116 of
                                       131
administration of this Plan and decide or resolve any and all questions, including interpretations of this Plan, as may
arise in connection with this Plan. Except as otherwise provided in Section 7.2, any such action taken by the Plan
Administrator shall be final and conclusive on any party. To the extent the Plan Administrator has been granted
discretionary authority under the Plan, the Plan Administrator’s prior exercise of such authority shall not obligate it
to exercise its authority in a like fashion thereafter. The Plan Administrator shall be entitled to rely conclusively
upon all tables, valuations, certificates, opinions and reports furnished by any actuary, accountant, controller, counsel
or other person employed or engaged by the Company with respect to the Plan. The Plan Administrator may, from
time to time, employ agents and delegate to such agents, including other employees of the Company, such
administrative duties as it sees fit.

        7.2      Claims for Benefits.

                 (a)      Filing a Claim. A Participant or his authorized representative may file a claim for benefits
under the Plan. Any claim must be in writing and submitted to the Senior HR Officer at such address as may be
specified from time to time. Claimants will be notified in writing of approved claims, which will be processed as
claimed. A claim is considered approved only if its approval is communicated in writing to a claimant.

                  (b)      Denial of Claim. In the case of the denial of a claim respecting benefits paid or payable with
respect to a Participant, a written notice will be furnished to the claimant within 90 days of the date on which the
claim is received by the Senior HR Officer. If special circumstances (such as for a hearing) require a longer period,
the claimant will be notified in writing, prior to the expiration of the 90-day period, of the reasons for an extension of
time; provided, however, that no extensions will be permitted beyond 90 days after the expiration of the initial 90-day
period.

               (c)     Reasons for Denial. A denial or partial denial of a claim will be dated and signed by the
Senior HR Officer and will clearly set forth:

                         (i)      the specific reason or reasons for the denial;

                         (ii)     specific reference to pertinent Plan provisions on which the denial is based;

                         (iii)  a description of any additional material or information necessary for the claimant to
perfect the claim and an explanation of why such material or information is necessary; and

                          (iv)   an explanation of the procedure for review of the denied or partially denied claim set
forth below, including the claimant’s right to bring a civil action under ERISA section 502(a) following an adverse
benefit determination on review.


                  (d)      Review of Denial. Upon denial of a claim, in whole or in part, a claimant or his duly
authorized representative will have the right to submit a written request to the Senior HR Officer for a full and fair
review of the denied claim by filing a written notice of appeal with the Senior HR Officer within 60 days of the receipt
by the claimant of written notice of the denial of the claim. A claimant or the claimant’s authorized representative will
have, upon request and free of charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and may submit issues and comments in writing. The review
will take into account all comments, documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or considered in the initial benefit determination.

          If the claimant fails to file a request for review within 60 days of the denial notification, the claim will be
deemed abandoned and the claimant precluded from reasserting it. If the claimant does file a request for review, his
request must include a description of the issues and evidence he deems relevant. Failure to raise issues or present
evidence on review will preclude those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.


                 (e)      Decision Upon Review. The Senior HR Officer will provide a prompt written decision on
review. If the claim is denied on review, the decision shall set forth:

                         (i)      the specific reason or reasons for the adverse determination;
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 117 of
                                       131
                         (ii)    specific reference to pertinent Plan provisions on which the adverse determination is
based;

                       (iii)   a statement that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other information relevant to the claimant’s claim
for benefits; and

                          (iv)     a statement describing any voluntary appeal procedures offered by the Plan and the
claimant’s right to obtain the information about such procedures, as well as a statement of the claimant’s right to
bring an action under ERISA section 502(a).

        A decision will be rendered no more than 60 days after the Senior HR Officer’s receipt of the request for
review, except that such period may be extended for an additional 60 days if the Senior HR Officer determines that
special circumstances (such as for a hearing) require such extension. If an extension of time is required, written
notice of the extension will be furnished to the claimant before the end of the initial 60-day period.


                  (f)     Finality of Determinations; Exhaustion of Remedies. To the extent permitted by law,
decisions reached under the claims procedures set forth in this Section shall be final and binding on all parties. No
legal action for benefits under the Plan shall be brought unless and until the claimant has exhausted his remedies
under this Section. In any such legal action, the claimant may only present evidence and theories which the
claimant presented during the claims procedure. Any claims which the claimant does not in good faith pursue
through the review stage of the procedure shall be treated as having been irrevocably waived. Judicial review of a
claimant’s denied claim shall be limited to a determination of whether the denial was an abuse of discretion based
on the evidence and theories the claimant presented during the claims procedure. Any suit or legal action initiated
by a claimant under the Plan must be brought by the claimant no later than one year following a final decision on the
claim for benefits by the Senior HR Officer. The one-year limitation on suits for benefits will apply in any forum where
a claimant initiates such suit or legal action.

                (g)    Disability Claims. Claims for disability benefits shall be determined under the DOL
Regulation section 2560.503-1 which is hereby incorporated by reference.

8.       Amendment and Termination.

         8.1     Amendment or Termination. The Company reserves the right to amend or terminate the Plan when,
in the sole discretion of the Company, such amendment or termination is advisable, pursuant to a resolution or other
action taken by the Plan Administrator.

        Notwithstanding the foregoing, no amendment of the Plan shall apply to amounts that were earned and
vested (within the meaning of Code section 409A and regulations thereunder) under the Plan prior to 2005, unless
the amendment specifically provides that it applies to such amounts. The purpose of this restriction is to prevent a
Plan amendment from resulting in an inadvertent “material modification” to amounts that are “grandfathered” and
exempt from the requirements of Code section 409A.

        8.2      Effect of Amendment or Termination. No amendment or termination of the Plan shall decrease the
amounts credited to a Participant’s Account as of such amendment or termination. Upon termination of the Plan,
Participants’ Account balances shall be distributed in accordance with the terms of Section 6, unless the Company
determines in its sole discretion that all such amounts shall be distributed upon termination in accordance with the
requirements under Code section 409A.

9.       General Provisions.

         9.1      Rights Unsecured. The right of a Participant or his beneficiary to receive a distribution hereunder
shall be an unsecured claim against the general assets of the Company, and neither the Participant nor his
beneficiary shall have any rights in or against any amount credited to any Account or any other assets of the
Company. The Plan at all times shall be considered entirely unfunded for tax purposes. Any funds set aside by the
Company for the purpose of meeting its obligations under the Plan, including any amounts held by a trustee, shall
continue for all purposes to be part of the general assets of the Company and shall be available to its general
creditors in the event of the Company’s bankruptcy or insolvency. The Company’s obligation under this Plan shall be
that of an unfunded and unsecured promise to pay money in the future.
  Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 118 of
                                        131

          9.2     No Right to Eligible Income. Nothing in this Plan shall be construed to give any Eligible Employee any
right to be granted Eligible Income or any other type of compensation.

        9.3      No Enlargement of Rights. No Participant or beneficiary shall have any right to receive a distribution
under the Plan except in accordance with the terms of the Plan. Establishment of the Plan shall not be construed to
give any Participant the right to continue to be employed by or provide services to the Company or its affiliates or to
employment that is not terminable at will.

       9.4    No Guarantee of Benefits. Nothing contained in the Plan shall constitute a guarantee by the
Company or any other person or entity that the assets of the Company will be sufficient to pay any benefits
hereunder.

          9.5    Nonalienation of Benefits. This Plan inures to the benefit of and is binding upon the parties hereto and
their successors, heirs and assigns; provided, however, that the amounts credited to a Participant’s Account are not,
except as provided in Sections 9.6 and 6.11, subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any kind, either voluntary or involuntary,
and any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to any benefits payable hereunder, will be null and void and not binding on the Plan or the Company.

         9.6      Taxes. In addition to its rights under section 5.5, the Company or other payor may withhold from a
benefit payment under the Plan or a Participant’s wages any federal, state, or local taxes required by law to be withheld
with respect to a payment or accrual under the Plan, and shall report such payments and other Plan-related information
to the appropriate governmental agencies as required under applicable law.

         9.7      Participant’s Cooperation. The Participant shall cooperate with the Company by furnishing any
and all information requested by the Plan Administrator in order to facilitate the payment of benefits hereunder,
taking such physical examinations as the Plan Administrator may deem necessary and taking such other actions
as may be requested by the Plan Administrator. If the Participant refuses to cooperate, the Company shall have no
further obligation to the Participant under the Plan.

          9.8     Incapacity of Recipient. If any person entitled to a distribution under the Plan is deemed by the Plan
Administrator to be incapable of personally receiving and giving a valid receipt for such payment, then, unless and
until a claim for such payment shall have been made by a duly appointed guardian or other legal representative of
such person, the Plan Administrator may provide for such payment or any part thereof to be made to any other
person or institution then contributing toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete discharge of any liability of the Company
and the Plan with respect to the payment.

         9.9     Legally Binding. In the event of any consolidation, merger, acquisition or reorganization, the
obligations of the Company under this Plan shall continue and be binding on the Company and its successors or
assigns. The rights, privileges, benefits and obligations under the Plan are intended to be legal obligations of the
Company and binding upon the Company, its successors and assigns.

        9.10    Unclaimed Benefits. Each Participant shall keep the Plan Administrator informed of his current
address and the current address of his designated beneficiary. The Plan Administrator shall not be obligated to
search for the whereabouts of any person if the location of a person is not made known to the Plan Administrator.

           9.11     Severability. In the event any provision of the Plan shall be held invalid or illegal for any reason, any
illegality or invalidity shall not affect the remaining parts of the Plan, but the Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted.

         9.12    Words and Headings. Words in the masculine gender shall include the feminine and the singular
shall include the plural, and vice versa, unless qualified by the context. Any headings used herein are included for
ease of reference only, and are not to be construed so as to alter the terms hereof.

          9.13     Applicable Law and Venue. To the extent not preempted by federal law, the Plan shall be governed
by the laws of the State of Washington. In the event the Company or any Participant (or beneficiary) initiates
litigation related to this Plan, the venue for such action will be in King County, Washington.
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 119 of
                                       131
        9.14     Waiver of Breach. The waiver by the Company of any breach of any provision of the Plan by the
Participant shall not operate or be construed as a waiver of any subsequent breach by the Participant.

        9.15      Notice. Any notice or filing required or permitted to be given to the Plan Administrator under the
Plan shall be sufficient if in writing and hand-delivered, or sent by first class mail to the principal office of the
Company, directed to the attention of the Plan Administrator. Such notice shall be deemed given as of the date of
delivery, or, if delivery is made by mail, as of the date shown on the postmark.

          9.16     Attorneys’ Fees and Costs. In the event that a dispute regarding benefits arises between the
Company or Plan Administrator and a Participant (or beneficiary) and such dispute is resolved through arbitration or
litigation in court, the prevailing party(ies) shall be entitled to their reasonable attorneys’ fees and costs incurred in
such action.
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 120 of
                                       131
      The Company has caused this restated Plan to be duly adopted and executed on this _____ day of
_________________, 2015.



_________________________________
Kathleen Hogan
Executive Vice President, Human Resources
Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 121 of
                                      131
                                      APPENDIX A

                             DESIGNATED SUBSIDIARIES

                                  (As of May 15, 2015)


                                 1654: MOL Corporation

                                1693: Vexcel Corporation

                               1548: Microsoft Online, Inc.

                             1888: Microsoft Payments, Inc.

                         1899: Microsoft Open Technologies, Inc.

                          1988: Microsoft Technology Licensing
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 122 of
                                       131
                                                      APPENDIX B

                                            GRANDFATHERED AMOUNTS


         Distribution of amounts that were earned and vested (within the meaning of Code section 409A and
regulations thereunder) under the Plan prior to 2005 (and earnings thereon) and are exempt from the requirements of
Code section 409A shall be made in accordance with the Plan terms as in effect on December 31, 2004 and as
summarized in this Appendix B.

        B.1      Timing. As soon as practicable following the final day of the Deferral Period for a specific deferral,
the Company will distribute to the Participant (or in the case of the Participant’s death, his estate), all proceeds in the
Participant’s Deferred Bonus Account and will issue to the Participant (or in the event of the Participant’s death, the
personal representative or beneficiaries of his estate) shares of Stock credited to the Participant’s Deferred Stock
Option Gain Account, that are attributed to that deferral. With respect to a specific deferral, the final day of the
Deferral Period shall be the earliest of the last day of the Deferral Period selected by the Participant or the date he
has a Termination of Employment. Upon Termination of Employment, a Participant will have the same rights with
respect to an unexercised Option that he would have if he had not elected to defer the Stock Option Gain relating to
that Option. The portion of a Participant’s Accounts that can be attributed to a specific deferral shall be determined in
the sole discretion of the Plan Administrator.

         B.2     Extension of Deferral Period. On a one-time basis with respect to each deferral, a Participant may
elect in accordance with procedures established by the Plan Administrator to extend the Deferral Period for a Bonus
or Stock Option Gain for an additional five (5), seven (7), or ten (10) years, provided that such extension is elected in
the calendar year prior, and at least six (6) months prior, to the expiration of the initial Deferral Period and the
Participant is an Eligible Executive at the time he makes the election to extend the Deferral Period.

        B.3    Disability. In the event of a Participant’s Disability and upon application by such Participant, the Plan
Administrator may determine that payment of all, or part, of such Participant’s Accounts shall be made in a different
manner, or on an earlier date than the time or times specified in Section B.1 above, but only to the extent determined
by the Plan Administrator to be reasonably required to satisfy the Participant’s need.

       B.4     Investment of Accounts. Notwithstanding Section 5.4, a Participant shall not have the right to select
among Investment Options for amounts credited to the Participant’s Deferred Stock Option Gain Account. Such
amounts shall be treated as if invested in Stock at all times.

         B.5     Definitions. For purposes of this Appendix B, the following terms shall have the meanings indicated
below:

                 Bonus means the amount payable by the Company to an Eligible Employee as an individual
performance bonus, executive bonus or any other bonus/incentive award that is approved by the Plan Administrator
for deferral under the Plan.

                  Deferral Period means with respect to a specific deferral of a Bonus or Stock Option Gain, the period
of five (5), seven (7), or ten (10) years from the date on which the corresponding Bonus would otherwise have been
paid or the date the Option was scheduled to expire had it not been exercised; provided that, in the event of the
Participant’s Termination of Employment, the Deferral Period shall end on the date of Termination of Employment.

                 Deferred Bonus Account means a bookkeeping account established for Bonuses deferred under the
Plan.

                Deferred Stock Option Gain Account means a bookkeeping account established for Stock Option
Gains deferred under the Plan.

                Disability means any long-term disability as defined under the Company’s long-term disability plan.
The Plan Administrator, in its complete and sole discretion, shall determine a Participant’s Disability. The Plan
Administrator may require that the Participant submit to an examination on an annual basis, at the expense of the
Company, by a competent physician or medical clinic selected by the Plan Administrator to assist in the
determination of Disability. On the basis of such medical evidence, the determination of the Plan Administrator as to
whether or not a condition of Disability exists or continues shall be conclusive.
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 123 of
                                       131

                 Eligible Executive means a full-time employee of the Company who is (i) an elected officer of the
Company, (ii) at the level of Vice President or above, (iii) at Level 16 or above on the Company’s salary range, and
(iv) working within the United States of America. In addition, the Plan Administrator may, in his or her discretion,
extend coverage to persons who are selected by the Plan Administrator and who either (y) meet all of the foregoing
requirements except that they are working outside of the United States of America, or (z) are officers of a subsidiary
of the Company.

                 Mature Shares means shares of the Company’s Stock delivered by a Participant in payment of the
exercise price of an Option; provided that Mature Shares shall not include any shares of the Company’s Stock that
may be received upon exercise of such Option, nor Stock that the Participant purchased pursuant to a prior stock
option exercise which occurred less than six months prior to the exercise of such Option.

                 Option shall mean one or more non-qualified stock options, issued to a Participant under any stock
option plan of the Company, with respect to which the Participant has elected to defer the Stock Option Gain. Option
shall not include any rights under the Company’s Employee Stock Purchase Plan.

                Stock - means Microsoft Corporation common stock.

               Stock Option Gain means the number of shares underlying an Option minus the number of Mature
Shares required to pay the exercise price for those shares. For example, if a Participant elects to defer the gain on
100 shares and is required to deliver 10 shares of Stock as payment for the exercise price on the 100 shares, the
Stock Option Gain will be 90 shares.

                 Termination of Employment means the termination of the Participant’s employment relationship with
the Company for any reason including, without limitation, involuntary termination with or without cause, voluntary
termination, disability, death, or retirement.
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 124 of
                                       131
                                                      APPENDIX C

                                          2005 DEFERRED COMPENSATION


        This Appendix C sets forth the special rules applicable to compensation eligible for deferral under the Plan
from January 1, 2005 through December 31, 2005. Unless otherwise defined herein, capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Plan and Appendix B.

        C-1.    2005 Initial Deferral Elections. Notwithstanding anything in Section 5.1 of the Plan to the contrary
and only with respect to compensation earned during the 2005 Plan Year (“2005 Income”), an Eligible Employee
may make an irrevocable election to defer up to 100% of a Bonus in ten (10) percent increments. Eligible
Employees are not permitted to defer gains on the exercise of a stock option under the Plan after December 31,
2004.

        C-2.     Time of Distribution. The Company will distribute to the Participant (or in the case of the Participant’s
death, his estate) all proceeds in the Participant’s Deferred Bonus Account that are attributed to a specific deferral
upon the earlier of: (1) the last day of the Deferral Period elected by the Participant; or (2) the date of the
Participant's Separation from Service; provided that, if a distribution is to be made upon the Separation from Service
of a Key Employee, such distribution is subject to the six month delay set forth in Section 6.4 of the Plan.

         For purposes of this Appendix C, “Deferral Period” means with respect to a specific deferral of a Bonus, the
period, as elected by the Participant at the time of the deferral election, of five (5), seven (7), or ten (10) years from
the date on which the corresponding Bonus would otherwise have been paid.

        C-3.     Changes in Time or Form of Distribution. To the extent the Company allows a Participant to make
a subsequent election to change the time or form of distribution of 2005 Income deferred under the Plan, such
election will be effective only if the conditions set forth in Section 6.7 of the Plan are satisfied.

        C-4.    General Application of the Plan. Other than as set forth above, the terms of the Plan in all other
respects and in compliance with Code section 409A shall govern the distribution of 2005 Income deferred under the
Plan from January 1, 2005 through December 31, 2005.
  Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 125 of
                                        131


                                                                                                                     Exhibit 12

                               COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES

(In millions, except ratios)

Year Ended June 30,                                      2018         2017 (c)         2016 (c)         2015              2014

Earnings     (a)

Earnings from continuing operations before
  income taxes                                 $      36,474 $     29,901        $   25,639       $   18,507     $ 27,820
Add: Fixed charges                                     2,807        2,324             1,325              867          674
Add: Cash distributions from equity method
  investments                                               8           12              12                 1               54
Subtract: Gain (Loss) from equity method
  investments                                             31           (14 )            (25 )            (78 )           (152 )
Total Earnings                                 $      39,258 $     32,251        $   27,001       $   19,453     $ 28,700

Fixed Charges (b)
Interest expense                               $       2,674 $      2,141        $    1,185       $     756      $        577
Capitalized debt related expenses                         59           81                58              25                20
Interest component of rental expense                      74          102                82              86                77
Total Fixed Charges                            $       2,807 $      2,324        $    1,325       $     867      $        674

Ratio of Earnings to Fixed Charges                        14            14              20               22                43
(a)    Earnings represent earnings from continuing operations before income taxes and before income (losses) from
       equity method investments plus: (1) fixed charges; and (2) cash distributions from equity method investments.
(b)    Fixed charges include: (1) interest expense; (2) capitalized debt issuance costs; and (3) the portion of operating
       rental expense which management believes is representative of the interest component of rental expense.
(c)    Reflects the impact of the adoption of the new accounting standard in fiscal year 2018 related to revenue
       recognition. Refer to Note 1 – Accounting Policies of the Notes to Financial Statements (Part II, Item 8 of this
       Form 10-K) for further discussion.
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 126 of
                                       131
                                                                                                            Exhibit 21

                                         SUBSIDIARIES OF REGISTRANT

The following is a list of subsidiaries of the company as of June 30, 2018, omitting subsidiaries which, considered in
the aggregate, would not constitute a significant subsidiary.

Name                                                          Where Incorporated


Microsoft Ireland Research                                    Ireland
Microsoft Global Finance                                      Ireland
Microsoft Ireland Operations Limited                          Ireland
Microsoft Online, Inc.                                        United States
Microsoft Operations Pte Ltd                                  Singapore
Microsoft Regional Sales Corporation                          United States
LinkedIn Corporation                                          United States
LinkedIn Ireland Unlimited Company                            Ireland
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 127 of
                                       131
                                                                                                          Exhibit 23.1

                   CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

We consent to the incorporation by reference in Registration Statement Nos. 333-109185, 333-118764, 333-52852,
333-132100, 333-161516, 333-75243, 333-185757, and 333-221833 on Form S-8 and Registration Statement No.
333-207652 on Form S-3 of our reports dated August 3, 2018, relating to the consolidated financial statements and
the related notes of Microsoft Corporation and subsidiaries (the “Company”) (which report expresses an unqualified
opinion and includes an explanatory paragraph related to the Company’s change in method of accounting for revenue
from contracts with customers and for accounting for leases in fiscal year 2018 due to the adoption of the new revenue
standard and new lease standard, respectively), and the effectiveness of the Company's internal control over financial
reporting, appearing in this Annual Report on Form 10-K of Microsoft Corporation for the year ended June 30, 2018.

/s/ DELOITTE & TOUCHE LLP
Seattle, Washington
August 3, 2018
  Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 128 of
                                        131

                                                                                                                 Exhibit 31.1

                                                    CERTIFICATIONS

I, Satya Nadella, certify that:

1. I have reviewed this annual report on Form 10-K of Microsoft Corporation;

2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the circumstances under which such statements were
made, not misleading with respect to the period covered by this report;

3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly
present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and
for, the periods presented in this report;

4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting
(as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be
designed under our supervision, to ensure that material information relating to the registrant, including its consolidated
subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is
being prepared;

b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be
designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with generally accepted accounting principles;

c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our
conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by
this report based on such evaluation; and

d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during
the registrant’s most recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has
materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting;
and

5. The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control
over financial reporting, to the registrant’s auditors and the audit committee of registrant’s Board of Directors (or
persons performing the equivalent functions):

a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report
financial information; and

b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the
registrant’s internal control over financial reporting.


/s/ SATYA NADELLA
Satya Nadella
Chief Executive Officer

August 3, 2018
  Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 129 of
                                        131
                                                                                                                 Exhibit 31.2

                                                    CERTIFICATIONS

I, Amy E. Hood, certify that:

1. I have reviewed this annual report on Form 10-K of Microsoft Corporation;

2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the circumstances under which such statements were
made, not misleading with respect to the period covered by this report;

3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly
present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and
for, the periods presented in this report;

4. The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting
(as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be
designed under our supervision, to ensure that material information relating to the registrant, including its consolidated
subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is
being prepared;

b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be
designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with generally accepted accounting principles;

c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our
conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by
this report based on such evaluation; and

d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during
the registrant’s most recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has
materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting;
and

5. The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control
over financial reporting, to the registrant’s auditors and the audit committee of registrant’s Board of Directors (or
persons performing the equivalent functions):

a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report
financial information; and

b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the
registrant’s internal control over financial reporting.


/s/ AMY E. HOOD
Amy E. Hood
Executive Vice President and
Chief Financial Officer

August 3, 2018
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 130 of
                                       131
                                                                                                             Exhibit 32.1

                                      CERTIFICATIONS PURSUANT TO
                             SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002
                                          (18 U.S.C. SECTION 1350)

In connection with the Annual Report of Microsoft Corporation, a Washington corporation (the “Company”), on Form 10-
K for the year ended June 30, 2018, as filed with the Securities and Exchange Commission (the “Report”), Satya
Nadella, Chief Executive Officer of the Company, does hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of
2002 (18 U.S.C. § 1350), that to his knowledge:

(1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934;
and

(2) The information contained in the Report fairly presents, in all material respects, the financial condition and results
of operations of the Company.


/s/ SATYA NADELLA
Satya Nadella
Chief Executive Officer

August 3, 2018

[A signed original of this written statement required by Section 906 has been provided to Microsoft Corporation and will
be retained by Microsoft Corporation and furnished to the Securities and Exchange Commission or its staff upon
request.]
 Case 0:20-cv-60416-RS Document 1-35 Entered on FLSD Docket 02/26/2020 Page 131 of
                                       131
                                                                                                             Exhibit 32.2

                                      CERTIFICATIONS PURSUANT TO
                             SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002
                                          (18 U.S.C. SECTION 1350)

In connection with the Annual Report of Microsoft Corporation, a Washington corporation (the “Company”), on Form 10-
K for the year ended June 30, 2018, as filed with the Securities and Exchange Commission (the “Report”), Amy E.
Hood, Chief Financial Officer of the Company, does hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of
2002 (18 U.S.C. § 1350), that to her knowledge:

(1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934;
and

(2) The information contained in the Report fairly presents, in all material respects, the financial condition and results
of operations of the Company.


/s/ AMY E. HOOD
Amy E. Hood
Executive Vice President and
Chief Financial Officer

August 3, 2018

[A signed original of this written statement required by Section 906 has been provided to Microsoft Corporation and will
be retained by Microsoft Corporation and furnished to the Securities and Exchange Commission or its staff upon
request.]
